Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

HPI DIRECT, INC.,

 

RICHARD J. SOSEBEE,

 

KIRBY P. SIMS, JR.,

 

FREDERICK L. HILL, III,

 

and

 

SUPERIOR UNIFORM GROUP, INC.

 

 

Dated as of July 1, 2013 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 



ARTICLE I DEFINED TERMS

1

Section 1.1

Definitions

1

ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES; CLOSING  

  8

Section 2.1

Purchase and Sale of the Assets

8

Section 2.2

Excluded Assets

10

Section 2.3

Assumed Liabilities

10

Section 2.4

Excluded Liabilities

11

Section 2.5

Consideration for the Assets

13

Section 2.6

Closing

13

Section 2.7

Working Capital Adjustment

15

Section 2.8

Earn-Out

18

Section 2.9

Delivery of Restricted Buyer Shares

22

Section 2.10

Purchase Price Adjustment

22

Section 2.11

Non-Assignable Assets

22

Section 2.12

Withholding Tax

23

ARTICLE III REPRESENTATIONS AND WARRANTIES  

  23

Section 3.1

Representations and Warranties of the Seller and Shareholder

23

Section 3.2

Representations and Warranties of the Buyer

37

ARTICLE IV COVENANTS  

37

Section 4.1

Employees

37

Section 4.2

Restrictive Covenants

39

Section 4.3

Further Assurances

41

Section 4.4

Publicity

42

Section 4.5

Allocation of Purchase Price

42

Section 4.6

Transfer Taxes

42

Section 4.7

Proration

42

Section 4.8

Transition

42

ARTICLE V INDEMNIFICATION  

  43

Section 5.1

Survival

43

Section 5.2

Indemnification of the Buyer Parties

44

Section 5.3

Indemnification of the Seller and Shareholders

44

Section 5.4

Provisions Released to Indemnification of the Buyer Parties

44

Section 5.5

Indemnification Procedures

45

Section 5.6

Payments

47

Section 5.7

Set-Off

47

Section 5.8

Tax Treatment of Indemnification Payments

47

Section 5.9

Cumulative Remedies

47

ARTICLE VI ADDITIONAL OPERATIVE PROVISIONS  

  47

Section 6.1

Assignment; Binding Effect

47

Section 6.2

Choice of Law

48

Section 6.3

Arbitration

48

Section 6.4

Consent to Jurisdiction and Service of Process; Waiver of Jury Trial

49

Section 6.5

Notices

49

Section 6.6

Headings

50

Section 6.7

Fees and Expenses

50

Section 6.8

Entire Agreement

51



 

 

 
 

--------------------------------------------------------------------------------

 

 

 



Section 6.9

Interpretation

51

Section 6.10

Waiver and Amendment

52

Section 6.11

Third-party Beneficiaries

52

Section 6.12

Severability

52

Section 6.13

Counterparts; Facsimile Signatures

52

Section 6.14

Specific Performance

52

 



 

 
 

--------------------------------------------------------------------------------

 

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT is made and entered into as of July 1, 2013, by
and among HPI DIRECT, INC., a Georgia corporation (the “Seller”), RICHARD J.
SOSEBEE, KIRBY P. SIMS, JR., and FREDERICK L. HILL, III (each a “Shareholder”
and collectively the “Shareholders”), and SUPERIOR UNIFORM GROUP, INC., a
Florida corporation (“Buyer”).

 

Background

 

Seller owns and operates the Business under the names “HPI Direct” and
“UniformZoom”. Buyer desires to purchase, and Seller desires to sell,
substantially all of the assets used by Seller in the Business, on the terms and
conditions of this Agreement.

 

The Shareholders collectively own all of the capital stock of Seller, and will
substantially benefit from the transactions contemplated by this Agreement.

 

Operative Terms

 

The parties agree as follows:

 

ARTICLE I

DEFINED TERMS

 

Section 1.1     Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings assigned to them in this Section 1.1.

 

“Action” means any action, claim, complaint, litigation, mediation, audit by a
Governmental Entity, investigation, petition, suit, arbitration, order or other
proceeding, whether civil or criminal, at law or in equity by or before any
Governmental Entity or arbitration tribunal.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person. A Person
shall be deemed to control another Person if such first Person possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise, and such control will be presumed
if any Person owns 10% or more of the voting capital stock or other ownership
interests, directly or indirectly, of any other Person.

 

“Agreement” means this Asset Purchase Agreement, as the same may be amended or
supplemented in accordance with its terms, together with all exhibits and
schedules attached hereto.

 

“Balance Sheet” means the unaudited balance sheet of the Seller as of the
Balance Sheet Date.

 

“Balance Sheet Date” means May 31, 2013.

 

“Business” means the business of designing, manufacturing, marketing, selling
and distributing uniforms and corporate apparel and accessories, promotional
products and accessories, and related goods and services.

 

“Business Day” means any day other than a Saturday, Sunday, or any other day on
which banks are permitted or required to be closed in Tampa, Florida.

 

 
 

--------------------------------------------------------------------------------

 

  

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“COBRA Obligations” means any obligation or Liability, whenever arising of the
Buyer or any of its Affiliates or any group health plan sponsored, maintained,
contributed to, or with respect to which any of such Persons or group health
plans have any Liability, related to the Seller’s employees or other service
providers including each “M&A Qualified Beneficiary,” and each “Qualified
Beneficiary” with respect to any of the foregoing Persons, in connection with
their loss of group health plan coverage or any “qualifying event” within the
meaning of Treasury Regulation Section 54.4980B-9, Q&A-6(a) with respect to any
of the Company Plans including any Liability arising in connection with Treasury
Regulation Section 54.4980B-9, Q&A-8(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Plan” means (i) each “employee benefit plan” of the Seller within the
meaning of Section 3(3) of ERISA; (ii) any of the following types of plans,
programs or arrangements sponsored or contributed to by the Seller or with
respect to which the Seller has any Liability: severance plan, incentive or
bonus plan, deferred compensation plan, retention plan, change in control plan,
profit sharing plan, retirement plan, welfare plan, vacation or paid-time-off
benefit or plan, stock purchase, stock option or equity incentive plan; and
(iii) any other employee benefit plan, program or arrangement that is
maintained, sponsored or contributed to by the Seller or with respect to which
the Seller has any Liability.

 

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the business, products,
financial condition, services or research or development of the Seller or their
suppliers, distributors, customers, employees, independent contractors or other
business relations. Confidential Information of the Seller includes, but is not
limited to, the following: (i) internal business and financial information of
the Seller (including information relating to strategic and staffing plans and
practices, business, finances, training, marketing, promotional and sales plans
and practices, cost, rate and pricing structures and accounting and business
methods); (ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, the current, former and prospective
suppliers, distributors, customers, employees, independent contractors or other
business relations of the Seller and their confidential information; and (iii)
trade secrets, know-how, compilations of data and analyses, techniques, systems,
formulae, research, records, reports, manuals, documentation, models, data and
data bases relating thereto. Confidential Information shall not include: (a) any
information that is generally available to the public immediately prior to the
time of disclosure unless such is so available due to the actions of a party to
this Agreement; (b) information which is independently developed; and (c)
information which is disclosed to a party by a third party not itself subject to
any obligation of confidentiality in respect of such information.

 

“Contract” means any oral or written arrangement, contract, agreement,
commitment, franchise, indenture, lease or sublease, purchase order, license,
note, bond or mortgage, including any amendments, modifications, supplements and
other changes thereto.

 

“Disclosure Schedule” means the disclosure schedule referred to in and delivered
to the Buyer pursuant to this Agreement and incorporated herein by reference.
The Disclosure Schedule shall be considered a “Schedule” to this Agreement.

 

“Encumbrance” means any lien (statutory or otherwise), encumbrance, easement,
covenant, security interest, option, pledge, Tax, proxy, voting agreement,
mortgage, deed of trust, hypothecation, preference, priority, charge,
conditional sale or restriction on transfer of title or voting, whether imposed
by agreement, understanding, law, equity or otherwise.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

“Environmental Claim” means any Action, Order, Encumbrance, fine, penalty, or,
as to each, any settlement or judgment arising therefrom, by or from any Person
alleging Liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any Law to the extent relating to the protection of
the environment, the release of any Hazardous Materials into the environment,
the generation, management, transportation, storage, treatment and disposal of
Hazardous Materials, or the pollution of air, soil, groundwater or surface water
(including the Clean Air Act, the Toxic Substance Control Act, the Clean Water
Act, the CERCLA, the Resource Conservation and Recovery Act, and the
Occupational Safety and Health Act, all as amended, or their state counterparts
or analogues).

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

 

“Excluded Inventory” means (a) all inventory that is (i) damaged or otherwise
not good and merchantable, (ii) not of usable or saleable quality in the
ordinary course of business, or (iii) not covered by an enforceable Contract
with a customer, and (b) all inventory that is in transit to the Seller as of
the Effective Time except to the extent that (i) such inventory is fully-paid
for by the Seller prior to the Effective Time, meaning that no additional amount
is required to be paid after the Effective Time in order to acquire such
inventory, or (ii) the amount of any such required post-Effective Time payment
is accrued as a current liability of the Seller that is reflected on the Final
Closing Balance Sheet and included in the Closing Working Capital calculation.
Notwithstanding the foregoing, any inventory that is expressly listed on Part
3.1(x)(i) of the Disclosure Schedule shall not be considered Excluded Inventory
and shall be an Asset.

 

“Financial Statements” means, collectively, (i) the reviewed (but not audited)
balance sheets and related statements of income, changes in shareholders’ equity
and cash flows of the Seller as of and for the fiscal years ended December 31,
2010, 2011 and 2012, including in each case, any notes thereto, and (ii) the
Balance Sheet and the related unaudited statement of income as of and for the
5-month interim period ended on the Balance Sheet Date, including in each case,
any notes thereto.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, consistently applied.

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

“Governmental Entity” means (i) any United States or foreign governmental
authority, including any national, federal, territorial, state, commonwealth,
province, territory, county, municipal, district, or local governmental
jurisdiction of any nature (including any governmental department, division,
agency, bureau, office, branch, court, commission, tribunal, or other
governmental instrumentality) or any political or other subdivision or part of
any of the foregoing; or (ii) any self-regulatory, accreditation or
certification entities, or quasi-governmental authority of any nature, or any
entity contracting with any of the foregoing, exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power.

 

“Hazardous Materials” means any hazardous or toxic materials, substances,
chemicals, products, derivatives, compounds, mixtures, solids, liquids, gases or
wastes, including any petroleum or petroleum product, radon, radioactive
materials or wasters, asbestos, lead, urea formaldehyde form insulation, or
derivative thereof and any pollutants or contaminants, each, whether naturally
occurring or manmade, that is hazardous, toxic or otherwise as defined in any
Environmental Law.

 

“Indebtedness” means, with respect to any Person at any particular time, without
duplication: (i) obligations for borrowed money or in respect of loans or
advances, (ii) obligations evidenced by any note, debenture, or other similar
instrument or debt security; (iii) obligations of any other Person guaranteed in
any manner by such Person; (iv) obligations under swaps, hedges, interest rate
protection agreements or similar instruments; (v) obligations in respect of
letters of credit and bankers’ acceptances, or performance or other bonds,
issued for the account of such Person; (vi) obligations arising from cash/book
overdrafts, but less any deposits in transit; (vii) obligations for the deferred
purchase price of property or services or the acquisition of a business or
portion thereof or insurance premium financing, in each case, whether contingent
or otherwise, as obligor or otherwise; (viii) obligations created or arising
under any conditional sale or other title retention agreement with respect to
acquired property; (ix) obligations, contingent or otherwise, arising from
deferred compensation arrangements; (x) obligations arising from the redemption
of equity or other securities; (xi) obligations under any capitalized leases
relating to personal property; (xii) obligations secured by an Encumbrance on
any of such Person’s assets, other than a Permitted Encumbrance; and (xiii) all
accrued interest, prepayment premiums, penalties, expenses or other amounts due
related to any of the foregoing.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), discoveries, all improvements thereto and
all patents, patent applications and patent disclosures, together with all
divisional, provisionals, reissuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof; (ii) all trademarks, service
marks, trade dress, logos, slogans, trade names, corporate names, Internet
domain names and rights in telephone numbers, together with all translations,
adaptations, derivations and combinations thereof (and including all goodwill
associated therewith) and all applications, registrations and renewals in
connection therewith; (iii) all works of authorship, expressions, designs and
design registrations, whether or not copyrightable, all copyrightable works and
copyrights, and all applications, registrations and renewals in connection
therewith; (iv) all mask works and all applications, registrations and renewals
in connection therewith; (v) all trade secrets and confidential business
information (including lists of current, former and prospective suppliers and
customers, pricing and cost information and business and marketing plans and
proposals) and know-how (“Trade Secrets”); (vi) all computer software and
systems (including source code, executable code, data, databases, specifications
and related documentation) (“Software”); (vii) all advertising, marketing and
promotional materials, including website content; (viii) all other proprietary
rights; and (ix) all copies and tangible embodiments thereof (in whatever form
or medium); and (x) claims and causes of action, with respect to any of the
foregoing, whether accruing before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse,
breach or default, with the right but no obligation to sue for such legal and
equitable relief and to collect, or otherwise recover, any such damages.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

“Knowledge” means, with respect to the Seller, the actual knowledge of any
Shareholder or any other management level employee of the Seller, and such
additional knowledge as such individuals would reasonably be expected to obtain
after a reasonable investigation of the matter in question or in the normal
performance of their duties. For this purpose, “reasonable investigation” means,
at a minimum, (i) review of files and other information in the possession of the
Seller, and (ii) inquiry of other management-level employees of Seller who have
responsibilities pertinent to such inquiry or who have access to information in
the possession of Seller pertinent to such inquiry, and the “management level
employees” included in the Knowledge group are those employees set forth on
Schedule 1.2.

 

“Law” means any domestic or foreign federal, state, territorial or local law
(statutory, common or otherwise), statute, constitution, treaty, convention,
ordinance, code, rule, regulation, administrative interpretation, Order, or
other similar requirement enacted, adopted, promulgated or applied by a
Governmental Entity.

 

“Liability” means any liability or obligation of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and all of the foregoing shall be included in the definition of
“Liability” regardless of whether or not it is: (i) required to be accrued,
reserved against or otherwise reflected on financial statements prepared in
accordance with GAAP or any other accounting method or standard, or (ii)
disclosed or required to be disclosed on any Schedule to this Agreement.

 

“Losses” means all demands, claims, assessments, losses, damages, diminution in
value, costs, defense costs, expenses, Liabilities, judgments, awards, fines,
interest, sanctions, penalties, charges (including any amounts paid in
settlement), including reasonable costs, fees and expenses of attorneys,
accountants and other representatives of a Person incurring or suffering such
Damages or seeking to investigate, mitigate or avoid same. In no event shall
Losses include punitive, exemplary, treble or other special damages regardless
of legal theory unless they are part of a Third-Party Claim.

 

“Material Adverse Effect” means any change, effect, event, occurrence or
development that occurred before the Closing Date individually or in the
aggregate, and has been or reasonably would be expected to be materially adverse
to (i) the assets, properties, Business, condition (financial or otherwise),
prospects or results of operations of the Seller, (ii) the ability of the Seller
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents, or (iii) the ability of the Buyer to conduct the
operation of the Business as currently conducted by Seller following the
Closing. However, the following results shall not be considered in determining
whether there has been a Material Adverse Effect: (x) a customer of Seller puts
a request for its required Business services out to bid, or otherwise solicits
bid proposals from third parties to provide Business services, in each case
after Closing and provided that Seller has not been notified of the customer’s
plans to take the applicable action, or (y) a customer of Seller terminates its
contract with Seller or Buyer as a result of the transactions contemplated by
this Agreement, provided that Seller does not have specific Knowledge before
Closing that the applicable customer would terminate its contract if Buyer
acquired Seller.

 

“Order” means any award, decision, injunction, judgment, order, writ, decree,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Entity or by any arbitrator.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

“Permits” means all permits, licenses, franchises, approvals, consents, grants,
authorizations, registrations, certificates, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.

 

“Permitted Encumbrance” means (a) liens for Taxes not yet due and payable or for
Taxes that Seller is contesting in good faith through appropriate proceedings in
a timely manner, in each case for which adequate reserves have been established
and shown on the Financial Statements, (b) liens of landlords, carriers,
warehousemen, workmen, repairmen, mechanics, materialmen and similar liens
arising in the ordinary course of business and not incurred in connection with
the borrowing of money and (c) the operating leases set forth on Schedule
2.1(e)(iii).

 

“Person” means any individual, association (incorporated or unincorporated),
corporation, partnership (of any designation - limited partnership, general
partnership, limited liability partnership, or otherwise), limited liability
company, trust, or any other entity or organization, public or private,
including a Governmental Entity.

 

“Real Property Purchase Documents” means the Purchase Agreement and Escrow
Instructions by and between TAA Investments, LLC, a Georgia limited liability
company, and the Buyer, and the deed and other closing documents and instruments
delivered thereunder.

 

“Records” means (i) all records, files, books and operating data, invoices,
databases, manuals and other materials, whether in print, electronic or other
media, customer lists, sales data and information, supplier lists, mailing
lists, active and inactive customer Contracts, lead boxes, contents of lead
boxes and other prospect materials, Confidential Information, equipment
maintenance records, books of account, correspondence, financial, sales, market
and credit information and reports, drawings, patterns, slogans, market research
and other research materials and contract documents; and (ii) all personnel
files and records, including any benefit information, relating to any
Transferred Employee.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).

 

“Restricted Buyer Shares” means the number of shares of the Buyer’s Common
Stock, par value $0.001 per share, determined in accordance with the following
formula (and rounded up or down to the nearest whole share): (a) $2,300,000,
divided by (b) the average closing price of the Buyer’s Common Stock, as
reported by NASDAQ, over the last twenty (20) trading days before the Closing
Date. The Restricted Shares shall not be registered under the Securities Act of
1933, as amended, or under any state securities laws.

 

“Shareholders’ Agreement” means the Second Amended and Restated Shareholders’
Agreement, dated October 10, 2007, among Seller and the Shareholders, as amended
by the Amendment to Second Amended and Restated Shareholders’ Agreement, dated
November 1, 2011, among Seller and the Shareholders.

 

“Tax” means any (i) foreign, federal, state, or local income, sales, use,
excise, franchise, alternative minimum, add-on minimum, profits, real and
personal property (tangible and intangible), gross receipts, net proceeds,
documentary, turnover, license, premium, windfall profits, capital stock,
production, business and occupation, disability, employment, payroll,
unemployment, stamp, customs, severance, withholding, social security, Medicare,
disability, value added, environmental, transfer, or estimated tax or any
similar tax or other tax, duty, fee, assessment or charge of any kind whatsoever
imposed by any taxing authority, including any interest, addition or penalties
imposed in respect of the foregoing, (ii) Liability of the Seller for the
payment of any amounts of the type described in clause (i) above arising as a
result of being (or ceasing to be) a member of any consolidated, affiliated,
combined or unitary group (or being included (or required to be included) in any
Tax Return relating thereto), and (iii) Liability of the Seller for the payment
of any amounts of the type described in clause (i) above as a result of any
express or implied obligation to indemnify or otherwise assume or succeed to the
Liability of any other Person, whether imposed by Law, Contract, or otherwise.

 

 

 
6

--------------------------------------------------------------------------------

 

 

 

“Tax Return” means any return, report, declaration, information return, claim
for refund, or other document (including any related or supporting schedules,
statements or information) filed or required to be filed in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws relating to any Tax.

 

“Transaction Documents” means this Agreement, the Bill of Sale, the Escrow
Agreement, the Real Property Purchase Documents, the License Assignment and
Assumption Agreements, the Intellectual Property Assignments, and the Restricted
Stock Agreements. The Employment Agreements and the Consulting Agreement are not
Transaction Documents.

 

Additional terms defined in the body of this Agreement shall have the meaning
given herein, including the following:

 



Term Reference in Agreement

Acceleration Event

2.8(a)(i)

Acquired Business

2.8(a)(ii)

Acquired Business Change Event

2.8(a)(i)

Arbitrators

6.3

Assets

2.1

Assumed Contracts

2.1(e)

Assumed Leased Facility

2.1(d)

Assumed Liabilities

2.3

Average Working Capital

2.7(a)(i)

Bill of Sale

2.6(c)(iii)

Buyer

First paragraph

Buyer Parties

5.2

Buyer Working Capital Statement

2.7(b)(i)

Change in Control

2.8(a)(iv)

Closing

2.6(a)

Closing Balance Sheet

2.7(a)(ii)

Closing Cash

2.5

Closing Date

2.6(a)

Closing Date Indebtedness

2.6(b)(i)

Closing Date Indebtedness Statement

2.6(b)(i)

Closing Working Capital

2.7(a)(iii)

Commercial Rules

6.3

Company Intellectual Property

3.1(q)(iii)

Consulting Agreement

2.6(c)(vii)

Contingent Future Payments

2.8(a)(v)

Direct Claim

5.5(c)

Disputes

6.3

Earn-Out Notice of Dispute

2.8(c)

Effective Time

2.6(a)



 

 

 
7

--------------------------------------------------------------------------------

 

 

 



Employment Agreement

2.6(c)(vi)

Escrow Agent

2.6(d)(i)

Escrow Agreement

2.6(c)(ii)

Escrow Fund

2.6(d)(i)

Estimated Working Capital Adjustment

2.6(b)(ii)

Excluded Assets

2.2

Excluded Liabilities

2.4

Facility Leases

3.1(h)(ii)

Final Closing Balance Sheet

2.7(c)

Final Working Capital Adjustment

2.7(c)

Gross Profit

2.8(a)(vii)

Gross Profit Statement

2.8(b)

Indemnified Party

5.5

Indemnifying Party

5.5

Intellectual Property Assignments

2.6(c)(ix)

Intellectual Property Licenses

3.1(q)(ii)

Leased Facilities

3.1(h)(ii)

License Assignment and Assumption Agreement

2.6(c)(iv)

Measurement Period

2.8(a)(viii)

Organizational Documents

3.1(a)

Purchase Price

2.5

Registered Intellectual Property

3.1(q)(i)

Required Payoff Letters

2.6(b)(i)

Restricted Period

4.2(a)

Restricted Person

4.2(a)

Restricted Stock Agreements

2.6(c)(viii)

Restrictive Covenants

4.2(c)

Seller

First paragraph

Seller Contracts

3.1(k)(i)

Shareholders

First paragraph

Special Accountant

2.7(c)

Software

“Intellectual Property” definition

Solvent

3.1(z)

Third Party Claim

5.5(a)

Trade Secrets

“Intellectual Property” definition

Transferred Employee

4.1(a)

Working Capital

2.7(a)(iv)

Working Capital Adjustment

2.7(a)(v)

Working Capital Notice of Dispute

2.7(c)

 



ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES; CLOSING

 

Section 2.1     Purchase and Sale of the Assets. Subject to the terms and
conditions of this Agreement, at the Closing, the Seller shall sell, transfer,
convey, assign and deliver to the Buyer, and the Buyer shall purchase and
acquire from the Seller, free and clear of all Encumbrances (other than
Permitted Encumbrances), all right, title and interest in, to and under all of
the assets, properties and rights of the Seller of every kind and nature used in
or relating to the Business, wherever located, and whether or not reflected on
the books of the Seller, but excluding the Excluded Assets (collectively, the
“Assets”), including the Seller’s right, title and interest in, to and under the
following:

 

 

 
8

--------------------------------------------------------------------------------

 

 

 

(a)     all inventory, including inventories of raw materials, work-in-process
and finished goods, and including all inventory in transit, along with all
related packaging and other supplies, but in each case excluding all Excluded
Inventory;

 

(b)     all accounts receivable (both billed and unbilled, and including
balances owed and post-dated checks), notes receivable, negotiable instruments
and chattel paper arising from the operation of the Business;

 

(c)     all vehicles, furniture, fixtures, signs, equipment (including
computers, desks, telephones, telephone systems, fax machines and other office
equipment, and all related computer software), machinery and other tangible
personal property, together with all spare parts, tools, accessories and related
supplies, including all such property located at the Leased Facilities, and
including all of the assets listed on the fixed asset list attached as Schedule
2.1(c);

 

(d)     the leasehold interests in the Leased Facilities expressly listed on
Schedule 2.1(d) (each an “Assumed Leased Facility”), all rights and interests of
the Seller under the Facility Leases for the Assumed Leased Facilities, and all
prepaid expenses and deposits related to the Assumed Leased Facilities
(including security deposits);

 

(e)     all rights and interests of Seller under (i) purchase orders and other
Contracts with suppliers arising from the operation of the Business and listed
on Schedule 2.1(e)(i), (ii) purchase orders and other Contracts with customers
arising from the operation of the Business and listed on Schedule 2.1(e)(ii),
(iii) the operating leases for equipment listed on Schedule 2.1(e)(iii), and
(iv) any other Contracts listed on Schedule 2.1(e)(iv) (together with the
Facility Leases for the Assumed Leased Facilities, the “Assumed Contracts”);

 

(f)      all Permits held by Seller for the conduct of the Business, but only to
the extent legally assignable;

 

(g)     all Records;

 

(h)     all prepaid expenses and deposits, deferred charges, advance payments,
security deposits and prepaid items relating to the Assets or the operation of
the Business;

 

(i)      all telephone numbers, facsimile numbers, email addresses and Internet
domain names of Seller (including the telephone numbers, facsimile numbers and
domain names listed on Schedule 2.1(i)), all sales, promotional or marketing
materials, catalogues and advertising literature relating to the Business;

 

(j)      all Intellectual Property and other intangible property rights of the
Seller (including all rights to the names “HPI Direct” and “UniformZoom” and
derivatives thereof (whether as a trade name, corporate name or otherwise));

 

(k)     all insurance benefits, including the right to receive any insurance
proceeds relating to the Business, the Assets or the Assumed Liabilities;

 

(l)      all rights, claims, credits, causes of action, rights of recovery or to
refunds or rebates, or rights of set-off of the Seller (including any express or
implied warranties) with respect to or arising out of the Assets;

 

 

 
9

--------------------------------------------------------------------------------

 

 

 

(m)     amounts owed to the Seller under outstanding loans or advances made to
the employees of Seller in their capacity, including those loans set forth in
Part 3.1(j)(xv);

 

(n)     all other assets, properties and rights owned or used by Seller in the
operation of the Business, whether or not specifically enumerated above; and

 

(o)     all goodwill and going concern value associated with the Business or any
of the assets, properties and rights set forth above.

 

Section 2.2     Excluded Assets. The Assets shall not include, and Buyer shall
not purchase or acquire, any of the following assets, properties or rights of
Seller (the “Excluded Assets”):

 

(a)     all cash, cash equivalents, bank accounts, and certificates of deposit;

 

(b)     all Excluded Inventory;

 

(c)     all rights and interests of the Seller under all Contracts other than
the Assumed Contracts;

 

(d)     all Permits held by Seller for the conduct of the Business that are not
legally assignable; provided that Seller shall cooperate with and assist the
Buyer in obtaining any such Permit;

 

(e)     all originals of any Records that the Seller is required by applicable
Law to retain, so long as the Seller delivers at least one copy thereof to the
Buyer;

 

(f)     all rights of the Seller with respect to any Tax refund, and any rights
under any Tax allocation or sharing agreement;

 

(g)     the charter, qualification to conduct business as a foreign corporation,
arrangements with registered agents, taxpayer and other identification numbers,
seal, minute books, equity transfer books, blank equity certificates and other
documents relating to the organization, maintenance and existence of the Seller
as a corporation;

 

(h)     all Company Plans and corresponding assets or any rights of the Seller
in the Company Plans;

 

(i)      all rights of the Seller under this Agreement and the other Transaction
Documents;

 

(j)      all rights, claims, credits, causes of action, rights of recovery or to
refunds or rebates, or rights of set-off of the Seller (including any express or
implied warranties) with respect to or arising out of the Excluded Assets; and

 

(k)     any other asset, property or right of the Seller expressly set forth on
Schedule 2.2(k), if any.

 

Section 2.3     Assumed Liabilities. As part of the consideration for the
Assets, the Buyer shall assume and agree to discharge and perform when due the
following liabilities and obligations of the Seller, but in each case only if
and to the extent that the liability or obligation arises from the operation of
the Business in the ordinary course, consistent with past practices (the
“Assumed Liabilities”):

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

(a)     all executory obligations of the Seller to be performed by the Seller
after the Effective Time under the Assumed Contracts, but excluding (i) any
Liability arising from or related to any failure to perform, improper
performance, warranty or other breach, default or violation of any such Assumed
Contract by Seller, (ii) any Liability related to services performed or goods or
products manufactured, sold or delivered prior to the Effective Time, including
under any express or implied warranty, and (iii) any other Liability that is
expressly included within the Excluded Liabilities; and

 

(b)     severance obligations that arise from Buyer’s termination of an employee
after Closing; and

 

(c)     Accrued paid time off (“PTO”) of the employees of Seller hired by Buyer
pursuant to Section 4.1 of this Agreement, but solely if and to the extent
reflected on the Final Closing Balance Sheet and accrued as a current liability
in the Closing Working Capital calculation.

 

Section 2.4     Excluded Liabilities. Except as expressly provided in Section
2.3, the Buyer shall not assume and shall not be responsible for or otherwise be
liable for any Liability whatsoever of the Seller or any of its Affiliates,
whether or not arising from or related to the Business or the Assets (the
“Excluded Liabilities”), and the Seller (or its Affiliate) shall pay, perform
and discharge, as and when due, each such Excluded Liability, which include the
following:

 

(a)     any and all Liabilities related to the Seller’s operation of the
Business prior to the Closing Date, including Liabilities (including express or
implied warranty obligations and product liability claims) arising out of or
related to any products or goods manufactured, distributed, leased, licensed,
sold or services performed in connection with the Business prior to the Closing
Date, whether or not such Liabilities relate to products that are defective or
improperly designed, manufactured, packaged or labeled, and whether predicated
on negligence, gross negligence, other tortious conduct, strict liability,
breach of warranty or Contract or any other legal theory;

 

(b)     any and all Liabilities related to any recall, design defect or similar
claims of any products manufactured or sold or any service performed by the
Seller;

 

(c)     any and all Liabilities arising from or related to any failure to
perform, improper performance, warranty or other breach, default or violation of
any Assumed Contract by the Seller on or prior to the Closing Date; and any and
all Liabilities under any Contract to which the Seller is a party that is not an
Assumed Contract;

 

(d)     any and all Liabilities of the Seller with respect to any Action;

 

(e)     any and all Liabilities related to any actual or alleged violation of
any Law by the Seller;

 

(f)     any and all Liabilities of the Seller for any Indebtedness; or any
extraordinary, contingent or off-balance sheet Liabilities; or any trade
accounts payable of the Seller;

 

(g)     any and all Liabilities relating to employees, independent contractors,
including the oral independent contractor arrangements set forth in Part
3.1(k)(i)(G)(2) and (3) of the Disclosure Schedule, or other service providers
of the Seller for all periods ending on or prior to the Closing Date or
thereafter with respect to such individual’s relationship with the Seller,
including workers’ compensation and unemployment claims, disability and
occupational diseases or any insurance or insurance premiums relating thereto,
in each case without regard to whether such injuries, claims, conditions, events
and occurrences are known or otherwise manifest on or prior to the Closing Date,
and, any bonuses, vacation pay, personal leave, or severance, retention or other
compensation obligations of the Seller, except for PTO obligations included in
the Assumed Liabilities; all COBRA Obligations; and all Liabilities under the
WARN Act that result from the transactions contemplated by this Agreement;

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

(h)     any and all Liabilities arising under or in connection with any Company
Plan;

 

(i)     (i) any and all Liabilities arising from any generation, storage, use,
Release, treatment, transportation, disposal or arranging for storage,
treatment, transportation or disposal of any Hazardous Materials by or on behalf
of the Seller or any Affiliate of the Seller or anyone under the control or at
the request of the Seller or any Affiliate of the Seller, including any and all
Liabilities arising from any Hazardous Materials brought onto any Leased
Facility by or on behalf of the Seller or any Affiliate of the Seller or anyone
under the control or at the request of the Seller or any Affiliate of the Seller
or any contamination or injury to person, property or the environment resulting
therefrom, (ii) any and all Liabilities arising from or relating to any and all
Hazardous Materials generated by or on behalf of the Seller, (iii) any and all
Liabilities arising from or relating to any environmental condition occurring on
or prior to the Closing Date at any Leased Facility or any other real property
owned, leased, used or operated in connection with the Business whether
discovered before, on or after the Closing Date, (iv) any and all Liabilities
arising from, relating to or otherwise associated with any real property, site
or facility listed or proposed on or prior to the Closing Date for listing on
the National Priorities List established pursuant to Environmental Laws or any
list established by any other Governmental Entity of sites requiring
investigation, response or remediation, or (v) any and all Liabilities relating
to any investigation, removal, remediation, restoration, abatement, monitoring
and/or reporting relating to any of the matters described in clauses (i) through
(iv) of this Section 2.4(i);

 

(j)     any and all Liabilities of the Seller to the Shareholders, their family
members, or their Affiliates;

 

(k)     any and all Liabilities of the Seller for or relating to any Taxes,
including any tax imposed on the Seller under Section 1374 of the Code; but
excluding any Taxes which are properly assessed against Buyer for its operation
of the Business after Closing;

 

(l)     any and all Liabilities resulting from the failure of the Seller to
comply with any provisions of “bulk sales,” “bulk transfer” or similar Laws of
any jurisdiction in connection with the transactions contemplated hereunder;

 

(m)     any and all Liabilities arising out of any business activity of the
Seller other than the Business;

 

(n)     any and Liabilities arising out of the acquisition by the Seller of
another business or a material amount of stock or assets of any other Person
(whether by merger, sale of stock, sale of assets or otherwise), including
contingent purchase price payments, royalties, indemnification obligations and
any other Liabilities to the seller(s) of such businesses;

 

(o)     any and all Liabilities under or arising by reason of this Agreement and
the other Transaction Documents, or incurred in connection with the transactions
contemplated by this Agreement, including legal and accounting fees and
expenses;

 

(p)     any and all Liabilities relating to the acquisition, ownership,
operation, use or disposal of any Excluded Assets; and

 

 

 
12

--------------------------------------------------------------------------------

 

 

 

(q)     any and all other Liabilities of the Seller that do not constitute
Assumed Liabilities expressly being assumed by the Buyer under Section 2.3.

 

Section 2.5     Consideration for the Assets. In addition to the assumption of
the Assumed Liabilities by the Buyer, the consideration for the Assets
(collectively, the “Purchase Price”) shall be the following, and shall be
subject to adjustment in accordance with the terms of this Agreement: (i) the
sum of $26,831,244 (the “Closing Cash”), payable at the Closing as provided in
Section 2.6, plus (ii) the Working Capital Adjustment determined under Section
2.7 (which may be a negative number), plus (iii) the Contingent Future Payments
and Additional Contingent Payments, if any, payable as and when provided in
Section 2.8 and plus (iv) the Restricted Buyer Shares, to be issued in
accordance with Section 2.9.

 

Section 2.6     Closing.



(a)     Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place simultaneously with the execution of this Agreement by the exchange
of documents between the parties via facsimile or other electronic
communication, or at such other time, place and manner as the parties agree in
writing (the date the Closing occurs, the “Closing Date”). Unless otherwise
agreed by the parties, the purchase and sale of the Assets, and the assumption
of the Assumed Liabilities, shall be deemed effective as of the beginning of the
day on the Closing Date (the “Effective Time”).

 

(b)     Pre-Closing Deliveries.

 

(i)     Prior to Closing, the Seller shall have delivered to the Buyer a
statement (the “Closing Date Indebtedness Statement”), signed on behalf of the
Seller by the Chief Financial Officer of the Seller, setting forth, by creditor,
the aggregate amount of Indebtedness of the Seller outstanding as of immediately
prior to the Closing (the “Closing Date Indebtedness”), together with, to the
extent required to release any Encumbrances on any of the Assets, copies of
payoff letters from each such creditor in form and substance satisfactory to
Buyer (which shall include (A) the aggregate payment necessary to be made at
Closing in order to satisfy in full the Indebtedness owed by the Seller to such
creditor, including all principal, interest, fees, prepayment penalties or other
amounts due or owing with respect thereto, and (B) an agreement by the creditor
to release, and authorizing the Buyer and its representatives to release, any
Encumbrances on any of the Assets securing such Indebtedness upon payment of the
amount stated in the payoff letter, including authorization to file UCC
termination statements) (the “Required Payoff Letters”), wire transfer
instructions for each holder of Closing Date Indebtedness, and such additional
documentation or information as the Buyer may reasonably request. Seller hereby
authorizes the Buyer, on behalf of the Seller, to take any and all actions that
the Seller is authorized to take pursuant to the terms of the Required Payoff
Letters in order to terminate any Encumbrances on any of the Assets.

 

(ii)     Prior to Closing, the Seller shall have delivered to the Buyer (A) a
good faith estimated Closing Balance Sheet, prepared in accordance with GAAP,
(B) a written calculation of the estimated Closing Working Capital as of the end
of the day immediately preceding the Closing Date derived from such estimated
Closing Balance Sheet, and (C) based on such estimated Closing Working Capital
calculation, a calculation of the estimated Working Capital Adjustment (the
“Estimated Working Capital Adjustment”), which shall be subject to Buyer’s
reasonable approval.

 

(c)     Seller and Shareholder Closing Deliverables. At the Closing, the Seller
and Shareholders shall deliver or cause to be delivered to the Buyer the
following:

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

(i)     the Real Property Purchase Documents;

 

(ii)     the Escrow Agreement governing the Escrow Fund in the form of Exhibit A
(the “Escrow Agreement”), duly executed by the Seller and the Shareholders;

 

(iii)     the Bill of Sale, Assignment and Assumption Agreement in the form of
Exhibit B (the “Bill of Sale”), duly executed by the Seller, and such other
instruments as may be reasonably requested by the Buyer to transfer the Assets
to the Buyer under this Agreement;

 

(iv)     a License Assignment and Assumption Agreement in the form of Exhibit C
for each Assumed Leased Facility (each an “License Assignment and Assumption
Agreement”), duly executed by the Seller and the landlord under the applicable
Facility Lease;

 

(v)     [Intentionally deleted].

 

(vi)     an Employment Agreement with the Buyer for each of Kirby P. Sims, Jr.
and Frederick L. Hill, III, in form and substance satisfactory to the Buyer and
such Shareholder (the “Employment Agreements”), duly executed by the applicable
Shareholder;

 

(vii)     a Consulting Agreement with the Buyer for Richard J. Sosebee, in form
and substance satisfactory to the Buyer and such Shareholder (the “Consulting
Agreement”), duly executed by the applicable Shareholder;

 

(viii)     a Restricted Stock Agreement for each Shareholder in accordance with
Section 2.9, in form and substance satisfactory to the Buyer and such
Shareholder (the “Restricted Stock Agreements”), duly executed by the applicable
Shareholder;

 

(ix)     assignments in form and substance satisfactory to the Buyer (the
“Intellectual Property Assignments”), duly executed by the Seller, transferring
all of the Seller’s right, title and interest in and to the Registered
Intellectual Property;

 

(x)     a certificate from the Secretary (or another authorized officer) of the
Seller, dated as of the Closing Date, in form and substance satisfactory to the
Buyer, certifying that: (A) the articles of incorporation, bylaws and any
shareholders’ agreement of the Seller attached to such certificate are true,
correct and complete, (B) such documents referred to in clause (A) above have
been in full force and effect in the form attached to such certificate from and
after the date of the adoption of the resolutions referred to in clause (C)
below and no amendment to such document has occurred from and after the date of
the last amendment annexed thereto, and (C) the resolutions of the board of
directors and shareholders of the Seller attached to such certificate, which
authorize this Agreement, the other Transaction Documents to which the Seller is
a party, and the transactions contemplated thereby, were duly adopted at a duly
convened meeting thereof (at which a quorum was present and acting throughout)
or by written consent, remain in full force and effect, and have not been
amended, rescinded or modified;

 

(xi)     a certificate from the Seller certifying as to the Seller’s non-foreign
status in accordance with the requirements of Section 1.1445-2(b) of the
Treasury Regulations, in form and substance satisfactory to the Buyer;

 

(xii)     a certificate of good standing for the Seller issued by the Secretary
of State of the State of Georgia (and any other state in which the Seller is
registered as a foreign corporation), issued no earlier than five (5) days prior
to the Closing Date;

 

 

 
14

--------------------------------------------------------------------------------

 

 

 

(xiii)     evidence satisfactory to the Buyer that all Encumbrances on any of
the Assets have been released, discharged and terminated in full;

 

(xiv)     evidence satisfactory to the Buyer that the third party consents or
approvals listed on Schedule 2.6(c)(xiv) have been obtained;

 

(xv)     a tax clearance certificate, certificate of compliance or similar
instrument issued by the State of Georgia, or such other evidence satisfactory
to the Buyer (in its sole discretion) that Buyer will not be subject to
Liability for any Taxes of the Seller;

 

(xvi)     a legal opinion of Duane Morris LLP, counsel to the Seller, in form
and substance satisfactory to the Buyer; and

 

(xvii)     such other documents and instruments as may reasonably be requested
by the Buyer, each in form and substance satisfactory to the Buyer.

 

(d)     Buyer Closing Deliverables. At the Closing, the Buyer shall deliver or
cause to be delivered to the Escrow Agent, the Seller and the Shareholders, as
applicable, the following:

 

(i)     the Closing Cash plus the Estimated Working Capital Adjustment (which
may be a negative number), payable as follows: (A) $1,500,000 (the “Escrow
Fund”) shall be paid to SunTrust Banks, Inc. (the “Escrow Agent”) to be held and
disbursed in accordance with the Escrow Agreement, (B) the Closing Date
Indebtedness shown on the Closing Date Indebtedness Statement shall be repaid on
behalf of the Seller in accordance with the Required Payoff Letters; provided,
that Buyer shall not be responsible for any payment of Seller’s obligation to
BEG, LLC d/b/a Image First and such obligation is an Excluded Liability, and (C)
the balance shall be paid by wire transfer of immediately available funds to a
single account designated in writing by the Seller;

 

(ii)     the Escrow Agreement, duly executed by the Buyer;

 

(iii)     the Bill of Sale, duly executed by the Buyer;

 

(iv)     the License Assignment and Assumption Agreements, duly executed by the
Buyer;

 

(v)     the Restricted Stock Agreements, duly executed by the Buyer;

 

(vi)     the Employment Agreements and Consulting Agreement, duly executed by
the Buyer; and

 

(vii)     such other documents and instruments as may reasonably be requested by
the Seller, each in form and substance satisfactory to the Seller.

 

(e)     Effectiveness. All of the foregoing deliveries under Sections 2.6(c) and
(d) by one party to another party shall be deemed to have occurred
simultaneously at the Closing and none shall be effective until and unless all
have occurred in accordance with this Agreement or have been waived.

 

Section 2.7     Working Capital Adjustment.

 

(a)     Definitions. For purposes of this Agreement, the following terms have
the meaning specified below:

 

 

 
15

--------------------------------------------------------------------------------

 

 

 

(i)     “Average Working Capital” means $11,569,130.

 

(ii)     “Closing Balance Sheet” means the balance sheet of the Seller as of the
end of the day immediately preceding the Closing Date, prepared in accordance
with GAAP and this Section 2.7; provided that such balance sheet must be
prepared in detail showing each line item in the general ledger, rather than
simply showing current assets and current liabilities in the aggregate.

 

(iii)     “Closing Working Capital” means the Working Capital as of the end of
the day immediately preceding the Closing Date.

 

(iv)     “Working Capital” means, as of any relevant date, the amount calculated
by subtracting the current liabilities of the Seller as of that date from the
current assets of the Seller as of that date, determined in accordance with
GAAP; provided, that (i) the inventory included as current assets shall not
include Excluded Inventory, and all inventory shall be valued at the lower of
cost or market, on a first-in, first-out (FIFO) basis, (ii) the accounts
receivable as of the Closing Date shall include a 100% reserve against any
accounts aged more than ninety (90) days, (iii) the full amount of all customer
advance payments, customer deposits and similar customer prepaid items
(including the Walgreen’s deposits) and liabilities related to inventory
in-transit, outstanding purchase orders and work-in-process shall be accrued as
a current liability, (iv) no purchase accounting adjustments arising out of the
transactions contemplated hereby shall be made, and (v) no current Liabilities
shall be included if they are not Assumed Liabilities and no current assets
shall be included to the extent they are not Assets. A detailed illustration of
the manner in which the parties calculated the Average Working Capital (based on
the Seller’s December 31, 2012 balance sheet) is attached as Schedule 2.7(a).
Except as provided in other provisions of this Agreement, the parties
acknowledge and agree that the Closing Balance Sheet shall be prepared in a
manner consistent with, and including the same line items, classifications and
estimation methodologies, as are set forth on the statement of working capital
attached hereto as Schedule 2.7(a) for purposes of calculating the Working
Capital of the Seller as of the end of the day immediately preceding the Closing
Date.

 

(v)     “Working Capital Adjustment” means (A) the Closing Working Capital, less
(B) the Average Working Capital.

 

For the avoidance of doubt, the Closing Working Capital, the Estimated Working
Capital Adjustment or the Working Capital Adjustment may be a negative amount.

 

(b)     Calculation.

 

(i)     Within one hundred fifty (150) days after the Closing Date, the Buyer
shall prepare and deliver to the Seller a written statement (the “Buyer Working
Capital Statement”) containing the following: (i) a Closing Balance Sheet,
prepared in accordance with GAAP, (ii) a calculation of the Closing Working
Capital as of the end of the day immediately preceding the Closing Date derived
from such Closing Balance Sheet, and (iii) based on such Closing Working Capital
calculation, a calculation of the Working Capital Adjustment. During the next 30
days, the Buyer shall, at the reasonable request of the Seller and during normal
business hours, afford the Seller and its advisors access to the books and
records of the Buyer related to the Acquired Business and otherwise reasonably
cooperate with the Seller and their advisors in order to permit the Seller and
its advisors to review the Buyer Working Capital Statement. The Seller agrees to
keep confidential and not disclose, divulge, or use for any purpose (other than
to review the Buyer Working Capital Statement) any financial or other
confidential information obtained from the Buyer pursuant to the terms of this
Section 2.7.

 

 

 
16

--------------------------------------------------------------------------------

 

 

(ii)     In calculating the accounts receivable portion of the Closing Balance
Sheet and Closing Working Capital, the Seller will receive credit (i.e., current
assets will include) only the amount of accounts receivable of the Seller
accrued on the Closing Date that are actually collected by the Buyer during the
period beginning on the Closing Date and ending on the 120th day after the
Closing Date. Seller shall have no right to receive credit for any accounts
receivable accrued on the Closing Date but collected after the end of such
120-day period. If any accounts receivable accrued on the Closing Date are not
collected by the end of such 120-day period, then Buyer shall continue good
faith efforts to collect such accounts from the relevant customer, and Seller
may provide reasonable assistance in such collection efforts as approved in
advance by Buyer. If any receivable is paid after the 120-day period to Buyer
(and Seller has not received credit for such receivable in the calculation of
Closing Working Capital), then Buyer shall hold the collected receivable in
trust for the benefit of Seller and shall immediately pay the amount of the
receivable to Seller.

 

(iii)     For purposes of determining the quantity of the Seller’s inventory as
of the end of the day immediately preceding the Closing Date for purposes of
calculating the Closing Working Capital, as close as reasonably practicable to
the Closing Date, the Buyer shall conduct or cause to be conducted a physical
count of the Seller’s inventory; provided, that the inventory included as
current assets shall not include Excluded Inventory, as determined by the Buyer
in its discretion, and all inventory shall be valued at the lower of cost or
market, on a FIFO basis. If, based upon the advice of Buyer’s independent
auditors, the Buyer is required to account for the acquired inventory under GAAP
and the value of the acquired inventory under GAAP is less than the amount
determined under the preceding sentence, then such value of the acquired
inventory determined under GAAP shall control, and (A) if such determination is
made prior to the calculation of the Final Working Capital Adjustment, it will
be taken into account in the calculation of such Final Working Capital
Adjustment, and (B) if such determination is made after the calculation of the
Final Working Capital Adjustment, the Seller shall pay to the Buyer an amount
equal to (1) the value of the inventory used in calculating the Final Working
Capital Adjustment, less (2) the value of the acquired inventory determined
under GAAP. Such amount shall be paid on demand or, in the Buyer’s discretion,
by set-off against other amounts owed to the Seller under this Agreement.

 

(c)     Dispute Procedures. If the Seller disputes any determination by the
Buyer pursuant to Section 2.7(b), then the Seller shall give the Buyer notice of
such dispute (a “Working Capital Notice of Dispute”), not more than 30 days
after the date on which the Seller receives the Buyer Working Capital Statement.
In the Working Capital Notice of Dispute, the Seller shall include a request for
any and all books, records, documents or other information that Seller requires
to analyze the determinations of Seller pursuant to Section 2.7(b). Buyer agrees
to provide all books and records requested by Seller pursuant to the Working
Capital Notice of Dispute within thirty (30) days. However, if Buyer believes
that Seller’s request for books and records is unreasonable, Buyer shall produce
all books and records which it does not find objectionable within the 30-day
period and shall also deliver a written response specifying those items that it
believes are not reasonably necessary to Seller’s review. If the parties are
unable to resolve a dispute related to Buyer’s production, then the Special
Accountant (as defined below) shall be engaged immediately to resolve the
dispute relating to the production of books and records. Within thirty (30) days
after the production of the books and records requested in the Working Capital
Notice of Dispute, or the decision of the Special Accountant with respect to the
production of books and records, whichever is later, the Seller shall deliver an
addendum to the Working Capital Notice of Dispute (which shall become part of
the original Notice) specifying in reasonable detail any points of dispute and
including a proposed determination of the Closing Working Capital and the
Working Capital Adjustment. The Seller shall be deemed to have accepted any
determination by the Buyer in the Buyer Working Capital Statement and each such
determination shall be deemed conclusive, binding and final if (i) the Seller
fails to give a Working Capital Notice of Dispute within the original 30-day
period, or (ii) the Seller gives notice to the Buyer accepting a determination
within the original 30-day period. Upon receipt of the Working Capital Notice of
Dispute, the Buyer and the Seller shall consult promptly with each other with
respect to the points of dispute in an effort to resolve the dispute. If such
dispute is resolved by a written, signed agreement of the Seller and the Buyer,
the agreed amount will be deemed conclusive, binding and final. If any dispute
is not resolved by the Seller and the Buyer within 30 days after the Working
Capital Notice of Dispute is given to the Buyer, either the Seller or the Buyer
may elect, by written notice to the other party, to refer the dispute to the
Atlanta, Georgia office of Cherry Bekaert (or, if such firm is unwilling or
unable to accept such appointment, another national or regional independent
accounting firm mutually acceptable to the Buyer and the Seller) (the “Special
Accountant”) to finally determine, as soon as practicable, all such disputes.
All determinations by the Special Accountant shall be in writing, and shall be
conclusive, final, and binding; provided that (i) the scope of the Special
Accountant’s engagement will be limited solely to resolving the disputes
regarding the determination of the Closing Working Capital and the Working
Capital Adjustment that are set forth in the Working Capital Notice of Dispute,
including any disputes related to the production of books and records as
described above; (ii) the Special Accountant shall be bound by the terms and
provisions of this Agreement; and (iii) the Special Accountant shall not ascribe
a value to any disputed item or amount higher or lower, as the case may be, than
the highest or lowest value ascribed by the Buyer or the Seller to such item in
the Buyer Working Capital Statement or Working Capital Notice of Dispute,
respectively. The fees, costs and expenses of such Special Accountant incurred
in connection with any dispute will be borne by the non-prevailing party, or if
the Special Accountant determines that neither party could be fairly found to be
the prevailing party, then such fees, costs and expenses will be borne fifty
percent (50%) by the Seller and fifty percent (50%) by the Buyer. The Working
Capital Adjustment as finally determined pursuant to this Section 2.7(c) is the
“Final Working Capital Adjustment” and the balance sheet prepared by the Buyer,
as amended to reflect any modifications agreed to by the Buyer and the Seller or
made by the Special Accountant, is referred to herein as the “Final Closing
Balance Sheet.”

 

 

 
17

--------------------------------------------------------------------------------

 

 

 

(d)     Purchase Price Adjustments.

 

(i)     If the Estimated Working Capital Adjustment is greater than the Final
Working Capital Adjustment, the Seller shall refund to the Buyer an amount equal
to such excess.

 

(ii)     If the Estimated Working Capital Adjustment is less than the Final
Working Capital Adjustment, the Buyer shall pay to the Seller the amount of such
deficiency.

 

(iii)     If the Estimated Working Capital Adjustment equals the Final Working
Capital Adjustment, then no further payment or refund shall be made pursuant to
this Section 2.7.

 

(iv)     Any payment to be made pursuant to this Section 2.7(d) shall be paid in
immediately available funds to a single bank account designated in writing by
the Seller or the Buyer, as applicable, and shall be paid within ten (10)
Business Days after the Final Working Capital Adjustment is finally determined
in accordance with Section 2.7(c).

 

Section 2.8     Earn-Out.

 

(a)     Definitions. For purposes of this Agreement, the following terms have
the meaning specified below:

 

(i)     “Acceleration Event” means (A) a Change in Control occurs, and (B) in
connection with such Change in Control, the acquiring Person does one of the
following (in each case without the consent of the Shareholder(s) then employed
by the Buyer) (each an “Acquired Business Change Event”): (1) closes the
operations of the Buyer in Alpharetta, Georgia, (2) changes the operations of
the Buyer in Alpharetta, Georgia in a manner that will materially adversely
affect the ability of the Acquired Business to achieve the Gross Profit targets,
or (3) requires the Shareholder(s) then employed by the Buyer to relocate their
principal place(s) of employment more than 50 miles from their then-current
principal place(s) of employment.

 

 

 
18

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, an Acquired Business Change Event shall not
result in an Acceleration Event unless (x) the Seller first gives written notice
to the acquiring Person that references this Section 2.8 and that specifies in
reasonable detail the nature and extent of the circumstances constituting the
Acquired Business Change Event, and specifies the reasonable steps that the
acquiring Person must take to cure such Acquired Business Change Event, and (y)
such Acquired Business Change Event is not cured within sixty (60) days after
such notice is provided; provided, however, that if such Acquired Business
Change Event is not reasonably capable of being cured within sixty (60) days,
such Acquired Business Change Event shall not result in an Acceleration Event if
the acquiring Person in good faith commences actions to cure such Acquired
Business Change Event within such 60-day period and thereafter does continuously
endeavor to cure such Acquired Business Change Event within a reasonable period
of time.

 

(ii)     “Acquired Business” shall mean the Assets of and Business conducted by
the Seller as of the Closing Date and acquired by the Buyer. For the purpose of
calculating the Contingent Future Payment, the Buyer shall separately account
for the financial results of the Acquired Business during each Measurement
Period so that such financial statements do not include the operating results
from any other business, customer, segment or division of the Buyer, whether now
owned or hereafter acquired by the Buyer or its Affiliates, including any of the
foregoing that is now or at any time hereafter included as part of or
consolidated with the Acquired Business or any division of the Buyer or its
Affiliates under which the Acquired Business is organized. For the avoidance of
doubt, any business or customer originated by the Acquired Business after the
Closing shall be included in the results of the Acquired Business for purposes
of the earn-out calculation described in this Section 2.8.

 

(iii)     “Additional Contingent Payment” means, with respect to any Measurement
Period, fourteen percent (14%) of the amount of the Earnings of the Acquired
Business in excess of the targets for each Measurement Period set forth on
Schedule 2.8(a)(iii). For the avoidance of doubt, the Additional Contingent
Payment shall be determined separately for each Measurement Period based solely
on the amount of the Earnings of the Acquired Business for the applicable
Measurement Period, and without regard to the amount of the Earnings of the
Acquired Business or the Additional Contingent Payment earned for any other time
period.

 

(iv)     “Change in Control” means either of the following occurs: (A) the Buyer
sells all or substantially all of its assets (in a transaction requiring
shareholder approval), or (B) any Person or group of Persons within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of more than 50% of the Buyer’s
outstanding voting stock (whether by way of purchase of stock, merger or
otherwise).

 

Notwithstanding the foregoing, the following transactions shall in no event
constitute a Change in Control: (x) any going private transaction with respect
to the Buyer (including any transaction subject to Rule 13e-3 under the
Securities and Exchange Act of 1934), or (y) any acquisition of stock by any of
the Benstock family or their Affiliates, including pursuant to transfers for
estate planning purposes.

 

(v)     “Contingent Future Payment” means, with respect to any Measurement
Period, the amount determined in accordance with Schedule 2.8(a), based on the
Gross Profit for such Measurement Period relative to the target Gross Profit for
that Measurement Period. The maximum Contingent Future Payment for any
Measurement Period is $2,000,000 ($1,200,000 for calendar year 2014) (the
aggregate maximum Contingent Future Payment for all Measurement Periods is
$7,200,000). For the avoidance of doubt, the Contingent Future Payment shall be
determined separately for each Measurement Period based solely on the Gross
Profit for the applicable Measurement Period, and without regard to the amount
of Gross Profit or Contingent Future Payment earned for any other time period.

 

 

 
19

--------------------------------------------------------------------------------

 

 

 

(vi)     “Earnings of the Acquired Business” means the earnings of the Acquired
Business before interest, income taxes, and amortization of intangible assets
related to the Transaction, as determined by the Company in accordance with
GAAP. For clarity, all expenses of the Acquired Business other than those
specifically listed in the preceding sentence shall be taken into account in
determining the Earnings of the Acquired Business.

 

(vii)     “Gross Profit” means, for any Measurement Period, the gross profit of
the Acquired Business, determined in accordance with GAAP.

 

(viii)     “Measurement Period” means each of the following: (A) calendar year
2014, (B) calendar year 2015, (C) calendar year 2016, and (D) calendar year
2017.

 

(b)     Calculation. The Buyer shall, within 60 days after filing its Form 10-K
for a Measurement Period, prepare and deliver to the Seller: (i) a written
statement setting forth the Buyer’s calculation of the Gross Profits and the
Earnings of the Acquired Business for the Measurement Period (“Gross Profit
Statement”) and (ii) based on such Gross Profit Statement, a calculation of the
amounts of the Contingent Future Payment and the Additional Contingent Payment
for the Measurement Period, if any. During the next thirty (30) days, the Buyer
shall, at the reasonable request of the Seller and during normal business hours,
afford the Seller and its advisors access to the books and records of the Buyer
related to the Acquired Business and otherwise reasonably cooperate with the
Seller and their advisors in order to permit the Seller and its advisors to
review the Gross Profit Statement provided by the Buyer and confirm the Buyer’s
determination of the Gross Profit, the Earnings of the Acquired Business, the
Contingent Future Payment and the Additional Contingent Payment for the
applicable Measurement Period. The Seller agrees to keep confidential and not
disclose, divulge, or use for any purpose (other than to monitor the calculation
of the Contingent Future Payments and the Additional Contingent Payments) any
financial or other confidential information obtained from the Buyer pursuant to
the terms of this Section 2.8. If the parties have a dispute related to Buyer’s
production of books and records, then the Special Accountant shall be engaged
immediately to resolve the dispute relating to the production of books and
records.

 

(c)     Dispute Procedures. If the Seller disputes any determination by the
Buyer pursuant to Section 2.8(b), then the Seller shall give the Buyer notice of
such dispute (a “Earn-Out Notice of Dispute”), not more than thirty (30) days
after the date on which the Seller receives the Buyer’s Gross Profit Statement,
or the decision of the Special Accountant with respect to the production of
books and records, if applicable, whichever is later, specifying in reasonable
detail any points of dispute and including a proposed determination of the Gross
Profit and the Earnings of the Acquired Business for the applicable Measurement
Period. The Seller shall be deemed to have accepted any determination by the
Buyer in the Gross Profit Statement and each such determination shall be deemed
conclusive, binding and final if (i) the Seller fails to give an Earn-Out Notice
of Dispute within such 30-day period, or (ii) the Seller gives notice to the
Buyer accepting a determination within such 30-day period. Upon receipt of the
Earn-Out Notice of Dispute, the Buyer and the Seller shall consult promptly with
each other with respect to the points of dispute in an effort to resolve the
dispute. If such dispute is resolved by a written, signed agreement of the
Seller and the Buyer, the agreed amount will be deemed conclusive, binding and
final. If any dispute is not resolved by the Seller and the Buyer within 30 days
after the Earn-Out Notice of Dispute is given to the Buyer, either the Seller or
the Buyer may elect, by written notice to the other party, to refer the dispute
to the Special Accountant to finally determine, as soon as practicable, all such
disputes. All determinations by the Special Accountant shall be in writing, and
shall be conclusive, final, and binding; provided that (i) the scope of the
Special Accountant’s engagement will be limited solely to resolving the disputes
regarding the determination of the Gross Profit and/or the Earnings of the
Acquired Business that are set forth in the Earn-Out Notice of Dispute,
including any disputes related to the production of books and records as
described above; (ii) the Special Accountant shall be bound by the terms and
provisions of this Agreement; and (iii) the Special Accountant shall not ascribe
a value to any disputed item or amount higher or lower, as the case may be, than
the highest or lowest value ascribed by the Buyer or the Seller to such item in
the Gross Profit Statement or Earn-Out Notice of Dispute, respectively. The
fees, costs and expenses of such Special Accountant incurred in connection with
any dispute will be borne by the non-prevailing party, or if the Special
Accountant determines that neither party could be fairly found to be the
prevailing party, then such fees, costs and expenses will be borne fifty percent
(50%) by the Seller and fifty percent (50%) by the Buyer.

 

 

 
20

--------------------------------------------------------------------------------

 

 

 

(d)     Time of Payment. The Contingent Future Payment and Additional Contingent
Payment for a Measurement Period shall be paid by the Buyer to the Seller in
immediately available funds to a single bank account designated in writing by
the Seller, and shall be paid within ten (10) Business Days after the amount of
the Contingent Future Payment and Additional Contingent Payment is finally
determined in accordance with Section 2.8(c); provided, that, with respect to
the Contingent Future Payment and Additional Contingent Payment for the calendar
year 2014 Measurement Period, if any, such payment shall be payable no earlier
than the second anniversary of the Closing Date.

 

(e)     Acceleration of Earn-Out Payment. If an Acceleration Event occurs during
a Measurement Period, then (i) the maximum Contingent Future Payment for the
Measurement Period in which the Acceleration Event occurs (i.e., $1,200,000 or
$2,000,000, as the case may be) shall be deemed earned by the Seller, without
regard to the actual Gross Profit for that period, and (ii) the maximum
Contingent Future Payment(s) for the Measurement Period(s) commencing after the
Measurement Period in which the Acceleration Event occurs, if any (i.e.,
$1,200,000 or $2,000,000 for each, as the case may be), shall be deemed earned
by the Seller. If an Acceleration Event occurs during calendar year 2013, then
the maximum aggregate Contingent Future Payment (i.e., $7,200,000) shall be
deemed earned by the Seller. If any Contingent Future Payment(s) are payable
under this Section 2.8(e), such amount shall be paid by the Buyer to the Seller
in immediately available funds to a single bank account designated in writing by
the Seller, and shall be paid within ten (10) Business Days after the occurrence
of the Acceleration Event. For the avoidance of doubt, if an Acceleration Event
occurs at any time, Seller will remain eligible to receive Additional Contingent
Payments for the remaining Measurement Periods.

 

(f)     Forfeiture of Earn-Out Payment. Notwithstanding anything to the
contrary:

 

(i)     The Seller’s rights to all Contingent Future Payments and Additional
Contingent Payments shall be forfeited, and none shall be paid to the Seller, if
Frederick L. Hill, III and Kirby P. Sims, Jr. do not each remain continuously
employed by the Buyer from the Closing Date through the second anniversary of
the Closing Date. However, forfeiture under this Section 2.8(f)(i) shall not
occur if Frederick L. Hill, III dies on or before the second anniversary of the
Closing Date and Kirby P. Sims, Jr. remains continuously employed by the Buyer
during this time period.

 

(ii)     With respect to any Measurement Period, (A) one-third (1/3) of the
amount of the Contingent Future Payment and Additional Contingent Payment
otherwise payable to the Seller for the Measurement Period shall be forfeited,
and not paid to the Seller, if Frederick L. Hill, III does not remain
continuously employed by the Buyer from the Closing Date through the end of the
Measurement Period (including as a result of his death, notwithstanding the
provisions of Section 2.8(f)(i)), and (B) two-thirds (2/3) of the amount of the
Contingent Future Payment and Additional Contingent Payment otherwise payable to
the Seller for the Measurement Period shall be forfeited, and not paid to the
Seller, if Kirby P. Sims, Jr. does not remain continuously employed by the Buyer
from the Closing Date through the end of the Measurement Period.

 

 

 
21

--------------------------------------------------------------------------------

 

 

 

(iii)     If an Acceleration Event occurs, (A) one-third (1/3) of the amount of
the Contingent Future Payment otherwise payable to the Seller upon the
Acceleration Event shall be forfeited, and not paid to the Seller, if Frederick
L. Hill, III does not remain continuously employed by the Buyer from the Closing
Date through the date of the Acceleration Event (including as a result of his
death, notwithstanding the provisions of Section 2.8(f)(i)), and (B) two-thirds
(2/3) of the amount of the Contingent Future Payment and Additional Contingent
Payment otherwise payable to the Seller upon the Acceleration Event shall be
forfeited, and not paid to the Seller, if Kirby P. Sims, Jr. does not remain
continuously employed by the Buyer from the Closing Date through the date of the
Acceleration Event.

 

(g)     Post-Closing Operation of Business. The Seller acknowledges that the
Buyer makes no representation that this arrangement will generate any particular
amount of Contingent Future Payments and Additional Contingent Payments and,
since the amount of any such Contingent Future Payments and Additional
Contingent Payments derives from the financial performance of the Acquired
Business during the Measurement Period, it is possible that no Contingent Future
Payments or Additional Contingent Payments will be earned. The Buyer does not
have any obligation or owe any duty (whether fiduciary, contractual or
otherwise) to the Seller to operate its business with the focus of maximizing or
obtaining any portion of the Contingent Future Payments or the Additional
Contingent Payments. Nothing in this Agreement provides the Shareholders with
any right to employment or continued employment for any specified period that is
in addition to any such rights provided by the Employment Agreements.

 

Section 2.9     Delivery of Restricted Buyer Shares. At the Closing, and subject
to the terms and conditions of the Restricted Stock Agreements (including in
reliance on the investment representations and warranties made by the Seller and
Shareholders therein), the Buyer shall issue one-third (1/3) of the Restricted
Buyer Shares to each Shareholder. The parties acknowledge that the issuance of
the Restricted Buyer Shares directly to the Shareholders is for the convenience
of the parties, and that all Restricted Buyer Shares will be deemed issued first
to the Seller as part of the Purchase Price for the Assets, and then transferred
by the Seller pro-rata to the Shareholders.

 

Section 2.10     Purchase Price Adjustment. For all purposes, including Tax
purposes, the Working Capital Adjustment, Contingent Future Payments and other
price adjustments contemplated by Sections 2.7 and 2.8 shall be treated as
additional purchase price paid by the Buyer to the Seller, or reductions to the
purchase price paid, for the Assets (except to the extent a portion of any
payment by the Buyer is properly treated as imputed interest for Tax purposes),
and the parties will file all Tax Returns consistent with such treatment.



Section 2.11     Non-Assignable Assets. As between any third party or
Governmental Entity on the one hand, and the Seller on the other hand, this
Agreement shall not constitute an agreement to assign any Contract or any right
thereunder if an attempted assignment, without the consent of, or other action
by, such third party or Governmental Entity, would constitute a violation of any
applicable Law or a breach of or in any way adversely affect the rights of such
third party, such Governmental Entity, the Buyer or the Seller thereunder;
provided, however, that if such consent is not obtained or such other action is
not taken prior to the Closing then, as between the Seller and the Buyer, the
Seller shall, to the extent reasonably practicable, (a) provide to the Buyer the
benefits of the applicable Contract or other Asset, (b) reasonably cooperate in
any reasonable arrangement designed to provide such benefits to the Buyer, and
(c) enforce at the request and expense of the Buyer and for the account of the
Buyer, any rights of the Seller arising from any such Contract or other Asset.
The Buyer shall use commercially reasonable efforts to perform the obligations
under any such Contract, but only if and to the extent that such obligations are
Assumed Liabilities. For the avoidance of doubt, nothing in this Section 2.11
shall obligate the Buyer to pay, perform or discharge any Excluded Liability. In
addition, the parties will undertake commercially reasonable efforts to obtain
the necessary consents of all third-parties to the Assumed Contracts within six
(6) months after the Closing Date. If any customer terminates the relevant
Assumed Contract based on the failure to obtain a necessary consent, Seller
shall satisfy any Liabilities arising from such Assumed Contract, including,
without limitation, payment to Buyer for any inventory not purchased by a
customer after termination of its Assumed Contract. If, however, any customer
refuses to give its consent to the assignment of its Assumed Contract to Buyer,
and such customer does not terminate the Assumed Contract within the 6-month
period, then Seller may request permission from Buyer to terminate such Assumed
Contract. Within ten (10) days of the date of Seller’s request to terminate, the
Buyer may either reject or accept the request to terminate from Buyer. If Buyer
fails to respond to Buyer’s request, then Buyer shall be deemed to have rejected
the request. If Buyer accepts the request of Seller to terminate, then Seller
shall terminate such Assumed Contract, and Seller shall satisfy any Liabilities
arising from, or relating to, the terminated Assumed Contract including, without
limitation, payment to Buyer for any inventory not purchased by a customer after
termination of its Assumed Contract. If Buyer rejects the request of Seller to
terminate, then Buyer will assume all Liabilities arising from, or relating to,
the Assumed Contract. Any payments by a customer of the Acquired Business for
inventory shall be retained by Buyer, unless Buyer has already made a reduction
for such inventory pursuant to the Final Working Capital Adjustment, in which
case, Seller shall retain such payments. To the extent the failure to obtain any
consent required for the assignment of any Assumed Contract causes a breach
under such Assumed Contract, any Liability resulting from such breach shall be
an Excluded Liability (unless Buyer assumes the Liability under such Assumed
Contract as described above).

 

 

 
22

--------------------------------------------------------------------------------

 

 

 

Section 2.12     Withholding Tax . The Buyer shall be entitled to deduct and
withhold from the Purchase Price all Taxes that the Buyer may be required to
deduct and withhold under any provision of applicable Law. All such withheld
amounts shall be treated as delivered to the Seller hereunder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1     Representations and Warranties of the Seller and Shareholders.
The Seller and the Shareholders, jointly and severally, represent and warrant to
the Buyer that each of the statements contained in this Section 3.1 is true and
correct as of the Closing Date, except as set forth in the corresponding section
of the Disclosure Schedule, which shall be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Section 3.1.

 

(a)     Due Organization and Good Standing. The Seller is duly organized,
validly existing, and in good standing as a corporation under the Laws of the
State of Georgia. The Seller has all requisite power and authority and all
Permits necessary to own, lease, hold and operate its assets and properties and
to carry on its businesses as now conducted and the Seller has all Permits
necessary to carry out the transactions contemplated by this Agreement. Copies
of the articles of incorporation, bylaws and any shareholders’ agreement of the
Seller that have been made available to the Buyer (the “Organizational
Documents”) reflect all amendments thereto and are true, correct and complete.

 

(b)     Capacity, Authorization, Execution and Delivery; Valid and Binding
Agreement. The Seller and each Shareholder has the power, authority and legal
capacity and has taken all required corporate and other action on its part
necessary to permit and duly authorize it to execute and deliver and to carry
out and perform the terms of this Agreement and the other Transaction Documents
to which it is a party, and to consummate the transactions contemplated hereby
and thereby. This Agreement and the other Transaction Documents to which it is a
party have been duly and validly executed and delivered by the Seller and each
Shareholder, and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement and such other Transaction
Documents constitute the legal, valid and binding obligation of the Seller and
each Shareholder, enforceable against them in accordance with their terms.

 

 

 
23

--------------------------------------------------------------------------------

 

 

 

(c)     Governmental Filings. No filing or registration with, notification to,
or authorization, consent or approval of any Governmental Entity is required in
connection with the execution, delivery and performance of this Agreement or the
other Transaction Documents by the Seller or the Shareholders, or the
consummation by the Seller and the Shareholder of the transactions contemplated
by this Agreement and other Transaction Documents, except for those set forth on
Part 3.1(c) of the Disclosure Schedule.

 

(d)     Subsidiaries.

 

(i)     The Seller does not have any subsidiaries and does not own, directly or
indirectly, any stock, limited liability company interest or membership
interest, partnership interest or other equity or voting interest in or of any
Person.

 

(e)     Financial Statements. The Seller has provided true and complete copies
of the Financial Statements to the Buyer. The Financial Statements are
consistent in all material respects with the books and records of the Seller
(which, in turn, are accurate and complete in all material respects) and have
been prepared in accordance with GAAP, subject, in the case of interim
statements, to normal recurring year-end adjustments necessary for a fair
presentation of interim results (in accordance with GAAP) and the absence of
notes thereto. The Financial Statements fairly present, in all material
respects, the financial position of the Seller as of the dates thereof and the
results of operations, revenues, expenses and cash flows for the periods then
ended, subject, in the case of interim statements, to normal recurring year-end
adjustments necessary for a fair presentation of interim results (in accordance
with GAAP) and the absence of notes thereto (none of which disclosure notes or
adjustments would, alone or in the aggregate, be materially adverse to the
business, operations, assets, Liabilities, financial condition, operating
results, cash flow or net worth of the Seller).

 

(f)     No Conflict or Violation. Except as set forth on Part 3.1(f) of the
Disclosure Schedule, the execution, delivery and performance by the Seller and
the Shareholders of this Agreement and the other Transaction Documents and the
consummation by the Seller and the Shareholders of the transactions contemplated
hereby and thereby do not (i) conflict with or result in a violation or breach
of any of the terms, conditions or provisions of the Organizational Documents,
any Law, or any Order to which the Seller or any Shareholder is a party or by
which the Seller or any Shareholder is bound, or (ii) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any Person the right to accelerate, terminate,
modify or cancel any Contract or Permit to which the Seller or any Shareholder
is a party or by which the Seller, any Shareholder or the Acquired Business is
bound or to which any of the Assets are subject.

 

(g)     Legal Proceedings. Except as set forth on Part 3.1(g) of the Disclosure
Schedule, there are (and, since January 1, 2007, have been) no Actions pending
or threatened in writing or, to the Knowledge of the Seller, otherwise
threatened by or against the Seller or its assets or properties or against any
of the Shareholders, directors, officers, employees or other service providers
of the Seller relating to or resulting from their services to the Seller. Except
as set forth on Part 3.1(g) of the Disclosure Schedule, neither the Seller nor
any Shareholder is the subject of any Order related to the Business.

 

 

 
24

--------------------------------------------------------------------------------

 

 

 

(h)     Personal Property; Owned and Leased Real Property.

 

(i)     The Seller holds good, valid and marketable title to all Assets, free
and clear of all Encumbrances other than Permitted Encumbrances. At the Closing,
the Seller will convey to Buyer good, valid and marketable title to the Assets,
free and clear of all Encumbrances other than Permitted Encumbrances, without
incurring any penalty or other adverse consequence (including any increase in
rentals, royalties, or license or other fees imposed as a result of, or arising
from, the consummation of the transactions contemplated by this Agreement).

 

(ii)     The Seller does not own any real property. The locations listed on Part
3.1(h)(ii) of the Disclosure Schedule (the “Leased Facilities”) are the only
real property leased, subleased or licensed to the Seller. Part 3.1(h)(ii) of
the Disclosure Schedule sets forth (A) a list of all leases, subleases and
licenses with respect to the Leased Facilities and all amendments, modifications
or other agreements relating thereto, including any recognition, subordination,
nondisturbance, attornment or other agreements in the Seller’s possession with
any lenders with mortgages or deeds of trust encumbering the landlord’s interest
in the applicable Leased Facility (the “Facility Leases”), and (B) the
respective landlord for each such Leased Facility. The Seller has made available
true, correct and complete copies of all Facility Leases to the Buyer. Except
for collateral lease assignments that will terminate at Closing, the Seller has
not assigned, subleased, transferred, conveyed, mortgaged, or otherwise
encumbered its interest in such Facility Leases or the Leased Facilities, or
granted to any third party any right to occupy the Leased Facilities, and there
are no options or right of first offer or refusal to acquire any such rights.
The Facility Leases contain the entire agreement regarding the use or occupancy
of the premises subject to the Facility Leases. All of the Facility Leases are
in full force and effect, and afford the Seller peaceful and undisturbed
possession of the Leased Facilities. All rent and additional rent payments,
including operating expenses, property taxes and pass-throughs, are paid current
through the Closing Date, subject only to customary year-end reconciliations. No
default exists on the part of the Seller, as tenant, or to the Seller’s
Knowledge on the part of the landlords, under the Facility Leases.

 

(iii)     The Assets constitute all of the assets and other properties and
rights (whether tangible or intangible and whether real, personal or mixed, but
excluding any expenditures or expansion relating to increased or higher volume
of business that occurs or is anticipated to occur after Closing) necessary and
sufficient to permit the Seller to conduct the Acquired Business before the
Closing as currently conducted by the Seller. The tangible assets included in
the Assets are in good operating condition and repair and are adequate for the
uses to which they are put, and no such assets are in need of replacement or
maintenance or repair, except for routine replacement, maintenance and repair
for ordinary wear and tear, and to Seller’s Knowledge, no such routine
replacement, maintenance and repair has been deferred within the past twelve
(12) months. All of the tangible personal property and other tangible assets
that are included as Assets are located, or will be located as of the Closing,
at the Leased Facilities, except to the extent an asset may be in transit as a
result of use in the ordinary course of business.

 

(i)     Taxes.

 

(i)     The Seller has timely filed all Tax Returns required to be filed by it,
each such Tax Return has been prepared in material compliance with all
applicable Laws, and all such Tax Returns are true and accurate in all material
respects. All Taxes due and payable by the Seller (whether or not shown or
required to be shown on any Tax Return) have been paid and the Seller has
withheld and paid over to the appropriate taxing authority all Taxes which it is
required to withhold from amounts paid or owing to any employee, shareholder,
creditor, or other third party and has complied with all informational reporting
and other requirements of Law related to such withholding obligations. Part
3.1(i)(i) of the Disclosure Schedule lists all audits of any Tax Returns,
including a description of the nature and, if completed, the outcome of each
audit.

 

 

 
25

--------------------------------------------------------------------------------

 

 

 

(ii)     The Seller has been a validly electing S corporation within the meaning
of Sections 1361 and 1362 of the Code at all times since January 1, 2006 and
will be an S corporation up to and including the Closing Date. The Seller is
not, and has never been, a member of any affiliated group of corporations (as
defined in Section 1504(a) of the Code or any similar provision of state, local
or foreign Tax Law) or filed or been included in any affiliated, combined,
consolidated, or unitary Tax Return. The Seller is not liable for the Taxes of
any other Person under Treasury Regulation Section 1.1502-6 or any similar
provision of any state, local or foreign Tax Law, as a transferee or successor,
by Contract, or otherwise. The Seller is not, and has never been, a party to any
joint venture, partnership or other arrangement that is a partnership for income
Tax purposes. The Seller has not, in the past 10 years: (i) acquired assets from
another corporation in a transaction in which the Seller’s Tax basis for the
acquired assets was determined, in whole or in part, by reference to the Tax
basis of the acquired assets (or any other property) in the hands of the
transferor, or (ii) acquired the stock of any corporation.

 

(iii)     The charges, accruals, and reserves with respect to Taxes on the
Balance Sheet are adequate and are at least equal to the Seller’s liability for
Taxes as of the date of the Balance Sheet, and the Seller has not incurred any
Liability for Taxes since the date of Balance Sheet except for Taxes incurred in
the ordinary course of business or Taxes incurred on the Closing Date from the
consummation of the transactions contemplated by this Agreement.

 

(iv)     Except as set forth on Part 3.1(i)(iv) of the Disclosure Schedule: (A)
the Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency;
(B) there is no dispute or claim concerning any Tax Liability of the Seller (or
the Shareholders with respect to their ownership of capital stock of the Seller)
either claimed or raised by any taxing authority in writing or, to the Knowledge
of the Seller, other than in writing; (C) no claim has been made by a taxing
authority in a jurisdiction where the Seller does not file Tax Returns that the
Seller (or the Shareholders with respect to their ownership of capital stock of
the Seller) is or may be subject to Taxes assessed by such jurisdiction; (D)
there are no Encumbrances for Taxes upon the assets of the Seller other than
Permitted Encumbrances; (E) there is no tax sharing agreement, tax allocation
agreement, tax indemnity obligation, or similar agreement, arrangement,
understanding, or practice, oral or written, with respect to Taxes that could
require any payment by the Seller, and (F) the Assets do not include any capital
stock of a corporation or any interest in a joint venture, partnership, limited
liability company or other arrangement that is a partnership for income Tax
purposes.

 

(v)     The Seller is not a foreign person within the meaning of Section
1445(f)(3) of the Code. The Seller has not been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(j)     Absence of Certain Changes. Except as set forth on Part 3.1(j) of the
Disclosure Schedule, since December 31, 2012, there has not occurred any
Material Adverse Effect. Except as set forth on Part 3.1(j) of the Disclosure
Schedule, since December 31, 2012 (unless otherwise specified below), the Seller
has conducted its business in the ordinary course in all material respects, and
the Seller has not:

 

(i)     allowed any Encumbrance to be placed upon any of its assets, other than
Permitted Encumbrances;

 

(ii)     cancelled, compromised or waived any claims with a potential value in
excess of $5,000 (individually or in the aggregate);

 

 

 
26

--------------------------------------------------------------------------------

 

 

 

(iii)     accelerated any material obligation or terminated, modified, canceled
or waived any material right under any Seller Contract;

 

(iv)     acquired (by merger, consolidation or acquisition of stock or assets),
licensed, sold, leased, transferred or otherwise disposed of or abandoned or
permitted to lapse any collection of assets constituting all or substantially
all of a business (including any Company Intellectual Property set forth in Part
3.1(q)(i) of the Disclosure Schedule) or business unit, corporation, partnership
or other business organization or division thereof;

 

(v)     acquired, sold, transferred or otherwise disposed of properties or
assets, other than in the ordinary course of business;

 

(vi)     changed its accounting methods or principles theretofore adopted or
followed, except as required by GAAP and reflected in a note to the Financial
Statements, or reversed any accounting accruals or reserves;

 

(vii)     changed its cash management practices and policies, or changed its
practices and procedures regarding sales, accounts receivables, inventory,
payables or accrued expenses;

 

(viii)     experienced any damage, destruction or casualty loss (other than
those covered by insurance) with respect to any of the assets or properties of
the Seller that, individually or in the aggregate, exceeds $5,000;

 

(ix)     made any change in compensation paid or payable to any employee from
the amounts set forth in Part 3.1(l)(ii) of the Disclosure Schedule;

 

(x)     issued any note, bond, or other debt security, or created, incurred,
assumed or guaranteed any Indebtedness;

 

(xi)     implemented any plant closing or layoff of employees that could
implicate the WARN Act;

 

(xii)     made any change or amendment to, or adopted or terminated, any Company
Plan;

 

(xiii)     made any change to any Tax election or Tax Return, other than as
required by Law, or settled or compromised any Liability or Action relating to
Taxes or entered into any closing agreement;

 

(xiv)     adopted a complete or partial plan of liquidation or resolutions
authorizing or providing for such a liquidation or dissolution, consolidation,
recapitalization, reorganization or bankruptcy, or made a general assignment for
the benefit of creditors;

 

(xv)     made any loan, advance or capital contribution or investment to or in
any Person;

 

(xvi)     effected any transfer, assignment or grant of any license or
sublicense of any rights under or with respect to any Company Intellectual
Property;

 

(xvii)     abandoned, allowed to lapse, cancelled or otherwise forfeited any
rights with respect to any current or former Company Intellectual Property; or

 

 

 
27

--------------------------------------------------------------------------------

 

 

 

(xviii)     entered into any Contract to take any of the actions specified in
this Section 3.1(j).

 

(k)     Company Contracts.

 

(i)     Except set forth in Section 3.1(k)(i)(Q) below, Part 3.1(k)(i) of the
Disclosure Schedule sets forth a list of Contracts to which the Seller is a
party or to which any of its assets or properties are bound (“Seller Contracts”)
and which are in any one or more of the categories listed below:

 

(A)     all Contracts involving aggregate consideration in excess of $5,000;

 

(B)     all Contracts that require the Seller to purchase or sell a stated
portion of the requirements or outputs of the Business or that contain “take or
pay” provisions;

 

(C)     all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;

 

(D)     all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(E)     all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, sales representative, market research,
marketing consulting and advertising Contracts;

 

(F)     all Contracts with customers;

 

(G)     all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements);

 

(H)     all Contracts relating to Indebtedness (including guarantees);

 

(I)     all Contracts with any Governmental Entity;

 

(J)     all Contracts not made in the ordinary course of business, including any
Contract containing a covenant not to compete or limiting or purporting to limit
the method or scope of conduct of the Business or preventing the Seller or the
Shareholders from engaging freely in the Business anywhere in the world, in each
case binding on the Seller, any Shareholder or any of their employees or other
service providers;

 

(K)     all joint venture, partnership or similar Contracts;

 

(L)     all Contracts for the sale of any of the Assets or for the grant to any
Person of any option, right of first refusal or preferential or similar right to
purchase any of the Assets;

 

(M)     all Contracts between the Seller, on the one hand, and any Shareholder,
director, officer, employee or other service provider of the Seller, or any of
their family members, or any of their respective Affiliates, on the other hand;

 

 

 
28

--------------------------------------------------------------------------------

 

 

 

(N)     all powers of attorney with respect to the Business or any Asset;

 

(O)     all collective bargaining agreements or Contracts with any union, works
council or labor organization;

 

(P)     all Contracts with respect to Intellectual Property, including (1)
Contracts with current or former employees, consultants, or contractors
regarding the ownership, use, protection or nondisclosure of any Intellectual
Property, and (2) any Contract relating to the licensing of Intellectual
Property by the Seller from or to a third party (except licenses for
commercially available, unmodified, off-the-shelf software purchased or licensed
for less than a total cost of $5,000 in the aggregate entered into by the Seller
in the ordinary course of business);

 

(Q)     other than those Contracts which had been posted as of June 21, 2013 to
the “Project Sababa” ShareFile Site maintained by Cross Keys Capital, all
Contracts that (1) cannot be terminated by the Seller unless it provides advance
notice of sixty (60) days or more, or (2) cannot be terminated by the Seller
without incurring a fee, penalty, charge, payment or prepayment obligation;

 

(R)     all other contracts that are material to the Assets or the operation of
the Business and not previously disclosed pursuant to this Section 3.1(k)(i);
and

 

(S)     any outstanding binding commitment to enter into any Contract of the
type described in subsections (A) through (R) of this Section 3.1(k)(i).

 

(ii)     Except as set forth on Part 3.1(k)(ii) of the Disclosure Schedule,
(A) the Seller is not in breach of or default under any Seller Contract, (B) to
the Knowledge of the Seller, no counterparty is in breach of or default under
any Seller Contract, and (C) all certifications and representations submitted by
or on behalf of the Seller in connection with any Seller Contract were true and
correct when given and all notices regarding the updating of such certifications
and representations have been given if required. Except as set forth on Part
3.1(f) of the Disclosure Schedule, all of the Seller Contracts are binding and
enforceable in accordance with their respective terms, subject to the laws of
general application in effect affecting creditors’ rights and subject to the
exercise of judicial discretion in accordance with general equitable principles,
and the transactions contemplated by this Agreement and the other Transaction
Documents will not afford any other party the right to terminate or make any
modifications to the terms of any such Seller Contract. The Seller has made
available to the Buyer true and correct copies of all Seller Contracts (together
with all amendments, waivers or other changes thereto) set forth or required to
be set forth on Part 3.1(k)(i) of the Disclosure Schedule.

 

(l)     Employees and Compensation.

 

(i)     Except as set forth on Part 3.1(l)(i) of the Disclosure Schedule, the
Seller is not subject to any pending labor dispute or other labor-related
Action, no such Action has occurred within the past five (5) years, and, to the
Knowledge of the Seller, no such Action is threatened. None of the employees of
the Seller are represented by any labor organization nor is there any collective
bargaining agreements otherwise in effect or being negotiated with respect to
such employees in connection with their employment by the Seller, and no union
organizing activities involving such employees are pending or, to the Knowledge
of the Seller, threatened and no such organizing activities have occurred within
the past five (5) years.

 

 

 
29

--------------------------------------------------------------------------------

 

 

 

(ii)     Part 3.1(l)(ii) of the Disclosure Schedule sets forth (A) a true and
correct list of the name and current annual salary, commissions and/or bonus
paid in respect of the fiscal year ended December 31, 2012, and the maximum
salary, commissions (and commission schedule) and/or bonus that may be earned in
respect of the fiscal year ended December 31, 2013, of each Shareholder,
director, officer or employee (including any leased or temporary employee) of
the Seller, and (B) a description of any other form of compensation or benefits
paid, payable or provided by the Seller to each such person for the fiscal year
ended December 31, 2012 or scheduled to be paid or provided in respect of the
fiscal year ended December 31, 2013. Part 3.1(l)(ii) of the Disclosure Schedule
also names any such person who is absent from work due to a work-related injury,
is receiving workers’ compensation or is receiving disability compensation, or
is otherwise on any form of leave, whether paid or unpaid. Except as set forth
on Part 3.1(l)(ii) of the Disclosure Schedule, there are no special bonuses,
sale bonuses or other similar compensation payable to any Shareholder, employee
or independent contractor of the Seller in connection with the transactions
contemplated by this Agreement and the other Transaction Documents.

 

(iii)     Except as set forth on Part 3.1(l)(iii) of the Disclosure Schedule,
all officers and employees of the Seller are employees at-will, terminable
without penalty; and there are no outstanding agreements or arrangements with
respect to severance payments to current or former employees of the Seller.
Except as set forth on Part 3.1(l)(iii) of the Disclosure Schedule, there are no
agreements with independent contractors of the Seller.

 

(iv)     Except as set forth on Part 3.1(l)(iv) of the Disclosure Schedule,
there are no accrued and unpaid wages, bonuses, vacation pay, commissions,
personal leave payments, or other amounts owed or potentially owed to the
directors, officers, employees or independent contractors of the Seller.

 

(v)     To the Knowledge of the Seller, no officer or key employee or sales /
marketing staff person of the Seller and no group of key employees or sales /
marketing staff persons of the Seller has any plans to terminate his or her
employment with the Seller and none of the foregoing persons has notified the
Seller or any Shareholder of his or her intention to terminate his or her
employment with the Seller.

 

(vi)     Each employee of the Seller who is in a managerial or sales / marketing
position has executed a restrictive covenants agreement in the form set forth in
Part 3.1(1)(vi) of the Disclosure Schedule. To Seller’s Knowledge, no employee
or sales / marketing staff person of the Seller is subject to any non-compete,
nondisclosure, confidentiality, employment, consulting or similar agreements
with any Person other than the Seller relating to or in conflict with the
present Business of the Seller or the Buyer.

 

(m)     Compliance; Environmental Matters.

 

(i)     The Seller has in full force and effect all Permits necessary for it to
own, lease or operate its assets and properties and to carry on and conduct its
Business in all respects. Part 3.1(m)(i) of the Disclosure Schedule sets forth a
correct and complete list of all Permits held by the Seller, including the names
of the Permits and their respective dates of issuance and expiration. No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit. The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby will not result in the revocation,
suspension, limitation or adverse modification of any Permit. None of the
Permits listed on Part 3.1(m)(i) of the Disclosure Schedule are transferable to
the Buyer in connection with the transactions contemplated hereby. The Seller
has not been notified and presently has no Knowledge that any Permit will not be
renewed in the ordinary course of business upon its expiration.

 

 

 
30

--------------------------------------------------------------------------------

 

 

 

(ii)     The Seller is not, and has not been since December 31, 2009, in
violation or breach of any Orders, Permits or Laws applicable to the Business,
the Seller’s assets or properties, or employees and other service providers
conducting the Business. Except as set forth on Part 3.1(m)(ii) of the
Disclosure Schedule, no notice or warning from any Governmental Entity with
respect to any failure or alleged failure of the Seller to comply with any
Order, Permit or Law has been received by the Seller nor, to the Knowledge of
Seller, is any such notice or warning proposed or threatened.

 

(iii)     Without limiting the foregoing, the operations of the Seller with
respect to the Business and the Assets are currently and have been in compliance
with all Environmental Laws. There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the Business or the Assets or
any real property currently or formerly owned, leased or operated by Seller in
connection with the Business, and Seller has not received an Environmental
Notice that any of the Business or the Assets or real property currently or
formerly owned, leased or operated by Seller in connection with the Business
(including soils, groundwater, surface water, buildings and other structure
located thereon) has been contaminated with any Hazardous Materials which could
reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, Seller.
The Seller has not received from any Person, with respect to the Business or the
Assets, any: (A) Environmental Notice or Environmental Claim; or (B) written
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date. Seller has obtained and is in material
compliance with all Environmental Permits (each of which is disclosed on Part
3.1(m)(i) of the Disclosure Schedule) necessary for the conduct of the Business
as currently conducted or the ownership, lease, operation or use of the Assets
and all such Environmental Permits are in full force and effect and shall be
maintained in full force and effect by Seller through the Closing Date in
accordance with Environmental Law, and Seller is not aware of any condition,
event or circumstance that constitutes a violation of an Environmental Law. With
respect to any such Environmental Permits, Seller has undertaken, or will
undertake prior to the Closing Date, all measures necessary to facilitate
transferability of the same, and Seller is not aware of any condition, event or
circumstance that might prevent or impede the transferability of the same, and
has not received any Environmental Notice or written communication regarding any
material adverse change in the status or terms and conditions of the same.
Seller has not retained or assumed, by Contract or operation of Law, any
Liabilities of other Persons under Environmental Law in connection with the
Business or that might affect the Assets or any real property currently or
formerly owned, leased or operated by the Seller in connection with the
Business.

 

(iv)     None of the Business or the Assets or any real property currently or
formerly owned, leased or operated by the Seller in connection with the Business
is listed on, or has been proposed for listing on, the National Priorities List
(or CERCLIS) under CERCLA, or any similar state list. Part 3.1(m)(iv) of the
Disclosure Schedule contains (A) a complete and accurate list of all active or
abandoned aboveground or underground storage tanks owned or operated by the
Seller in connection with the Business or the Assets, (B) a complete and
accurate list of all off-site Hazardous Materials treatment, storage, or
disposal facilities or locations used by Seller and any predecessors in
connection with the Business or the Assets as to which the Seller may retain
Liability.

 

(v)     The Seller has provided or otherwise made available to the Buyer and
listed on Part 3.1(m)(v) of the Disclosure Schedule: (A) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the Business or the Assets or any real property currently or formerly
owned, leased or operated by Seller in connection with the Business which are in
the possession or control of the Seller related to compliance with Environmental
Laws, Environmental Claims or an Environmental Notice or the Release of
Hazardous Materials; and (B) any and all material documents concerning planned
or anticipated capital expenditures required to reduce, offset, limit or
otherwise control pollution and/or emissions, manage waste or otherwise ensure
compliance with current or future Environmental Laws (including costs of
remediation, pollution control equipment and operational changes). Seller has no
Knowledge, as of the Closing Date, of any condition, event or circumstance
concerning the Release or regulation of Hazardous Materials that might, after
the Closing Date, prevent, impede or materially increase the costs associated
with the ownership, lease, operation, performance or use of the Business or the
Assets as currently carried out.

 

 

 
31

--------------------------------------------------------------------------------

 

 

 

(n)     Product Safety; Product Liability; Warranties; Discounts.

 

(i)     Each product sold and/or imported by the Seller in connection with the
Business has been designed, constructed, manufactured, packaged, installed, and
labeled in compliance with all material regulatory, engineering, industrial, and
other codes or Laws applicable thereto, and Seller has not received notice of
any alleged noncompliance with any such code or Law.

 

(ii)     The Seller does not have any Liability, and no circumstances exist that
would reasonably be expected to give rise to any Action against Seller which, if
adversely determined, would be reasonably likely to give rise to a material
Liability, arising out of any injury to individuals or property as a result of
the ownership, possession, or use of any product sold and/or imported by Seller
in connection with the Business.

 

(iii)     Part 3.1(n)(iii) of the Disclosure Schedule includes copies of the
standard terms and conditions for the sale of products and services by Seller in
the Business (containing applicable guaranty, warranty, indemnity, rebate,
volume discount, and refund provisions). Except as set forth on Part 3.1(n)(iv)
of the Disclosure Schedule, no product or service sold by Seller in the Business
is subject to any material rebate, volume discount, or refund term beyond the
applicable standard terms and conditions of sale or lease set forth in Part
3.1(n)(iii) of the Disclosure Schedule, and the Seller has no Contract providing
for any such non-standard terms.

 

(o)     Absence of Undisclosed Liabilities; Indebtedness. Except as set forth on
Part 3.1(o) of the Disclosure Schedule, the Seller has no Liability arising out
of, relating to or in connection with any transaction entered into at or prior
to the date hereof, or any action or inaction at or prior to the date hereof, or
any state of facts existing at or prior to the date hereof, other than (i)
Liabilities reflected in the Balance Sheet; and (ii) Liabilities that have
arisen after the Balance Sheet Date in the ordinary course of business (none of
which is a Liability for breach of Contract, breach of warranty, tort,
infringement, violation of Law or Action). Except as set forth on Part 3.1(o) of
the Disclosure Schedule, the Seller does not have any Indebtedness.

 

(p)     Employee Benefit Plans.

 

(i)     Part 3.1(p)(i) of the Disclosure Schedule sets forth a list of each
Company Plan. With respect to each Company Plan, the Seller has made available
to the Buyer true and complete copies of: (A) each Company Plan (or, if not
written, a written summary of its terms), any related trust agreement, funding
instrument and any other material plan texts and agreements; (B) any and all
outstanding summary plan descriptions and material modifications thereto; and
(C) the most recent annual report, if applicable, with respect to such Company
Plan.

 

(ii)     Except as set forth on Part 3.1(p)(ii) of the Disclosure Schedule, each
Company Plan has been established, maintained and administered, in form and
operation, in all respects in accordance with its terms and applicable Law,
including ERISA and the Code. All contributions, premiums or other payments that
are due have been paid on a timely basis with respect to each Company Plan. No
unfunded liability exists with respect to any Company Plan. Each Company Plan
that is intended to meet the requirements of a “qualified plan” under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service (or, if it is a prototype plan, is the subject of a
favorable opinion letter issued by the Internal Revenue Service) to the effect
that such Company Plan meets the requirements of Section 401(a) of the Code and
no events have occurred that would adversely affect such qualified status. The
Seller has no Liability with respect to any “employee benefit plan” (as defined
in Section 3(3) of ERISA) subject to Title IV of ERISA, including by reason of
being treated as a single employer under Section 414 of the Code with any Person
other than the Seller. The Seller has no current or potential obligation to
provide post-employment health, life or other welfare benefits other than as
required under Section 4980B of the Code or any similar applicable law. There
does not exist any pending or, to the Knowledge of the Seller, threatened
Actions (other than routine undisputed claims for benefits) with respect to any
Company Plan. Except as set forth on Part 3.1(p)(ii) of the Disclosure Schedule,
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents will not (A) entitle any current or former employee
or officer of the Seller to severance pay, unemployment compensation or any
other payment, (B) accelerate the time of payment or vesting, or increase the
amount of, compensation due any such employee or officer, or (C) result in the
forfeiture of compensation or benefits under any Company Plan.

 

 

 
32

--------------------------------------------------------------------------------

 

 

 

(iii)     Each Company Plan has, since January 1, 2005, complied in operation
and form with Section 409A of the Code and the Treasury Regulations promulgated
thereunder.

 

(q)     Intellectual Property.

 

(i)     Part 3.1(q)(i) of the Disclosure Schedule identifies (A) the registered
trademarks, trademark applications, patents, patent applications, registered
copyrights, copyright applications, trade names, corporate names, and Internet
domain names of the Seller (the “Registered Intellectual Property”); (B) any
license pursuant to which Company Intellectual Property is licensed to the
Seller by another Person or licensed to another Person by the Seller (except
licenses to the Seller for commercially available, unmodified, off-the-shelf
software purchased or licensed for less than a total cost of $5,000 in the
aggregate entered into by the Seller in the ordinary course of business); and
(C) unregistered trademarks and material unregistered copyrights of the Seller.
Seller has no pending applications for registration of Intellectual Property.
All required filings and fees related to the Registered Intellectual Property
have been timely filed with and paid to the relevant Governmental Entities and
authorized registrars, and all Registered Intellectual Property is in good
standing. Part 3.1(q)(i) of the Disclosure Schedule identifies any renewals, fee
payments, filings or any other action that is or will be required to be taken
with respect to any of the Registered Intellectual Property within six (6)
months following the Closing Date.

 

(ii)     Each license pursuant to which Company Intellectual Property is
licensed to the Seller by another Person or licensed to another Person by the
Seller (including licenses listed on Part 3.1(q)(i) of the Disclosure Schedule
and licenses for commercially available, unmodified, off-the-shelf software not
required to be listed on Part 3.1(q)(i) of the Disclosure Schedule) (the
“Intellectual Property Licenses”) is valid and binding on the Seller in
accordance with its terms and is in full force and effect. Neither the Seller,
nor to Seller’s Knowledge, any other party thereto, is in breach of or default
under (or is alleged to be in breach or default under), or has provided or
received any notice of breach or default of or any intention to terminate, any
Intellectual Property License.

 

(iii)     The Seller owns and possesses all right, title and interest in and to,
or has valid and enforceable licenses to use (each of which is set forth on Part
3.1(q)(i) of the Disclosure Schedule, or is with respect to off-the-shelf
software not required to be listed on such schedule), free and clear of all
Encumbrances, all Intellectual Property used or held for use by the Seller, as
the case may be, in the conduct of the Business as currently conducted or
proposed to be conducted (the “Company Intellectual Property”). The Seller’s
rights in the Company Intellectual Property are valid, subsisting and
enforceable. The Seller has taken all reasonable steps to maintain the Company
Intellectual Property and to protect and preserve the confidentiality of all
Trade Secrets included in the Company Intellectual Property, including requiring
all Persons having access thereto to execute written non-disclosure agreements.
The Trade Secrets are not part of public knowledge or literature and have not
been used, divulged or appropriated to any Person or to the detriment of the
Seller. In addition, any research and development in connection with the Company
Intellectual Property was not the result of the work and/or contribution of any
third party who has, had or may have any right, title or interest in such
Company Intellectual Property, other than as granted to the Seller pursuant to
an Intellectual Property License.

 

 

 
33

--------------------------------------------------------------------------------

 

 

 

(iv)     Except as set forth on Part 3.1(q)(iv) of the Disclosure Schedule,
(A) the conduct of the Business, and the products, processes and services of the
Business, has not infringed, misappropriated, diluted or otherwise violated, and
does not infringe, misappropriate, dilute or otherwise violate any other
Person’s Intellectual Property or other rights, and there is no Action pending
or currently threatened in writing against the Seller regarding any such matter,
and to the Seller’s Knowledge is otherwise threatened; (B) no Action challenging
the validity, registrability, enforceability or ownership of any Company
Intellectual Property is pending or threatened in writing against the Seller,
and to the Seller’s Knowledge, there exists no reasonable basis for any such
Action; and (C) no Person has, or is currently, infringing, misappropriating,
diluting or otherwise violating any Company Intellectual Property and no such
claims are pending or threatened in writing against any Person by the Seller,
and to the Seller’s Knowledge, are otherwise threatened. Except as set forth on
Part 3.1(q)(iv) of the Disclosure Schedule, the Seller has not granted to any
Person rights to any of the Company Intellectual Property. To the Seller’s
Knowledge, there is not any Intellectual Property owned or used by any
competitor or third party which reasonably would be expected to supersede or
make obsolete any product or process of the Seller or limit its business as
currently conducted.

 

(v)     Except as set forth on Part 3.1(q)(v) of the Disclosure Schedule, all
personnel, including members of management, employees, agents, consultants, and
contractors, who have contributed to or participated in the conception and
development of any Company Intellectual Property on behalf of Seller have
executed appropriate instruments of assignment, including, if appropriate, “work
made for hire” language, in favor of Seller as assignee that have conveyed to
Seller full, effective, and exclusive ownership of all tangible and intangible
property thereby arising. Each executed agreement has been made available to
Buyer. To Seller’s Knowledge, none of Seller’s personnel is in violation
thereof. None of the Shareholders, the family members of a Shareholder, or any
of their Affiliates, and none of the Seller’s employees, agents, consultants, or
contractors, has any right, title or interest in and to the Company Intellectual
Property.

 

(vi)     All Software used by the Seller in connection with the Business is
licensed to the Seller by a third party. Except as set forth in Part 3.1(q)(vi)
of the Disclosure Schedule, Seller has, with respect to all Software it uses in
the Business, sufficient and fully paid for licenses with such third parties for
the number of users of that Software. Except as set forth in Part 3.1(q)(vi) of
the Disclosure Schedule, the Seller has not developed, and is not currently
using, or in the past has used, in connection with the Business, any proprietary
Software. The Seller has established, implemented and maintained (A) reasonable
safeguards against the destruction, loss or alteration of, and unauthorized
access to, all of the Seller’s Confidential Information; and (B) reasonable
physical, network, electronic and internet security procedures, protocols,
security gateways and firewalls with respect to all of the Seller’s Confidential
Information, all in accordance with applicable industry standards. There are no
known or suspected weaknesses or vulnerability with respect to the security of
any of its Software. Further, there have been no known or suspected unauthorized
use of or access to any of the Software, including any known or suspected
unauthorized access to or disclosure of any Confidential Information. The Seller
has installed and updated all Software with patches, updates, fixes and upgrades
provided to the Seller by its vendors that are necessary or desirable for the
maintenance of security of such Software. Seller is and has been in compliance
in all material respects with all Laws relating to data loss, theft and breach
of security notification obligations.

 

 

 
34

--------------------------------------------------------------------------------

 

 

 

(vii)     The transactions contemplated by this Agreement and the other
Transaction Documents will not result in the loss or impairment of or payment of
any additional amounts with respect to, nor require the consent of any other
Person in respect of, or otherwise adversely affect any right, title or interest
of the Seller in and to any Company Intellectual Property. Immediately following
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents, the Company Intellectual Property will be owned by
or available for use by the Buyer on terms and conditions identical to those
under which the Seller owned or used the Company Intellectual Property
immediately prior to the Closing.

 

(r)     Brokers’ Fees. Except as set forth on Part 3.1(r) of the Disclosure
Schedule, neither the Seller nor any Shareholder has dealt with any broker,
finder or similar agent with respect to the transactions contemplated by this
Agreement and the other Transaction Documents, and neither the Seller nor any
Shareholder is under an obligation to pay any broker’s fee, finder’s fee or
commission in connection with the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents.

 

(s)     Affiliate Transactions; Competing Businesses. Except as set forth on
Part 3.1(s) of the Disclosure Schedule and for employment or independent
contractor relationships, the Seller is not currently a party to any Contract,
loan or other transaction with any of the following Persons, or in which any of
the following Persons have any direct or indirect interest: any Shareholder,
director, officer, or employee of the Seller, any family member of any such
Person, or any of their respective Affiliates. No such Person owns or provides
services to any business entity which is engaged in a business which competes
with or is similar to the Business of the Seller.

 

(t)     Suppliers. Set forth on Part 3.1(t) of the Disclosure Schedule is a list
of all suppliers of the Seller sorted by the aggregate dollar amount of
purchases of products or services by the Seller during the 12 month period
ending on the Balance Sheet Date. No supplier identified or required to be
identified on Part 3.1(t) of the Disclosure Schedule has terminated its
relationship with the Seller, or, to the Knowledge of the Seller, has threatened
to terminate its relationship with, materially decrease transactions with or
otherwise materially adversely alter its relationship with the Seller (whether
as a result of the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents or otherwise). To Seller’s
Knowledge, no supplier used by the Seller is the sole source of supply of any
good or service, such that Buyer could not replace such supplier.

 

(u)     Customers.

 

(i)     Set forth on Part 3.1(u)(i) of the Disclosure Schedule is a list of the
top fifty (50) customers of the Seller based on the aggregate dollar amount of
purchases of Seller’s products or services during the 5-month period ending on
the Balance Sheet Date. No customer identified or required to be identified on
Part 3.1(u)(i) of the Disclosure Schedule has terminated its relationship with
the Seller, or, to the Knowledge of the Seller, has threatened to terminate its
relationship with, materially decrease purchases from or otherwise materially
adversely alter its relationship with the Seller (whether as a result of the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents or otherwise).

 

(ii)     Part 3.1(u)(ii) of the Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement and itemized by customer, of the
amount of all advance payments, deposits and similar prepaid items received from
customers for goods or services that will be required to be provided on or after
the Closing Date.

 

 

 
35

--------------------------------------------------------------------------------

 

 

 

(v)     Insurance. The Seller maintains or is the beneficiary of insurance
policies relating to its Business, assets, and properties that are commercially
reasonable and sufficient to insure against the risks of the Business. All such
insurance policies are in full force and effect, are valid and enforceable, and
all premiums currently due thereunder have been paid. The Seller has not
received any notice of cancellation or modification in coverage amounts of any
such insurance policies. Except as disclosed on Part 3.1(v) of the Disclosure
Schedule, there are no potential claims received or known by the Seller, there
are no pending claims or notices of any potential claims submitted by the Seller
under any insurance policy, and no claims have been submitted by the Seller
under any of its current or former insurance policies since January 1, 2010. The
Seller has made available to the Buyer true and complete copies of each of its
insurance policies.

 

(w)     Accounts Receivable. Part 3.1(w) of the Disclosure Schedule sets forth a
complete and accurate list of all accounts receivable of the Seller as of the
date of this Agreement. All accounts receivable shown on Part 3.1(w) of the
Disclosure Schedule or on the Financial Statements represent, as of the
applicable date, valid obligations arising from sales actually made or services
actually performed by the Seller in its Business. To Seller’s Knowledge, there
is no contest, claim, defense or right of setoff under any account receivable
relating to the amount or validity of such account receivable.

 

(x)     Inventory. Part 3.1(x)(i) of the Disclosure Schedule sets forth a
complete and accurate list of the inventory of the Seller as of the date of this
Agreement. All items included in the Seller’s inventory are good and
merchantable and of a quality and quantity usable and saleable in the ordinary
course of Business of the Seller. Except as set forth on Part 3.1(x)(ii) of the
Disclosure Schedule, the Seller is not in possession of any inventory not owned
by the Seller, including goods already sold, or inventory held on a consignment
basis. Except as set forth on Part 3.1(x)(ii) of the Disclosure Schedule, Seller
has no Excluded Inventory. All of the Seller’s inventory has been valued at the
lower of cost or market, on a FIFO basis in accordance with GAAP.

 

(y)     [Intentionally Omitted].

 

(z)     Insolvency. The Seller is, and will be as of immediately prior to the
Closing, Solvent. As of immediately following the Closing, and after giving
effect to all of the transactions contemplated by this Agreement, the Seller
will be Solvent. For purposes of this Agreement, “Solvent” means, with respect
to the Seller, that (i) the Seller will be able to pay its debts and obligations
as they become due, (ii) the Seller does not, as of such time, have unreasonably
small capital with which to conduct its business, and (iii) as of such time, the
Seller’s assets (calculated at fair market value) exceed its Liabilities. The
Closing Cash constitutes sufficient funds to repay all Liabilities outstanding
on the Closing Date in full.

 

(aa)     Bulk Sales. The transactions contemplated by this Agreement are not
subject to any “bulk sales,” “bulk transfer” or similar Laws of any
jurisdiction.

 

(bb)     Disclosure. No representation or warranty made by the Seller and the
Shareholders in this Agreement contains any untrue statement of a material fact
or omits to state a fact necessary to make such representation or warranty not
materially misleading. There are no facts or circumstances that have had a
Material Adverse Effect that have not been disclosed to the Buyer in writing.

 

 

 
36

--------------------------------------------------------------------------------

 

 

 

Section 3.2     Representations and Warranties of the Buyer. The Buyer
represents and warrants to the Seller that each of the statements contained in
this Section 3.2 is true and correct as of the Closing Date.

 

(a)     Due Organization and Good Standing. The Buyer is duly organized, validly
existing, and in good standing as a corporation under the Laws of the State of
Florida, with all requisite power and authority to own their properties and to
carry on their business as such business is now conducted.

 

(b)     Authorization and Execution. The Buyer has the power and authority and
has taken all required corporate and other action on its part necessary to
permit and duly authorize it to execute and deliver and to carry out and perform
the terms of this Agreement and the other Transaction Documents to which it is a
party, and to consummate the transactions contemplated hereby and thereby. This
Agreement, and the other Transaction Documents to which it is a party have been
duly and validly executed and delivered by the Buyer, and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement and such other Transaction Documents constitute the legal, valid
and binding obligation of the Buyer, enforceable against it in accordance with
their terms.

 

(c)     No Conflict or Violation. The execution, delivery and performance by the
Buyer of this Agreement and the other Transaction Documents and the consummation
by the Buyer of the transactions contemplated hereby and thereby do not (i)
assuming all authorizations, consents and approvals described or referred to in
Section 3.2(c) have been obtained or made, violate any applicable Law or Order
to which the Buyer is subject in a manner that would impair the Buyer’s ability
to consummate the transactions contemplated hereby, (ii) require a consent,
approval or notification under, conflict with, result in a violation or breach
of, or constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate or cancel any Contract to which the
Buyer is a party that would impair the Buyer’s ability to consummate the
transactions contemplated hereby (other than consents that have been obtained),
or (iii) violate the articles of incorporation or bylaws of the Buyer.

 

(d)     Legal Proceedings. There are no Actions pending or, to the knowledge of
the Buyer, threatened against the Buyer which challenge the validity or
enforceability of this Agreement against the Buyer or seek to enjoin or prohibit
consummation of the transactions contemplated hereby by the Buyer.

 

(e)     Brokers’ Fees. The Buyer has not dealt with any broker, finder or
similar agent with respect to the transactions contemplated by this Agreement,
and is not under any obligation to pay any broker’s fee, finder’s fee,
commission or similar amount in connection with the consummation of the
transactions contemplated by this Agreement, except for the fee payable to
Sundial Group, LLC (which will be paid by Buyer).

 

ARTICLE IV

COVENANTS

 

Section 4.1     Employees.

 

(a)     The Buyer shall make offers of employment, on an at-will basis, to the
employees of the Seller listed on Part 3.1(l)(ii) of the Disclosure Schedule,
effective as of the Closing Date, in all cases subject to the Buyer’s standard
policies for new hires or as otherwise determined in the Buyer’s sole discretion
(such employees who accept the terms and conditions of such offer and who are
employed by the Buyer, including those Shareholders executing Employment
Agreements, the “Transferred Employees”). Each such offer of employment shall
include minimum salary and payroll compensation for each employee at the level
currently being paid by Seller to the employees. In addition, for purposes of
calculating PTO accrual rates, all employees hired by Buyer shall be given
credit for years of service with Seller. Any other terms and conditions of
employment shall be determined by Buyer in its sole discretion (including, if
required by the Buyer, the execution of a restrictive covenants agreement). To
the extent that Buyer requires any of the Transferred Employees to sign employee
offer letters and restrictive covenant agreements with Buyer, to take effect as
of the Closing, the Seller agrees to undertake commercially reasonable efforts
to assist Buyer in obtaining the employee signatures. The Seller agrees to
terminate the employment of a Transferred Employee effective as of the end of
the day immediately prior to the Closing Date.

 

 

 
37

--------------------------------------------------------------------------------

 

 

 

(b)     The Seller shall remain solely responsible for all Liabilities
(including for wages, bonuses, severance pay and other compensation,
commissions, remuneration or benefits, and claims under the Company Plans or
otherwise), unless they constitute Assumed Liabilities, relating to its
employees, independent contractors or other service providers of the Seller
(including Transferred Employees) for all periods through the Closing Date or
thereafter with respect to such individual’s relationship with the Seller, and
shall remain solely responsible for all employees that are not Transferred
Employees and all Liabilities related thereto, including, in each case, any
payments to employees required by the WARN Act.

 

(c)     On or prior to the Closing Date, the Seller shall pay or shall cause to
be paid to all Transferred Employees all amounts due to such employees from the
Seller, including in respect of accrued but unpaid wages, commissions, bonuses,
severance pay, and accrued vacation, personal leave or paid-time-off, but
excluding any such amounts that constitute Assumed Liabilities and any such
amounts that are subject to releases signed by the Transferred Employees. As of
the Closing Date or as soon as administratively practicable thereafter, the
Seller shall contribute to the 401(k) accounts for the benefit of the
Transferred Employees (i) all contributions due with respect to the last pay
period ending prior to the Closing Date, and (ii) all employer and employee
contributions for the pay period through that day immediately prior to the
Closing Date to which the Transferred Employees are entitled with respect to
compensation earned by the Transferred Employees as of the date of termination
of employment. As soon as administratively practicable following the Closing
Date, Seller shall allow Transferred Employees to elect to take a distribution
under the Seller’s 401(k) plan in accordance with the terms of the Seller’s
401(k) plan, including an election to rollover account balances from the
Seller’s 401(k) plan to a 401(k) plan sponsored by the Buyer.

 

(d)     Except for Assumed Liabilities, the Buyer will not assume or continue,
and will have no responsibility or liability to the Transferred Employees or any
other Person under or with respect to, any of the Company Plans. Without
limiting the foregoing, the parties acknowledge and agree that a Transferred
Employee currently enrolled in a group health plan offered by Seller will be
eligible to commence coverage under the Buyer’s group health plan on the first
day of the calendar month following the employee’s start date with the Buyer,
regardless of any otherwise applicable waiting periods (but subject to other
eligibility requirements). The Seller shall provide coverage under its group
health plan to all Transferred Employees through such date, and the Buyer shall
not be obligated to reimburse the Seller for the cost of providing coverage
under its group health plan to any Transferred Employee prior to such employee’s
eligibility for coverage under the Buyer’s plan, even for the period in which
such employee is employed by the Buyer.

 

(e)     The Seller and the Shareholders hereby (i) consent to the employment of
the Shareholders and the other Transferred Employees by the Buyer, and agrees
that the Shareholders and other Transferred Employees are permitted to direct
all business opportunities that they develop to the Buyer, regardless of whether
such business opportunities are developed by the Shareholders or other
Transferred Employees based on information or relationships he or she possessed
while employed by the Seller and regardless of whether any such information or
relationships constituted or was considered confidential or proprietary
information of the Seller, (ii) agree that neither the Seller nor any Affiliate
thereof will have or acquire or be entitled to any interest or expectancy or
participation (such right to any interest, expectancy or participation, if any,
being hereby renounced and waived) in any business opportunity as a result of
the involvement therein of the Shareholders or other Transferred Employees or
the use of any such information or relationships in developing the business
opportunity, (iii) agree that the involvement of the Shareholders and other
Transferred Employees in any business opportunity, or the use of any such
information or relationships in developing any business opportunity, will not
constitute a breach of any fiduciary duty or other legal obligation owed by the
Shareholders or other Transferred Employees to the Seller or its Affiliates, and
(iv) agree that none of the Buyer or its subsidiaries, Affiliates, employees
(including the Shareholders and other Transferred Employees), agents,
independent contractors or other representatives shall be restricted in any
manner from soliciting, communicating with, accepting business from, servicing
or otherwise dealing with any of the customers of the Seller and other
Transferred Employees, in each case notwithstanding the terms of any restrictive
covenants agreement they have with the Seller or any restrictive covenants
contained in any agreements among the Shareholders.

 

 

 
38

--------------------------------------------------------------------------------

 

 

 

(f)     The provisions of this Agreement are for the benefit of the parties
hereto, and no employee of the Seller shall have any rights hereunder. Nothing
herein expressed or implied shall be deemed an amendment of any Company Plan or
otherwise confer upon any employee of the Seller, or any legal representatives
or beneficiaries thereof, any rights or remedies, including any right to
employment or continued employment for any specified period or to be covered
under or by any employee benefit plan or arrangement, or shall cause the
employment status of any employee to be other than terminable at-will.

 

Section 4.2     Restrictive Covenants.

 

(a)     The Seller and each Shareholder (each a “Restricted Person”) agrees
that, during the period commencing on the Closing Date and ending on the fifth
(5th) anniversary thereof or any longer period provided in an applicable
employment or consulting agreement (the “Restricted Period”), it or he will not
(and will not permit any of its or his respective Affiliates to) do any of the
following, whether directly or indirectly, whether for itself or himself or on
behalf of or with any other Person (including any division, group or franchise
of a larger organization), and whether as a principal, agent, shareholder,
participant, partner, promoter, director, officer, manager, member, equity
owner, lender, employee, consultant, sales representative or otherwise:

 

(i)     own, control, manage, or participate in the ownership, control or
management of, or render services, assistance or advice to, or have a financial
interest in, or lend its name to, any business engaged in, or that is
undertaking to become engaged in any business that competes with, or is
otherwise engaged in, all or any portion of the Business, in each case, within
the United States of America; provided, that the foregoing shall not prohibit
the ownership by a Shareholder, as a passive investment, of not more than 1% of
the capital stock of any corporation that competes with the Business that is
traded on a national securities exchange so long as he has no active
participation in the business of such corporation;

 

(ii)     (A) solicit, or assist in the solicitation of any customer, former
customer or prospective customer of the Seller or the Buyer for the purpose of
selling, providing or soliciting to sell or provide any product or service of
the Business; or (B) accept business from (with or without solicitation) any
customer, former customer or prospective customer of the Seller or the Buyer
with respect to a product or service of the Business;

 

 

 
39

--------------------------------------------------------------------------------

 

 

(iii)     solicit, or assist in the solicitation of, any Transferred Employee or
other Person employed or engaged by the Buyer in any capacity (as an employee,
independent contractor or otherwise) for the purpose of inducing such Person to
terminate such employment or other engagement, whether or not such employment or
engagement with the Buyer is pursuant to a contract or at-will, or hire any such
Transferred Employee or other Person; provided that, solely in the case of the
Seller, the foregoing shall not prohibit the Seller from taking any action it is
required to take under the Employee Services Agreement during the term thereof;

 

(iv)     interfere with, or attempt to interfere with, any business relationship
(whether formed before, on or after the date of this Agreement) between the
Buyer and any of its or the Acquired Business’s customers, suppliers,
distributers, landlords, or other Person with which any of them have a business
relationship, including persuading or attempting to persuade any such Person to
cease to do business with the Buyer or the Acquired Business, reduce the amount
of business that it historically has done with the Buyer or the Acquired
Business, or otherwise adversely alter its business relationship with the Buyer
or the Acquired Business; or

 

(v)     knowingly or intentionally, directly or indirectly, orally, in writing
or otherwise, make any disparaging statement or remark or damage or destroy the
goodwill and esteem of the Buyer, any of the Assets or the Acquired Business
with suppliers, employees, customers, and any others who may at any time have or
have had business relations with Buyer or the Acquired Business.

 

(b)     Each Shareholder hereby acknowledges that it is familiar with the Trade
Secrets of the Seller and with other Confidential Information. Each Restricted
Person will not (and will cause its or his respective Affiliates not to),
directly or indirectly, reveal, divulge, or disclose, for a period of five (5)
years after the Closing Date (or any longer period provided in an applicable
employment or consulting agreement), or for any reason or in any manner, any
Confidential Information, unless such disclosure is on behalf of the Buyer in
the course of performing the Shareholder’s duties and responsibilities under his
Employment Agreement or Consulting Agreement, or is made with the express
written consent of the Buyer. A Restricted Person will not (and will cause its
or his respective Affiliates not to), directly or indirectly, use or duplicate
any Confidential Information for any purpose other than in the performance of
his duties and responsibilities for the Buyer under his Employment Agreement or
Consulting Agreement. The foregoing covenants shall not apply to any information
that is required to be disclosed by subpoena or other mandatory legal process,
provided that the Restricted Person shall promptly give the Buyer notice of any
request or demand for disclosure of such Confidential Information upon receipt
of such request or demand along with a copy of any written correspondence,
pleading or other communications concerning the request or demand; the
Restricted Person shall use reasonable efforts to obtain, and upon request,
provide reasonable cooperation should the Buyer seek to obtain, an appropriate
protective order; and, if the Buyer does not obtain a protective order after a
period that is reasonable under the circumstances, the Restricted Person may
only disclose that portion of the Confidential Information that counsel to the
Restricted Person advises it or him that it or he is legally compelled to
disclose or else stand liable for contempt or suffer censure or penalty. Each
Restricted Person will (and will cause its or his respective Affiliates to)
deliver promptly to the Buyer and/or destroy (with a written certification of
such submitted to the Buyer), at the request and option of the Buyer, all
tangible and electronic embodiments (and all copies) of the Confidential
Information which are in its or his possession or under its or his control.

 

 

 
40

--------------------------------------------------------------------------------

 

 

 

(c)     Each Restricted Person acknowledges, stipulates, and agrees that the
covenants and restrictions set forth in this Section 4.2 (the “Restrictive
Covenants”) are reasonable as to geographical area, time, and line of business,
and are reasonably necessary to protect legitimate business interests of the
Buyer; that their agreement to the Restrictive Covenants are a material
inducement to the Buyer to enter into this Agreement and the other Transaction
Documents and to perform its obligations hereunder and thereunder; and that the
Buyer would not obtain the benefit of the bargain set forth in this Agreement
and the other Transaction Documents as specifically negotiated by the parties
hereto if any Restricted Person breaches a Restrictive Covenant. If a court of
competent jurisdiction or arbitration panel shall nevertheless determine that
the duration, geographical area, line of business, or other terms of any
Restrictive Covenant causes it to be unenforceable in a particular jurisdiction,
the parties agree that the Restrictive Covenant automatically will be reformed
for purposes of enforcement in that jurisdiction to the maximum duration,
geographical area, line of business or other terms that are valid and
enforceable in that jurisdiction, and the court or arbitration panel shall be
allowed and directed to revise such Restrictive Covenant to effectuate this
intent. Reformation and revision of a Restrictive Covenant to validate its
enforcement in any particular jurisdiction, however, will not affect the
enforcement of the Restrictive Covenant as stated in any other jurisdiction in
which it is enforceable as stated. If a Restrictive Covenant is held by a court
of competent jurisdiction or arbitration panel to be unenforceable, that
provision will be deemed severable from the remaining provisions of this
Agreement and will not affect the validity, interpretation, or effect of the
other provisions of this Agreement or the application of the Restrictive
Covenant to other circumstances in which it is enforceable. The invalidity of a
Restrictive Covenant in any particular jurisdiction will not affect the validity
or enforcement of the restriction in another jurisdiction where it is otherwise
valid.

 

(d)     In the event of the breach or threatened breach by a Restricted Person
of a Restrictive Covenant, each Restricted Person agrees that the Buyer shall be
entitled to injunctions, both preliminary and final, enjoining and restraining
such breach or threatened breach and such remedies shall be in addition to all
other remedies which may be available to the Buyer either at law or in equity.
Each Restricted Person acknowledges, stipulates, and agrees that a violation of
a Restrictive Covenant shall diminish the value of the Acquired Business to the
Buyer and cause it to suffer irreparable damages, including the inability of the
Buyer to prove specific money damages, and the Restricted Person agrees that it
or he is estopped from subsequently asserting in any action to enforce the
provisions of a Restrictive Covenant that the Buyer has an adequate remedy at
law and therefore is not entitled to injunctive relief. Without limiting other
available remedies, the Buyer shall be entitled to recover from a Restricted
Person all profit, remuneration or other consideration that it or the gains from
breaching any Restrictive Covenant, or portion thereof, and recover from the
Restricted Person compensation sufficient to make the Buyer whole for all Losses
that the Buyer suffers as a result of the breach. Further, in order to provide
the Buyer with the full benefit of the Restricted Period, if a Restricted Person
breaches any Restrictive Covenant, the duration of such Restrictive Covenant
shall be automatically extended as to that Restricted Person for the number of
days that such breach continues (provided that if the breach is by the Seller,
the duration of such Restrictive Covenant shall also be extended for all of the
Shareholders).

 

(e)     The Restrictive Covenants are intended by each party hereto to be, and
shall be construed as, agreements independent of each other and of any other
agreement between the parties, and the existence of any claim or cause of action
of a Restricted Person against the Buyer, whether predicated on this Agreement,
another Transaction Document, his Employment Agreement or Consulting Agreement
or otherwise, shall not constitute a defense to the enforcement by the Buyer of
the Restrictive Covenants.

 

Section 4.3     Further Assurances. On and after the Closing Date, the Seller,
the Shareholders and the Buyer shall cooperate and use all of their respective
commercially reasonable efforts to take or cause to be taken all appropriate
actions and do, or cause to be done, all things necessary or appropriate to
consummate and make effective the transactions contemplated hereby and by the
other Transaction Documents. Without limiting the generality of the foregoing,
the Seller and the Shareholders shall, at any time and from time to time after
the Closing, at the request of the Buyer and without additional consideration,
execute and deliver such certificates, notices, instruments or documents of
sale, transfer, conveyance and assignment, and take such other actions as the
Buyer may deem necessary or desirable to (a) effectively sell, assign, transfer,
convey and deliver the Assets (and good, valid and marketable title thereto) to
the Buyer and its successors and assigns, (b) put the Buyer and its successors
and assigns in actual possession and operating control of the Assets, (c) assist
the Buyer in exercising all rights with respect to the Assets, (d) confirm to
any other Person the ownership of the Assets, or (e) otherwise carry out the
purpose and intent of this Agreement, including executing any required forms or
consents to permit Buyer to retain Seller’s existing telephone numbers,
facsimile numbers, email addresses and Internet domain names from and after the
Closing.

 

 

 
41

--------------------------------------------------------------------------------

 

 

 

Section 4.4     Publicity. Neither Seller nor any Shareholder shall issue a
press release or make any other public announcement concerning the transactions
contemplated by this Agreement and the other Transaction Documents without the
prior written consent of the Buyer. Buyer shall be permitted to issue a press
release and make other public announcements concerning the transactions
contemplated by this Agreement and the other Transaction Documents without the
prior consent of the Seller; provided that, prior to issuing any press release,
Buyer shall permit the Seller to review the press release. Buyer and Seller
agree that a press release in the form of Exhibit 4.4 is acceptable to both
parties.

 

Section 4.5     Allocation of Purchase Price. The Seller and the Buyer agree
that the Purchase Price (plus other relevant items) shall be allocated among the
Assets for tax purposes in a manner consistent with Sections 1060 of the Code
and the Treasury Regulations promulgated thereunder, based upon the fair market
values of such assets consistent with an allocation schedule to be agreed upon
by the parties. The parties agree to timely file IRS Form 8594 and other Tax
Returns in a manner consistent with the allocation schedule.

 

Section 4.6     Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, recording and other such transfer Taxes and governmental fees
(including any penalties and interest), as applicable, incurred in connection
with the sale and transfer of the Assets shall be paid by the Seller. The
parties will cooperate to the extent reasonably necessary to make such filings
or Tax Returns as may be required. The parties will cooperate with each other
and use their reasonable commercial efforts to minimize the Taxes attributable
to the transfer of the Assets, subject to Law.

 

Section 4.7     Proration. Notwithstanding anything herein to the contrary, any
personal property Taxes imposed on or with respect to the Assets and other
expense items (such as rent, utilities and similar expenses), if any, that are
Assumed Liabilities that relate to a period beginning before the Closing Date
and ending after the Closing Date shall be apportioned as of the Closing such
that the Seller shall be liable for (and shall reimburse the Buyer to the extent
that the Buyer shall have paid) that portion of such Taxes and other expense
items relating to, or arising in respect of, periods through the end of the day
immediately preceding the Closing Date and the Buyer shall be liable for (and
shall reimburse the Seller to the extent such party shall have paid) that
portion of such Taxes and other expense items relating to, or arising in respect
to, periods from and after the Closing Date. All amounts to be prorated will, to
the extent reasonably feasible, be taken into account in determining the Working
Capital Adjustment. To the extent the amounts of any such proratable items are
not taken into account in determining the Working Capital Adjustment,
appropriate settlement will made within thirty (30) days after the amount of any
such item is finally known.

 

Section 4.8     Purchase of Software Licenses. As described in Part 3.1(q)(vi)
of the Disclosure Schedule, additional seat licenses for various Microsoft
software products are required for the current operation of the Business. As
soon as possible after the Closing, Seller agrees to pay, or reimburse Buyer,
for the software seat licenses that are reasonably required to comply with the
Microsoft terms and conditions of use. Buyer agrees to undertake commercially
reasonable efforts to assist Seller in securing the lowest pricing for such
additional software licenses, including Buyer acquiring the licenses on behalf
of Seller, subject to reimbursement by Seller, if Buyer can negotiate a lower
price.

 

 

 
42

--------------------------------------------------------------------------------

 

 

 

Section 4.9     Transition.

 

(a)     Audit. Following the Closing, the Seller and the Shareholders shall
reasonably cooperate with the Buyer to facilitate an audit of the Seller’s
financial results and condition, and shall consent, and hereby consents, to the
filing of the resulting audited financial statements with the Securities and
Exchange Commission.

 

(b)     Name Change. No later than fifteen (15) days, after the Closing, the
Seller shall (i) change its name and any trade or other names to names that are
sufficiently dissimilar from “HPI Direct” and “UniformZoom” (or any derivatives
of such names), to the satisfaction of the Buyer, and (ii) discontinue its use
of such names (or any derivatives thereof) for any and all purposes whatsoever.
The Seller shall transfer to the Buyer any assumed name filing or registration
including the words “HPI Direct” or “UniformZoom” (or any derivatives thereof)
or, if not transmitted to the Buyer, upon the Buyer’s written request, cancel
the same.

 

(c)     Cooperation. After the Closing, the Seller and the Shareholders shall
reasonably cooperate with the Buyer in its efforts to continue, and maintain for
the benefit of the Buyer, those business relationships of the Seller and the
Shareholders existing as of the Closing relating to the Acquired Business,
including relationships with customers, suppliers, employees and independent
contractors.

 

(d)     Collections. From and after the Effective Time, if the Seller or any of
its Affiliates receives or collects any funds relating to any accounts
receivable or any other Asset, the Seller or its Affiliate shall immediately
remit such funds to the Buyer without deduction or offset. Without limiting the
foregoing, and for the avoidance of doubt, except as set forth in Section
2.7(b)(ii), all payments received from customers of the Acquired Business on the
Closing Date shall be for the account of the Buyer and shall be immediately
remitted to the Buyer. The Seller hereby grants to the Buyer the power, right
and authority, coupled with an interest, to receive, endorse, cash, deposit, and
otherwise deal with, in the name of the Seller, any checks, drafts, documents
and instruments evidencing payment of any notes, accounts receivable or other
payment rights included in the Assets and that are payable to, payable to the
order of, or endorsed in favor of the Seller.

 

(e)     Tax Certificates. Seller shall deliver to Buyer within 30 days after the
Closing a tax clearance certificate for each of Florida and New York.

 

(f)     Shareholders’ Agreement. The Seller and the Shareholders (i) hereby
waive all of their respective rights under Section 4.1 (General Terms of
Employment), Section 4.2 (Non-Competition and Non-Solicitation Covenants) and
Section 4.3 (Confidentiality and Non-Disclosure; Assignment of Intellectual
Property Rights) under the Shareholders’ Agreement, in connection with the
transactions contemplated in this Agreement, and (ii) shall enter into an
amendment to the Shareholders’ Agreement within 15 days after the Closing to
terminate their respective rights under such sections of the Shareholders’
Agreement.

 

ARTICLE V

INDEMNIFICATION

 

Section 5.1     Survival. The representations and warranties contained in this
Agreement shall survive the Closing for a period ending twenty-four (24) months
after the Closing Date (the “Expiration Date”); provided, however, that (i) the
Expiration Date for the representations and warranties set forth in Section
3.1(m) (Compliance; Environmental Matters) shall be thirty (30) months after the
Closing Date; (ii) the Expiration Date for the representations and warranties
set forth in Section 3.1(l) (Employees), Section 3.1(p) (Employee Benefit Plans)
and Section 3.1(i) (Taxes) shall be the expiration of the applicable statute of
limitations, as extended, plus a period of one hundred eighty (180) days; (iii)
there shall be no Expiration Date for (A) the representations and warranties set
forth in Section 3.1(a) (Due Organization), Section 3.1(b) (Capacity,
Authorization), Section 3.1(c) (Governmental Filings), Section 3.1(d)
(Subsidiaries), Section 3.1(f) (No Conflict or Violation), and Section 3.1(h)
(Title to Assets), and (B) the representations and warranties underlying any
claims arising from, in connection with or related to any fraudulent or
intentional misrepresentation of any representation or warranty in this
Agreement, and (iv) representations or warranties subject to an indemnification
claim delivered prior to the expiration date will survive until such claim is
finally resolved in accordance with this Agreement; provided, that the
Indemnified Party must bring an Action to enforce the indemnification provisions
with respect to such claim within twelve (12) months of providing notice to the
Indemnifying Party, if such claim has not already been resolved. All of the
covenants and agreements of the parties contained in this Agreement shall
survive after the date of this Agreement in accordance with their terms.

 

 

 
43

--------------------------------------------------------------------------------

 

 

 

Section 5.2     Indemnification of the Buyer Parties. From and after the
Closing, the Seller and the Shareholders, jointly and severally, shall indemnify
and hold harmless the Buyer, its Affiliates, and each of their respective
officers, directors, shareholders, employees, agents, partners, managers,
members, representatives, successors and assigns (collectively, the “Buyer
Parties” but for the avoidance of doubt, in each case, excluding the
Shareholders) from and against any and all Losses, whether or not arising from a
Third Party Claim, incurred by a Buyer Party that arises out of, results from,
or is connected with (a) the inaccuracy or breach of any of the representations
or warranties of the Seller and the Shareholders set forth in this Agreement or
any of the other Transaction Documents; (b) the failure or breach of the Seller
or the Shareholders to perform any of their respective covenants or other
agreements contained in this Agreement or in any of the other Transaction
Documents; or (c) any Excluded Liability.

 

Section 5.3     Indemnification of the Seller and Shareholders. From and after
the Closing, the Buyer shall indemnify and hold harmless the Seller and the
Shareholders from and against any and all Losses, whether or not arising from a
Third Party Claim, incurred by the Seller or the Shareholders that arises out
of, results from, or is connected with: (a) the inaccuracy or breach of any of
the representations or warranties of the Buyer set forth in this Agreement or
any of the other Transaction Documents, (b) the failure or breach of the Buyer
to perform any of its respective covenants or other agreements contained in this
Agreement or in any of the other Transaction Documents; or (c) subject to the
other provisions of this Agreement, the Assumed Liabilities.

 

Section 5.4     Limitations on Indemnification.

 

(a)     The Seller and Shareholders will not have any obligation under Section
5.2(a), unless and until the aggregate amount of Losses for which the Seller and
Shareholders are obligated thereunder exceeds $100,000 (the "Threshold");
provided, however, that if such aggregate amount of Losses exceeds the
Threshold, then the Seller and Shareholders will be obligated for all of such
Losses (including those equal to or less than the Threshold), subject to the
other terms of this Article V.

 

(b)     The obligations of Seller and the Shareholders under Section 5.2(a), in
the aggregate, will not exceed an amount equal to $5,500,000, plus up to $2
million of the amount of the Contingent Future Payments (the "Sellers’ Cap"),
subject to the other terms of this Article V.

 

(c)     Buyer will not have any obligation under Section 5.3(a), unless and
until the aggregate amount of Losses for which Buyer is obligated thereunder
exceeds the Threshold; provided, however, that if such aggregate amount of
Losses exceeds the Threshold, then the Buyer will be obligated for all of such
Losses (including those equal to or less than the Threshold), subject to the
other terms of this Article V.

 

 

 
44

--------------------------------------------------------------------------------

 

 

 

(d)     Buyer’s obligations under Section 5.3(a), in the aggregate, will not
exceed an amount equal to $5,500,000 (“Buyer’s Cap”), subject to the other terms
of this Article V.

 

(e)     Notwithstanding the foregoing terms of this Section, the Indemnified
Parties will be entitled to recover for, and the Threshold, the Sellers’ Cap,
and the Buyer’s Cap will not apply to, any Losses arising out of, in connection
with or related to: (A) fraud or willful misconduct; (B) fraudulent
misrepresentation; or (C) any breach of the representations and warranties in
Section 3.1(a) (Due Organization), Section 3.1(b) (Capacity, Authorization),
Section 3.1(c) (Governmental Filings), Section 3.1(d) (Subsidiaries), Section
3.1(f) (No Conflict or Violation), Section 3.1(h) (Title to Assets), Section
3.1(i) (Taxes), and Section 3.1(m) (Compliance; Environmental Matters).

 

(f)     Payments by an Indemnifying Party pursuant to Section 5.2 and Section
5.3 shall be limited to the amount of any Losses that remain after deducting
from such Losses any insurance proceeds and any indemnity, contribution or other
similar payment actually recovered by the Indemnified Parties from any third
party with respect to such claim. Notwithstanding the foregoing, no Indemnifying
Party is required to pursue or attempt to recover any insurance and the
Indemnifying Party shall not defer payment of Losses to the Indemnified Party
pending the resolution of insurance claims.

 

(g)     Notwithstanding anything in this Agreement to the contrary, for purposes
of determining the inaccuracy or breach of any representation or warranty for
purposes of Section 5.2(a), and for purposes of calculating the amount of Losses
of the Buyer Parties, each representation and warranty of the Seller and the
Shareholders shall be read without regard and without giving effect to any
materiality or Material Adverse Effect or similar standard or qualification
contained therein (as if such standard or qualification were deleted from such
representation or warranty).

 

(h)     The representations, warranties and covenants of the Seller and the
Shareholders and the Buyer Parties’ rights to indemnification with respect
thereto shall not be affected or deemed waived by reason of any investigation
made by or on behalf of the Buyer or any other Buyer Party (including by any of
their advisors, consultants or representatives) or by reason of the fact that
the Buyer or any other Buyer Party or any of such advisors, consultants or
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate. The waiver of any condition based on
the accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification or other remedy based on such representations, warranties,
covenants, and obligations.

 

Section 5.5     Indemnification Procedures. The party making a claim under this
Article V is referred to as the “Indemnified Party,” and the party against whom
such claim is asserted under this Article V is referred to as the “Indemnifying
Party.”

 

 

 
45

--------------------------------------------------------------------------------

 

 

 

(a)     Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than sixty (60) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel acceptable to the Indemnified Party (the
approval of counsel not to be unreasonably withheld, conditioned or delayed),
and the Indemnified Party shall cooperate in good faith in such defense;
provided, that if the Indemnifying Party is the Seller (or a Shareholder), such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier, vendor or customer of the Business, or any other
Person that has a business relationship with the Acquired Business or the Buyer,
or (y) seeks an injunction or other equitable relief against the Indemnified
Party. In the event that the Indemnifying Party assumes the defense of any Third
Party Claim, it shall have the right to take such action as it deems necessary
to avoid, dispute, defend, appeal or make counterclaims pertaining to any such
Third Party Claim in the name and on behalf of the Indemnified Party, subject,
in each case, to the limitations in Section 5.5(b). The Indemnified Party shall
have the right to participate in the defense of any Third Party Claim with
counsel selected by it subject to the Indemnifying Party’s right to control the
defense thereof. The fees and disbursements of such counsel shall be at the
expense of the Indemnified Party, provided, that if in the reasonable opinion of
counsel to the Indemnified Party, (A) there are legal defenses available to an
Indemnified Party that are different from or additional to those available to
the Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is recommended. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 5.5(b), pay, compromise or
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller, the
Shareholders and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim.

 

(b)     Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 5.5(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim.

 

(c)     Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. If the Indemnifying Party does not so respond within such
thirty (30) day period, the Indemnifying Party shall be deemed to have rejected
such claim, in which case the Indemnified Party shall be free to pursue such
remedies as may be available to the Indemnified Party on the terms and subject
to the provisions of this Agreement.

 

 

 
46

--------------------------------------------------------------------------------

 

 

 

Section 5.6     Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article V, the Indemnifying
Party shall satisfy its obligations within five (5) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties agree that should an Indemnifying Party not make full payment of any
such obligations within such five (5) Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to the prime rate as
reported in the Wall Street Journal on the day the underlying payment is due (or
the next most recent business day, if such day was not a business day) plus five
percent (5%), or, if less, the maximum interest rate legally chargeable by
applicable Law. Such interest shall be calculated daily on the basis of a 365
day year and the actual number of days elapsed.

 

Section 5.7     Set-Off. Upon notice to the Seller, after the Escrow Fund has
been depleted, the Buyer may set off any amount to which any Buyer Party claims
to be entitled from the Seller or the Shareholders against amounts otherwise
payable to the Seller or the Shareholders. The exercise of such right of setoff
by the Buyer in good faith, whether or not ultimately determined to be
justified, will not constitute a default under this Agreement, regardless of
whether the Seller or Shareholders dispute such setoff claim, or whether such
setoff claim is for a contingent or an unliquidated amount. Neither the exercise
of, nor the failure to exercise, such right of setoff will constitute an
election of remedies or limit in any manner the enforcement of any other
remedies that may be available to the Buyer or any other Person.

 

Section 5.8     Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 5.9     Cumulative Remedies. The rights and remedies provided in this
Article V are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 

ARTICLE VI

ADDITIONAL OPERATIVE PROVISIONS

 

Section 6.1     Assignment; Binding Effect. This Agreement and the rights
hereunder are not assignable unless such assignment is consented to in writing
by all of the parties and, subject to the preceding clause, this Agreement and
all the provisions hereof shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors or permitted assigns.
Notwithstanding the foregoing, (a) the Buyer shall be permitted, without the
consent of the other parties, to make a collateral assignment of its rights
hereunder to its or its Affiliates’ lenders (or an agent thereof) for security
purposes and such lenders (or agent thereof) may exercise remedies in connection
therewith, and (b) the Buyer shall be permitted, without the consent of the
other parties, to assign this Agreement (including its rights under the
Restrictive Covenants) in connection with a sale or merger of all or any portion
of the Acquired Business in any form of transaction.

 

 

 
47

--------------------------------------------------------------------------------

 

 

 

Section 6.2     Choice of Law. This Agreement and all claims arising from and
relating to this Agreement and the transactions contemplated hereby shall be
governed by and interpreted and enforced in accordance with the Laws of the
State of Delaware, without regard to the conflicts of Laws rules thereof.

 

Section 6.3     Arbitration. Any and all claims, counterclaims, demands, causes
of action, disputes, controversies, and other matters in question arising out of
or relating to this Agreement or any other Transaction Document, including the
validity or performance hereof and thereof (collectively, “Disputes”), even
though some or all of such Disputes allegedly are extra-contractual in nature,
and whether such Disputes sound in contract, tort or otherwise, shall be
resolved by binding arbitration pursuant to this Agreement, following the
procedures contained in this Section 6.3, except that this Section 6.3 shall not
apply to Disputes governed by Sections 2.7(c) or 2.8(c). A panel of three
arbitrators (collectively, the “Arbitrators”) shall be selected as follows: (i)
one arbitrator shall be selected by the Seller, (ii) one arbitrator shall be
selected by the Buyer, and (iii) one arbitrator shall be mutually agreed to by
the Seller and the Buyer; provided that, if the parties cannot mutually agree to
the third Arbitrator, the third Arbitrator shall be appointed by the American
Arbitration Association from its panel of neutral arbitrators. Each Arbitrator
must be independent and have reasonable experience in acquisition transactions
of the type provided for in this Agreement. Each party agrees to execute an
engagement letter in the customary form required by the Arbitrators. The
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in effect from time to time (the
“Commercial Rules”), except as modified by the agreement of the parties and the
following provisions:

 

(a)     On any conflict between the Commercial Rules in effect from time to time
and the provisions of this Agreement, the provisions of this Agreement shall be
controlling.

 

(b)     The forum for arbitration shall be in Tampa, Florida or Pinellas County,
Florida, if Buyer is the defendant or respondent in an arbitration proceeding,
or the forum shall be in Atlanta, Georgia, if Seller is the defendant or
respondent in an arbitration proceeding. Any party may commence arbitration of a
Dispute by a demand for arbitration served on the other parties under Section
6.4.

 

(c)     The Arbitrators will be empowered to hear all Disputes, including the
determination of the scope of arbitration. Consistent with the expedited nature
of arbitration, (i) each party will, on the written request of the other party,
promptly provide the other with copies of non-privileged documents relevant to
the issues raised in any Dispute, and (ii) at the request of any party, the
Arbitrators shall have the discretion to order examination of witnesses to the
extent the Arbitrators deem such additional discovery relevant and appropriate
based on good cause shown and with due consideration for the nature of the
Dispute and the amount in dispute. Any dispute regarding discovery, or the
relevance or scope thereof, will be conclusively determined by the Arbitrators.

 

(d)     The Arbitrators may enter a default decision against any party who fails
to participate in the arbitration proceeding.

 

(e)     The Arbitrators shall be bound by and shall enforce the terms of the
Transaction Documents. The Arbitrators’ decision shall be made by majority vote
of the Arbitrators. The Arbitrators’ decision shall in writing and in the form
of a reasoned opinion, and a court reporter shall record all hearings. Any award
rendered by the Arbitrators regarding the Dispute shall be final,
non-appealable, conclusive and binding upon the parties, and judgment thereon
may be entered and enforced in any court of competent jurisdiction, provided
that the Arbitrators shall have no power or authority to grant punitive damages,
injunctive relief, specific performance or other equitable relief.

 

 

 
48

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, nothing herein shall prohibit a party from
instituting judicial proceedings to (a) compel arbitration in accordance with
this Section 6.3; (b) obtain orders to require witnesses to obey subpoenas
issued by the Arbitrators or as may otherwise be necessary to facilitate the
arbitration proceedings; (c) seek injunctive relief, specific performance or
other equitable relief (including to enforce the Restrictive Covenants); or (d)
secure confirmation or enforcement of any arbitration award rendered pursuant to
this Agreement.

 

Section 6.4     Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. SUBJECT TO SECTION 6.3, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OBLIGATIONS HEREUNDER,
OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN EITHER HILLSBOROUGH COUNTY OR
PINELLAS COUNTY, FLORIDA, IF BUYER IS THE DEFENDANT, OR IN FULTON COUNTY OR
FORSYTH COUNTY, GEORGIA, IF SELLER IS THE DEFENDANT. BY EXECUTING AND DELIVERING
THIS AGREEMENT, THE PARTIES IRREVOCABLY (A) ACCEPT GENERALLY AND UNCONDITIONALLY
THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, (B) WAIVE ANY OBJECTIONS
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, ANY OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (C) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY HAND DELIVERY OR NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED
IN ACCORDANCE WITH SECTION 6.5, AND (D) AGREE THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 6.5     Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered personally or actually received, as of the date received,
(b) if delivered by certified mail, return receipt requested, five (5) Business
Days after being mailed or, if earlier, the actual date of receipt evidenced by
the written receipt, (c) if delivered by a nationally recognized overnight
delivery service, one (1) Business Day after being deposited with such delivery
service for next Business Day delivery, or (d) if sent via facsimile, electronic
mail in portable document format (.pdf) or similar electronic transmission with
a hard copy to follow by first class mail or overnight delivery, as of the date
received, to such party at its address set forth below (or such other address as
it may from time to time designate in writing to the other parties hereto):

 

 
49

--------------------------------------------------------------------------------

 

 

 

If the Buyer to:

 

Superior Uniform Group, Inc.

10055 Seminole Blvd.

Seminole, FL 33772

Facsimile: 727-803-2686

Attn: General Counsel

Email: jalpert@sug.biz

 

with courtesy copies to (which shall not constitute notice):

 

Hill Ward Henderson

101 E. Kennedy Boulevard

Suite 3700

Tampa, Florida 33602

Facsimile: 813-221-2900

Attention: David S. Felman

Email: dfelman@hwhlaw.com

 

If to the Seller or the Shareholders, to:

 

Richard J. Sosebee

Kirby P. Sims, Jr.

Frederick L. Hill, III

445 Heards Ferry Road

Atlanta, Georgia 30328

Facsimile: (678) 942-1801

Email: rsosebee@hpidirect.net

Email: kirbysims@hpidirect.net

Email: fhill@hpidirect.net

 

with courtesy copies to (which shall not constitute notice):

 

Duane Morris LLP

1075 Peachtree Street

Suite 2000

Atlanta, GA 30309

Attention: G. Kirk Domescik

Fax: (404) 393-1031

Email: kdomescik@duanemorris.com

 

 

Section 6.6     Headings. The headings contained in this Agreement are inserted
for convenience only and shall not be considered in interpreting or construing
any of the provisions contained in this Agreement.

 

Section 6.7     Fees and Expenses. Except as otherwise specified in this
Agreement, each party hereto shall bear its own costs and expenses (including
investment advisory and legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated by this Agreement and the other
Transaction Documents. In the event of a lawsuit, arbitration, or other legal
proceeding arising out of or related to this Agreement, the non-prevailing party
shall reimburse the prevailing party, on demand, for its reasonable attorneys’
fees and costs, including those for in-house counsel, actually incurred, those
incurred in litigating entitlement to attorneys’ fees and costs, and those
incurred in determining or quantifying the amount of recoverable attorneys’ fees
and costs. The reasonable “costs” to which the prevailing party is entitled to
recover shall include costs that are taxable under any applicable Law or
guideline, as well as non-taxable costs, including costs of investigation,
copying costs, electronic discovery costs, electronic research costs, telephone
charges, mailing and delivery charges, consultant and expert witness fees,
travel expenses, court reporter fees, and mediator fees, regardless of whether,
in each case, such cost is otherwise taxable or non-taxable. Notwithstanding the
foregoing, solely in the case of arbitration, (a) each party shall pay all of
the fees and costs payable to the Arbitrator that it selects, whether or not it
is the prevailing party, and (b) the fees and costs payable to the mutually
agreed-upon Arbitrator or Arbitrator appointed by the American Arbitration
Association shall be paid by the non-prevailing party. For clarity, all other
expenses and costs incurred in arbitration shall be recoverable by the
prevailing party in accordance with this Section 6.7.

 

 

 
50

--------------------------------------------------------------------------------

 

 

Section 6.8     Entire Agreement. This Agreement (including the exhibits and
schedules hereto), the Transaction Documents and the other agreements,
instruments and documents executed and delivered among the parties hereto at or
in connection with the Closing constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings between the parties with respect to such subject
matter, including the letter of intent dated May 15, 2013.

 

Section 6.9     Interpretation.

 

(a)     When a reference is made to an Article, Section or Schedule, such
reference shall be to an Article, Section or Schedule of or to this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The phrase “ordinary course of business” and
variations thereof shall include consistent with past practices, including
without material deviation from the Seller’s general past practices and
experiences regarding the frequency and quantity of the matter in question.
Unless the context requires otherwise, words using the singular or plural number
also include the plural or singular number, respectively, and the use of any
gender herein shall be deemed to include the other genders. References to
“dollars” or “$” are to U.S. dollars. The terms “hereof,” “herein,” “hereby,”
“hereto” and derivative or similar words refer to this entire Agreement. The
phrase “made available” means the referenced document was physically delivered
to the Buyer or its agents at any time prior to the execution of this Agreement
or was posted and accessible to the Buyer and its agents in the electronic data
room for this transaction no less than three (3) Business Days prior to the date
of this Agreement and remained so through the date of this Agreement.

 

(b)     This Agreement was prepared jointly by the parties hereto and no rule
that it be construed against the drafter will have any application in its
construction or interpretation.

 

(c)     The parties intend that each representation, warranty, covenant, and
agreement contained in this Agreement will have independent significance. The
fact that any conduct or state of facts may be within the scope of two or more
representations, warranties, covenants, or agreements contained in this
Agreement, whether relating to the same or different subject matters and
regardless of the relative levels of specificity, shall not be considered in
construing or interpreting this Agreement.

 

(d)     No disclosure in any Disclosure Schedule relating to any possible breach
or violation of any Contract, Permit or Law shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
or shall constitute an admission of liability to any third party. Information
set forth in one part of the Disclosure Schedule shall be deemed to be disclosed
with respect to other parts of the Disclosure Schedule if and solely to the
extent that application to such other parts is readily apparent from the face of
such disclosure (without reference to or analysis or review of any underlying
documents, instruments or information). Notwithstanding the foregoing or any
other provision of this Agreement or the Disclosure Schedule to the contrary,
nothing in the Disclosure Schedule shall be adequate to disclose an exception to
a representation or warranty unless the applicable part of the Disclosure
Schedule expressly identifies the exception and describes the relevant facts in
reasonable detail.

 

 

 
51

--------------------------------------------------------------------------------

 

 

 

Section 6.10     Waiver and Amendment. This Agreement may be amended or modified
only by a written agreement executed by all of the parties hereto. Any condition
or performance due pursuant to the terms of this Agreement may be waived only by
a written instrument specifically identifying the condition or performance which
is waived, such waiver shall be executed by all parties for whom such condition
or performance would constitute any benefit, and such written waiver shall be
delivered by such waiving party to all other parties so as to effect notice of
the same in accordance with the notice provisions of this Agreement. No waiver
or failure to insist upon strict compliance with any obligations, covenant,
agreement or condition shall operate as a waiver of or estoppel with respect to
any subsequent condition or performance due.

 

Section 6.11     Third-party Beneficiaries. Except as otherwise specifically set
forth in this Agreement, this Agreement is for the sole benefit of the parties
hereto and their permitted assigns and nothing herein express or implied shall
give or be construed to give to any Person, other than the parties hereto and
such permitted assigns, any legal or equitable rights hereunder, except that the
Buyer Parties are intended third party beneficiaries of Article V.

 

Section 6.12     Severability. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof or such provision to any other person or circumstance
or in any other jurisdiction.

 

Section 6.13     Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterpart signature pages, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement, which shall
be binding upon all of the parties hereto notwithstanding the fact that all
parties are not signatories to the same counterpart. The exchange of copies of
this Agreement and of signature pages by facsimile transmission, by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

Section 6.14     Specific Performance. The Seller and the Shareholders
acknowledge and agree that the Buyer would be irreparably harmed if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any breach of this Agreement by the Seller and the Shareholders
could not be adequately compensated in all cases by monetary damages alone.
Accordingly, the Seller and the Shareholders agree that, in addition to any
other right or remedy to which the Buyer may be entitled at law or in equity,
the Buyer shall be entitled to enforce any and/or all provision(s) of this
Agreement by a decree of specific performance and to obtain temporary,
preliminary, and permanent injunctive relief to prevent breaches or threatened
breaches, without posting any bond or giving any other undertaking.

 

[Signature Pages Follow]

 

 

 
52

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed as of the day and year first above written.

 

 

“Seller”

 

HPI DIRECT, INC., a Georgia corporation

 

 

By: /s/ Richard Sosebee                                   

Name: Richard Sosebee                                   

Title: CFO/ Partner                                            

 

 

“Shareholder”

 

 

/s/ Richard J. Sosebee                                      

RICHARD J. SOSEBEE

 

 

/s/ Kirby P. Sims, Jr.                                          

KIRBY P. SIMS, JR.

 

 

/s/ Frederick L. Hill, III                                    

FREDERICK L. HILL, III

 

 

“Buyer”

 

SUPERIOR UNIFORM GROUP, INC., a Florida corporation

 

 

By: /s/ Andrew D. Demott, Jr.                         

Name: Andrew D. Demott Jr.                           

Title: Executive Vice President & CFO          

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Escrow Agreement

 

(See attached)

 

 

 


--------------------------------------------------------------------------------

 

 

 

ESCROW AGREEMENT

 

 

THIS ESCROW AGREEMENT (this “Agreement”), is made and entered into as of this
1st day of July, 2013 (the “Effective Date”), by and among Superior Uniform
Group, Inc., a Florida corporation (the “Purchaser”), HPI Direct, Inc., a
Georgia corporation (the “Seller”), Richard J. Sosebee, Kirby P. Sims, Jr., and
Frederick L. Hill, III (each a “Shareholder,” and collectively, the
“Shareholders”) and SunTrust Bank, a Georgia banking corporation, as escrow
agent (the “Escrow Agent”). The Purchaser, the Seller, the Shareholders and the
Escrow Agent are each referred to herein as a “Party” and collectively as the
“Parties.”

 

BACKGROUND

 

A.     The Purchaser, the Seller and the Shareholders have entered into an Asset
Purchase Agreement (the “Purchase Agreement”), dated as of the date hereof.

 

 

 

B.     The Purchaser, the Seller and the Shareholders have agreed to establish
an escrow fund pursuant to Section 2.6(d)(i) of the Purchase Agreement,
providing for the delivery on the date hereof to the Escrow Agent of the sum of
One Million Five Hundred Thousand Dollars ($1,500,000).

 

C.     The Escrow Agent is willing to act as escrow agent under this Agreement.

 

 

AGREEMENT

 

In consideration of the premises and the mutual promises and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE VIIDefinitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement.

 

ARTICLE VIIIThe Escrow Agent Appointment. The Purchaser, the Seller and the
Shareholders hereby appoint and designate SunTrust Bank as the Escrow Agent, to
receive, hold, and distribute the Escrow Fund (as hereinafter defined) in
accordance with the terms of this Agreement. The Escrow Agent hereby accepts its
appointment as the escrow agent and agrees to accept, hold, administer, invest,
and disburse the Escrow Fund in accordance with the terms hereof.

 

ARTICLE IXEscrow Fund. Simultaneously with the execution of this Agreement, the
Purchaser has delivered to the Escrow Agent, by wire transfer of immediately
available funds, the amount of One Million Five Hundred Thousand Dollars
($1,500,000) (such sum (the “Escrow Amount,” and as adjusted from time to time
pursuant to the terms hereof, together with any interest or other income earned
thereon, being referred to collectively herein as the “Escrow Fund”).

 

 

 
- 55 -

--------------------------------------------------------------------------------

 

 

 

Section 9.1     Investment of Escrow Fund. Unless otherwise instructed in joint
written instructions signed by the Purchaser and the Seller, the Escrow Agent
shall invest all funds held pursuant to this Agreement in accordance with the
Investment Selection Instructions set forth as Exhibit C hereto. The Escrow
Agent shall have no liability for any loss resulting from investments made in
accordance with the provisions of this Agreement in the absence of gross
negligence or willful misconduct on its part. All income from such invested cash
shall be held and disbursed by the Escrow Agent as part of the Escrow Fund. On
or before the execution and delivery of this Agreement, each of the Seller and
the Purchaser shall provide the Escrow Agent a completed Form W-9 or W-8,
whichever is appropriate. Notwithstanding anything to the contrary herein
provided, except as otherwise required by applicable law, the Escrow Agent shall
have no duty to prepare or file any federal or state tax report or return with
respect to any funds held pursuant to this Agreement or any income earned
thereon. The Parties agree to treat the Seller as the owner of the Escrow Amount
for federal, state and local tax purposes. Any taxes payable on income earned
from the investment of any sums in the Escrow Fund shall be paid by the Seller,
whether or not the income was distributed by the Escrow Agent during any
particular year, as and to the extent required by law. Escrow Agent shall report
to the Internal Revenue Service (the “IRS”), as of each calendar year-end, all
income earned from the investment of the Escrow Fund as income of the Seller,
whether or not such income has been distributed during such year, as and to the
extent required by law. Escrow Agent agrees to prepare a Form 1099 for the
Seller. Any other tax returns required to be filed will be prepared and filed by
the Seller with the IRS and any other taxing authority as required by law.

 

Section 9.2     Disbursement of the Escrow Fund.

 

 

(a)

If, at any time from the Effective Date until the earliest of (i) eighteen (18)
months after the Effective Date (such date, the “Escrow Termination Date”), or
(ii) the date on which the amount of the Escrow Fund has been reduced to zero,
the Purchaser believes that any Buyer Party is entitled to indemnification from
the Seller and/or the Shareholders pursuant to Section 5.2 of the Purchase
Agreement, the Purchaser may deliver to the Escrow Agent and the Seller a
written notice (a “Claim Notice”) describing in reasonable detail (to the extent
then available) (1) the facts constituting the basis for such indemnification
claim (a “Claim”), (2) the amount sought therefor, or an estimate thereof, from
the Escrow Fund (a “Claimed Amount”) and (3) instructions for disbursement.
Beginning on the date that a Claim Notice is received by the Escrow Agent and
the Seller, the Seller shall have 30 days (the “Notice Period”) to deliver to
the Escrow Agent, with copies to the Purchaser, a notice of written objection
disputing in good faith the Claim Notice (or a portion thereof) and describing
in reasonable detail the basis for why the Purchaser is not entitled to the
Claimed Amount (or portion thereof) and the portion of the Claimed Amount being
disputed (such notice, a “Dispute Notice”). If the Escrow Agent does not receive
a Dispute Notice prior to 5:00 p.m. (Eastern Time) on the last day of the Notice
Period, the Escrow Agent shall within two (2) business days release the Claimed
Amount (but, in any event, no more than the Escrow Fund as of such date) in
accordance with the disbursement instructions contained in the Claim Notice. If
the Escrow Agent receives a Dispute Notice prior to 5:00 p.m. (Eastern Time) on
the last day of the Notice Period, the Escrow Agent shall reserve and continue
to hold as part of the Escrow Fund the disputed portion of the Claimed Amount
until (x) it receives Joint Written Instructions (as defined below) as to the
disposition of such sum or (y) it is otherwise directed by a Court Order (as
defined below). The delivery to the Escrow Agent of a Court Order shall
constitute a representation to the Escrow Agent that such order or decree
complies with the requirements of this Section 3.2(a) and the Escrow Agent shall
be entitled to rely thereon without any further duty of inquiry. The term “Court
Order” shall mean a final, non-appealable order or judgment from a foreign,
domestic, federal, territorial, state or local court, tribunal or governmental
authority with lawful authority to issue an order or judgment with respect to
the matter in dispute.

 

 

 
- 56 -

--------------------------------------------------------------------------------

 

 

 

 

(b)

On the date that is nine (9) months after the Effective Date (or the first
business day thereafter if such date is not a business day) (the “Early Release
Date”), Escrow Agent shall release to the Seller an amount (the “Early Release
Amount”) equal to fifty percent (50%) of the Escrow Amount, including all
accrued interest as of the Early Release Date, less (i) the aggregate amount of
all Unresolved Claims (as defined below) and (ii) all amounts released to
Purchaser prior to the Early Release Date.

 

 

(c)

Notwithstanding anything to the contrary contained in this Agreement, if the
Escrow Agent receives joint written instructions from the Purchaser and the
Seller, or their respective successors or permitted assigns, as to the
disbursement of some or all of the Escrow Fund (“Joint Written Instructions”),
the Escrow Agent shall disburse the Escrow Fund (or any portion thereof)
pursuant to such Joint Written Instructions.

 

 

(d)

If any Dispute Notice includes an objection to only a portion of a Claimed
Amount, the Escrow Agent promptly (but in any event within two (2) business days
after receipt of the applicable Dispute Notice) shall release an amount of the
Escrow Fund equal to the portion of the Claimed Amount for which there is no
objection (but, in any event, no more than the Escrow Fund as of such date) in
accordance with the disbursement instructions contained in the Claim Notice;
provided, that such partial release by the Escrow Agent shall not terminate or
otherwise prejudice the Purchaser’s rights with respect to amounts claimed in
any Claim which are in excess of the amounts so released.

 

 

(e)

Promptly following the Escrow Termination Date, but in any event not later than
three (3) business days after the Escrow Termination Date, the Escrow Agent
shall release to the Seller an amount equal to the Escrow Fund as of the Escrow
Termination Date less any Unresolved Claims. “Unresolved Claims” shall mean
Claimed Amounts or portions thereof that are the subject of a Dispute Notice or
that are otherwise unsatisfied as of the Escrow Termination Date or the Early
Release Date, as applicable, including the full amount of any Claims for which a
Claim Notice has been delivered but for which the applicable Notice Period has
not expired as of the Escrow Termination Date or the Early Release Date, as
applicable. With respect to any portion of the Escrow Fund that is held by the
Escrow Agent beyond the Escrow Termination Date pursuant to the prior sentence,
promptly upon (but in any event within two (2) business days after) (A) the
Escrow Agent’s receipt of a Court Order respecting any Unresolved Claims that
are the subject of a Dispute Notice or (B) the expiration of the applicable
Notice Period for any Unresolved Claims with respect to which no Dispute Notice
has been delivered, the Escrow Agent shall release by wire transfer to an
account or accounts designated by the Purchaser in the Claim Notice a portion of
the Escrow Fund equal to the amount of funds to be released to the Purchaser
pursuant to such Court Order or the amount of such Unresolved Claim for which no
Dispute Notice has been delivered, as the case may be. After the resolution of
each Unresolved Claim after the Escrow Termination Date, and unless otherwise
instructed by the Seller, the remaining amount of the Escrow Fund not
distributed to the Purchaser pursuant to the immediately preceding sentence less
the amount of all remaining Unresolved Claims shall be released promptly (but in
any event within two (2) business days) thereafter by the Escrow Agent to the
Seller.

 

 

 
- 57 -

--------------------------------------------------------------------------------

 

 

 

ARTICLE XEscrow Agent.

 

Section 10.1     Duties. In performing its duties under this Agreement or upon
the claimed failure to perform its duties hereunder, the Escrow Agent shall have
no liability except for the Escrow Agent’s willful misconduct or gross
negligence. The Escrow Agent’s sole responsibility shall be for the safekeeping
and disbursement of the Escrow Fund in accordance with the terms of this
Agreement. The Escrow Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice of any fact or circumstance not
specifically set forth herein. The Escrow Agent shall be entitled to rely upon
and shall be protected in acting upon any request, instruction, statement or
other instrument, not only as to its due execution, validity and effectiveness,
but also as to the truth and accuracy of any information contained therein,
which the Escrow Agent shall in good faith believe to be genuine, to have been
signed or presented by the person or parties purporting to sign the same and to
conform to the provisions of this Agreement. In no event shall the Escrow Agent
be liable for incidental, special or punitive damages. The Escrow Agent shall
not be obligated to take any legal action or to commence any proceeding in
connection with the Escrow Fund, any account in which the Escrow Fund is
deposited, or this Agreement, or to appear in, prosecute or defend any such
legal action or proceedings. The Escrow Agent may consult legal counsel selected
by it in the event of any dispute or question as to the construction of any of
the provisions hereof or of any other agreement or of its duties hereunder, and
shall incur no liability and shall be fully protected from any liability
whatsoever in acting in accordance with the advice, opinion or instruction of
such counsel. The Purchaser, the Seller and the Shareholders shall be jointly
and severally liable for, and shall promptly pay, upon demand, the reasonable
fees and expenses incurred pursuant to the immediately preceding sentence. The
Escrow Agent shall have no liability with respect to the transfer or
distribution of any funds effected by the Escrow Agent pursuant to wiring or
transfer instructions provided to the Escrow Agent in accordance with the
provisions of this Agreement. The Escrow Agent shall not be required to take
notice of or have any obligations or responsibilities in connection with the
Purchase Agreement, the transactions contemplated thereby or any other agreement
between any other parties to the Purchase Agreement, other than this Agreement.

 

 

 
- 58 -

--------------------------------------------------------------------------------

 

 

 

Section 10.2     Indemnification.

 

 

(a)

From and at all times after the date of this Agreement, the Purchaser, the
Seller and the Shareholders shall, jointly and severally, to the fullest extent
permitted by law and to the extent provided herein, indemnify and hold harmless
the Escrow Agent and each director, officer, employee, attorney, agent and
affiliate of the Escrow Agent (collectively, the “Indemnified Parties”) against
any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including,
without limitation, reasonable attorneys’ fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof in connection with the Escrow Agent’s good faith acceptance of and
performance of its duties and obligations under this Agreement; provided,
however, that no Indemnified Party shall have the right to be indemnified
hereunder for any liability (or any cost or expense related to such liability,
including, without limitation, attorneys’ fees, costs and expenses) finally
determined by an arbitrator or a court of competent jurisdiction, subject to no
further appeal, to have resulted from the gross negligence or willful misconduct
of such Indemnified Party. If any such action or claim shall be brought or
asserted against any Indemnified Party, such Indemnified Party shall promptly
notify the Purchaser and the Seller in writing, and the Purchaser and the Seller
shall assume the defense thereof, including the employment of counsel and the
payment of all expenses. Such Indemnified Party shall, in its sole discretion,
have the right to employ separate counsel in any such action and to participate
in the defense thereof, and the fees and expenses of such counsel shall be paid
by such Indemnified Party unless (i) the Purchaser and the Seller agree in
writing to pay such fees and expenses, (ii) the Purchaser and the Seller shall
fail to assume the defense of such action or proceeding or shall fail, in the
reasonable discretion of such Indemnified Party, to employ counsel reasonably
satisfactory to the Indemnified Party in any such action or proceeding, or
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both the Indemnified Party, on the one hand, and the
Purchaser or the Seller, on the other hand, and the Indemnified Party shall have
been advised by counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the Purchaser
or the Seller. All such fees and expenses payable by the Purchaser and the
Seller pursuant to the foregoing sentence shall be paid from time to time as
incurred, both in advance of and after the final disposition of such action or
claim. All of the foregoing losses, damages, costs and expenses of the
Indemnified Parties shall be payable upon demand of such Indemnified Party,
jointly and severally, by the Seller, the Purchaser and the Shareholders. The
obligations of the Purchaser, the Seller and the Shareholders under this
Section 4.2 shall survive any termination of this Agreement and the resignation
or removal of the Escrow Agent.

 

 

 
- 59 -

--------------------------------------------------------------------------------

 

 

 

(b)

The Seller, the Shareholders and the Purchaser agree, solely among themselves,
that any obligation for indemnification under this Section 4.2 shall be borne
one-half by the Purchaser, and one-half by the Seller and the Shareholders
jointly and severally, provided that the Purchaser, on the one hand, and the
Seller, the Shareholder(s) or both, on the other hand, shall each have a right
of contribution against the other for liability incurred under this Agreement in
accordance with the other’s relative fault.

 

Section 10.3     Disputes. If, at any time, there shall exist any dispute
between the Purchaser and the Seller with respect to the holding or disposition
of any portion of the Escrow Fund or any other obligations of the Escrow Agent
hereunder, or if at any time the Escrow Agent is unable to determine, to the
Escrow Agent’s sole satisfaction, the proper disposition of any portion of the
Escrow Fund or the Escrow Agent’s proper actions with respect to its obligations
hereunder, or if the Purchaser and the Seller have not, within 30 days of the
furnishing by the Escrow Agent of a notice of resignation pursuant to
Section 4.4 below, appointed a successor escrow agent to act hereunder, then the
Escrow Agent may, in its sole discretion, take either or both of the following
actions:

 

 

(a)

suspend the performance of any of its obligations under this Agreement until
such dispute or uncertainty shall be resolved to the sole satisfaction of the
Escrow Agent or until a successor escrow agent shall have been appointed (as the
case may be); or

 

 

(b)

petition (by means of an interpleader action or any other appropriate method)
any court of competent jurisdiction, for instructions with respect to such
dispute or uncertainty, and pay into or deposit with such court all disputed
Escrow Funds held by it in the Escrow Fund for holding and disposition in
accordance with the instructions of such court, and the Escrow Agent shall
thereupon be discharged from all further obligations as Escrow Agent under this
Agreement.

 

The Escrow Agent shall have no liability to the Purchaser, the Seller or any
other person with respect to any such suspension of performance or disbursement
into court, specifically including any liability that may arise, or be alleged
to have arisen, out of or as a result of any delay in the disbursement of funds
held in the Escrow Fund or any delay in or with respect to any other action
required or requested of the Escrow Agent.

 

Section 10.4     Resignation of Escrow Agent. The Escrow Agent may resign from
the performance of its duties hereunder at any time by giving 30 days’ prior
written notice to the Purchaser and the Seller or may be removed, with or
without cause, by the Purchaser and the Seller, acting jointly, at any time by
the giving of ten days’ prior written notice to the Escrow Agent. Such
resignation or removal shall take effect upon the appointment of a successor
escrow agent as provided herein. Upon any such notice of resignation or removal,
the Purchaser and the Seller, acting jointly, shall appoint a successor escrow
agent hereunder, which shall be a commercial bank, trust company or other
financial institution. In the event the Purchaser and the Seller shall fail to
appoint a successor escrow agent within 30 days after the resignation or removal
of the Escrow Agent, as contemplated hereby, the Escrow Agent may deposit the
Escrow Fund into the registry of a court of competent jurisdiction and shall
thereupon be discharged from all further duties as Escrow Agent under this
Agreement. If the Purchaser and the Seller are unable to agree on a successor
escrow agent within such 30-day period, either party may apply to a court of
competent jurisdiction for the appointment of a successor escrow agent or other
appropriate relief. Upon the acceptance in writing of any appointment as Escrow
Agent hereunder by a successor escrow agent, such successor escrow agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Escrow Agent, and the retiring Escrow Agent shall be
discharged from its duties and obligations under this Agreement, but shall not
be discharged from any liability for actions taken as Escrow Agent hereunder
prior to such succession. After any retiring Escrow Agent’s resignation or
removal, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Escrow Agent under this
Agreement. The Escrow Agent shall have no duty or obligation to name any
successor escrow agent.

 

 

 
- 60 -

--------------------------------------------------------------------------------

 

 

 

Section 10.5     Receipt. By its execution and delivery of this Agreement, the
Escrow Agent acknowledges receipt of the Escrow Fund.

 

Section 10.6     Fees. The Purchaser, the Seller and the Shareholders jointly
and severally agree to pay the Escrow Agent compensation, and to reimburse the
Escrow Agent for out-of-pocket expenses, all in accordance with the provisions
of Schedule A hereto, which is incorporated herein by reference and made a part
hereof, and further agree that the Escrow Agent shall have a lien on the Escrow
Fund for payment of its fees and expenses from amounts held in the Escrow Fund
if such fees and expenses are not otherwise paid and without judicial action to
foreclose such lien. The obligations of the Purchaser, the Seller and the
Shareholders under this Section 4.6 shall survive any termination of this
Agreement and the resignation or removal of the Escrow Agent. The Seller, the
Shareholders and the Purchaser (each a “Transaction Party”) agree, solely among
themselves, that (i) any Acceptance/Legal Review Fee and the $2,500 annual
Administration Fee (collectively the “Covered Fees”), both as described on
Schedule A hereto, shall be paid in full by the Purchaser, and (ii) that all
fees and compensation to be paid to Escrow Agent hereunder (except the Covered
Fees) and reimbursement for Escrow Agent’s out-of-pocket expenses shall be borne
one-half by the Purchaser, and one-half by the Seller and the Shareholders
jointly and severally. If a Transaction Party is required to pay to the Escrow
Agent any compensation, fees or out-of-pocket expenses that are the
responsibility of another Transaction Party hereunder (including as a result of
any deduction by Escrow Agent from the Escrow Fund), then the Transaction Party
that is responsible for such compensation, fees or out-of-pocket expenses (or a
portion thereof) that was paid by the other Transaction Party shall promptly
reimburse the other Transaction Party for such payment.

 

ARTICLE XIMiscellaneous.

 

Section 11.1     Notices. All notices, communications and deliveries required or
made hereunder must be made in writing signed by or on behalf of the Party
making the same and shall be delivered personally or by telecopy transmission or
by email or by a national overnight courier service or by registered or
certified mail (return receipt requested) (with postage and other fees prepaid)
as follows:

 

 

 

 

 

If to Escrow Agent:             SunTrust Bank

Mail Code HDQ 5307

919 East Main Street, 7th Floor          

Richmond, VA 23219

Phone #: 804-782-7182

Fax #: 804-782-7855          

 

 

 
- 61 -

--------------------------------------------------------------------------------

 

 

 

If to Purchaser:                     Superior Uniform Group, Inc.

1055 Seminole Blvd.

Seminole, FL 33772

Attention: Chief Financial Officer

Email: ademott@superioruniformgroup.com

Tax identification #: 11-1385670

 

with courtesy copies to (which shall not constitute notice):

 

Superior Uniform Group, Inc.

1055 Seminole Blvd.

Seminole, FL 33772

Attention: General Counsel

Email: jalpert@sug.biz

 

and

 

Hill Ward Henderson

101 E. Kennedy Boulevard

Suite 3700

Tampa, Florida 33602

Facsimile: 813-221-2900

Attention: David S. Felman

Email: dfelman@hwhlaw.com

 

 

If to Seller and/or the Shareholders:     

                    

Richard J. Sosebee

Kirby P. Sims, Jr.

Frederick L. Hill, III

455 Heards Ferry Road

Atlanta, Georgia 30328

Email: rsosebee@hpidirect.net

Email: kirbysims@hpidirect.net

Email: fhill@hpidirect.net

Seller tax identification #: 58-2143654

 

with courtesy copies to (which shall not constitute notice):

 

Duane Morris LLP

1075 Peachtree Street

Suite 2000

Atlanta, GA 30309

Attention: G. Kirk Domescik

Fax: (404) 393-1031

Email: kdomescik@duanemorris.com

 

 

 
- 62 -

--------------------------------------------------------------------------------

 

 

 

or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, or (b) upon transmission by facsimile or email
if receipt is confirmed by telephone, (c) on the first business day following
timely delivery to a national overnight courier service or (d) on the fifth
business day following it being mailed by registered or certified mail;
provided, however, that notwithstanding anything to the contrary herein
provided, the Escrow Agent shall not be deemed to have received any notice
hereunder prior to the Escrow Agent’s actual receipt thereof.

 

Section 11.2     Time of the Essence; Computation of Time. Time is of the
essence for each and every provision of this Agreement. Whenever the last day
for the exercise of any privilege or the discharge of any duty under this
Agreement shall fall upon a Saturday, Sunday or any date on which banks in
Georgia are closed, the Party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding day which is a regular
business day.

 

Section 11.3     Assignment; Successors in Interest. No assignment or transfer
by any Party of such Party’s rights and obligations under this Agreement
(including, without limitation, from one Party to another Party to this
Agreement) shall be made except with the prior written consent of the other
Parties to this Agreement. This Agreement will be binding upon and will inure to
the benefit of the Parties and their respective successors (including any party
which acquires all or substantially all the assets of any of the Parties) and
permitted assigns, and any reference to a Party shall also be a reference to the
successors and permitted assigns thereof.

 

Section 11.4     Captions. The titles, captions and table of contents contained
in this Agreement are inserted in this Agreement only as a matter of convenience
and for reference and in no way define, limit, extend or describe the scope of
this Agreement or the intent of any provision of this Agreement.

 

Section 11.5     Waiver. Any agreement on the part of a Party to any extension
or waiver of any provision of this Agreement shall be valid only if set forth in
an instrument in writing signed on behalf of such Party. A waiver by a Party of
the performance of any covenant, agreement, obligation, condition,
representation or warranty shall not be construed as a waiver of any other
covenant, agreement, obligation, condition, representation or warranty. A waiver
by any Party of the performance of any act will not constitute a waiver of the
performance of any other act or an identical act required to be performed at a
later time.

 

Section 11.6     Construction. The provisions of this Agreement shall be
construed according to their fair meaning and neither for nor against any Party
hereto irrespective of which Party caused such provisions to be drafted. Each of
the Parties acknowledges that it has been represented by an attorney in
connection with the preparation and execution of this Agreement.

 

Section 11.7     No Limitation. The Parties (other than the Escrow Agent) agree
that the rights and remedies of any Party under this Agreement shall not operate
to limit any other rights and remedies otherwise available to any party under
the Purchase Agreement.

 

 

 
- 63 -

--------------------------------------------------------------------------------

 

 

 

Section 11.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one of such counterparts. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or as an
attachment to email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.9     Arbitration.     Subject to the rights of the Escrow Agent
under Section 4.4, any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question (collectively, a
“Dispute”) arising out of or relating to this Agreement shall be resolved by
binding arbitration pursuant to the terms and subject to the conditions of
Section 6.3 of the Purchase Agreement; provided, that if such Dispute is among
the Seller, the Purchaser and the Escrow Agent, then the third Arbitrator shall
be appointed by the Escrow Agent (instead of upon mutual agreement of the
Purchaser and Seller); provided, further, that if the Escrow Agent does not
appoint the third Arbitrator, then the third Arbitrator shall be appointed by
the American Arbitration Association from its panel of neutral arbitrators. If
the Dispute hereunder involves only the Escrow Agent and the Purchaser or the
Seller, then Section 6.3 of the Purchase Agreement shall be interpreted in such
a manner that the references in such section to the Purchaser or the Seller, as
the case may be, that is not a party to the Dispute shall be read to mean the
Escrow Agent.

 

Section 11.10     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by Law, each Party hereby waives any provision of Law that renders any
such provision prohibited or unenforceable in any respect.

 

Section 11.11     Governing Law and Choice of Forum. THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
GEORGIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE STATE OF GEORGIA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF GEORGIA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAWS OF THE STATE OF
GEORGIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN
IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

Section 11.12     Other Transactions with the Purchaser or the Seller. The
Escrow Agent and any stockholder, director, officer or employee of the Escrow
Agent may become pecuniarily interested in any transaction in which the
Purchaser or the Seller may be interested, and contract and lend money to the
Purchaser or the Seller and otherwise act as fully and freely as though it were
not Escrow Agent under this Agreement. Nothing herein shall preclude the Escrow
Agent from acting in any other capacity for the Purchaser, the Seller or for any
other entity.

 

 

 
- 64 -

--------------------------------------------------------------------------------

 

 

 

5.12. Authorized Signatures. Contemporaneously with the execution and delivery
of this Agreement and, if necessary, from time to time thereafter, each of the
parties to this Agreement (other than the Escrow Agent) shall execute and
deliver to the Escrow Agent a Certificate of Incumbency substantially in the
form of Exhibit B-1 and B-2 hereto (a “Certificate of Incumbency”) for the
purpose of establishing the identity and authority of persons entitled to issue
notices, instructions or directions to the Escrow Agent on behalf of each such
party. Until such time as the Escrow Agent shall receive an amended Certificate
of Incumbency replacing any Certificate of Incumbency theretofore delivered to
the Escrow Agent, the Escrow Agent shall be fully protected in relying, without
further inquiry, on the most recent Certificate of Incumbency furnished to the
Escrow Agent. Whenever this Agreement provides for joint written notices, joint
written instructions or other joint actions to be delivered to the Escrow Agent,
the Escrow Agent shall be fully protected in relying, without further inquiry,
on any joint written notice, instructions or action executed by persons named in
such Certificate of Incumbency.

 

 

 
- 65 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SunTrust Bank, as Escrow Agent

 

 

 

By:                                                                                          

Name: ____________________________________

Title:                                                                                       

 

 

Purchaser:

 

Superior Uniform Group, Inc.,

a Florida corporation

 

 

By:                                                                                           
Name:                                                                                      
Title:                                                                                        

 

 

Seller:

 

HPI Direct, Inc., a Georgia corporation

 

 

 

By:                                                                                   
        

Name:                                                                                    
  

Title:                                                                                         

 

 

Shareholders:

 

 

_____________________________________________

Richard J. Sosebee

 

 

_____________________________________________

Kirby P. Sims, Jr.

 

 

_____________________________________________

Frederick L. Hill, III

 

 

 
Signature page to Escrow Agreement

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

 

SunTrust Bank Schedule of Fees & Expenses

 

 

Acceptance/Legal Review Fee:

$500.00 – one time only payable at the time of signing the escrow agreement

 

 

The Legal Review Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of SunTrust Bank. The fee also includes
setting up the required account(s) and accounting records, document filing, and
coordinating the receipt of funds/assets for deposit to the Escrow Account. This
is a one-time fee payable upon execution of the Escrow Agreement. As soon as
SunTrust Bank’s attorney begins to review the escrow agreement, the legal review
fee is subject to payment regardless if the parties decide to appoint a
different escrow agent or a decision is made that the escrow agreement is not
needed.

 

 

Administration Fee:

$2,500 – payable at the time of signing the escrow agreement and on the
anniversary date thereafter, if applicable

 

 

The Administration Fee includes providing routine and standard services of an
Escrow Agent. The fee includes administering the escrow account, performing
investment transactions, processing cash transactions (including wires and check
processing), disbursing funds in accordance with the Agreement (note any pricing
considerations below), and providing trust account statements to applicable
parties for a twelve (12) month period. If the account remains open beyond the
twelve (12) month term, the parties will be invoiced each year on the
anniversary date of the execution of the Escrow Agreement. Additional fees will
be billed for processing claim notices and/or objections. Extraordinary
expenses, including legal counsel fees, will be billed as out-of-pocket. The
Administration Fee is due upon execution of the Escrow Agreement.

 

 

Out-of-Pocket Expenses:     At Cost

 

Out-of-pocket expenses such as, but not limited to, postage, courier, overnight
mail, insurance, money wire transfer, long distance telephone charges,
facsimile, stationery, travel, legal (out-of-pocket to counsel) or accounting,
will be billed at cost.

 

 

Note: This fee schedule is based on the assumption that the escrowed funds will
be invested in one of the options listed on Exhibit C.

 

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT B-1

 

Certificate of Incumbency

 

(List of Authorized Representatives)

 

 

 

Re: Escrow Agreement dated July ___, 2013, among SunTrust Bank, Superior Uniform
Group, Inc., HPI Direct, Inc., Richard J. Sosebee, Kirby P. Sims, Jr. and
Frederick L. Hill, III (the “Escrow Agreement”)

 

 

 

 

Purchaser:      Superior Uniform Group, Inc.

 

As an Authorized Officer of the above referenced entity, I hereby certify that
the each person listed below is an authorized signor for such entity, and that
the title and signature appearing beside each name is true and correct.

 

Name

Title

Signature

Contact Number

 

   

 

   

 

   

 

   

 

   

 

   

 

 

 

 

IN WITNESS WHEREOF, this certificate has been executed by the duly authorized
officer whose name and title are set forth below:

 

Superior Uniform Group, Inc.

 

By:
__________________________                                                                                                                  
Date: _____________________

Title: _________________________

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT B-2

 

Certificate of Incumbency

 

(List of Authorized Representatives)

 

 

 

Re: Escrow Agreement dated July ____, 2013, among SunTrust Bank, Superior
Uniform Group, Inc., HPI Direct, Inc., Richard J. Sosebee, Kirby P. Sims, Jr.
and Frederick L. Hill, Jr. (the “Escrow Agreement”)

 

 

 

 

Seller:      HPI Direct, Inc.

 

As an Authorized Officer of the above referenced entity, I hereby certify that
the each person listed below is an authorized signor for such entity, and that
the title and signature appearing beside each name is true and correct.

 

Name

Title

Signature

Contact Number

 

   

 

   

 

   

 

   

 

   

 

   

 

 

 

 

IN WITNESS WHEREOF, this certificate has been executed by the duly authorized
officer whose name and title are set forth below:

 

HPI Direct, Inc.

 

 

By:
__________________________                                                                                                                
  Date: _____________________

Title: _________________________

 

 

 


--------------------------------------------------------------------------------

 

 

 

Exhibit C

To:     SunTrust Bank

 

I direct and authorize you to invest all temporary cash and the portion of my
account(s) that is appropriate to maintain in cash or cash equivalents in a
SunTrust Bank deposit option or Federated Funds money market fund, as follows:

 

Check One:

 

☐

SunTrust Institutional Money Market Deposit Option

☐

SunTrust Non-Interest Deposit Option 

☐

Federated Prime Obligations Fund (POIXX)

☐

Federated Tax Free Obligations Fund (TBIXX)

☐

Other:                                            

   

I acknowledge and consent that:

 

1.

I understand that investments in the SunTrust Institutional Money Market Deposit
Option and SunTrust Non-Interest Deposit Option are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(the “FDIC”), in the standard FDIC insurance amount of $250,000, including
principal and accrued interest. The Parties understand that deposits in the
SunTrust Institutional Money Market Deposit Option SunTrust Non-Interest Deposit
Option are not secured. Further, I understand that the SunTrust Institutional
Money Market Deposit Option has monthly withdrawal/disbursement restrictions of
a maximum of 6 per month and that should the maximum be reached in any one
calendar month, the funds will be moved to a SunTrust Bank Non-Interest Deposit
Option until the beginning of the following month unless an alternate investment
vehicle is selected for this purpose.

 

Alternate Investment Vehicle:

--------------------------------------------------------------------------------

     

2.

I may view prospectuses and other Federated fund materials, including fee
information, at
http://www.federatedinvestors.com/sc?link=products&templ=moneyMarketSearch&ut=unregistered_webuser

 

3.

SunTrust Bank may receive compensation in exchange for services (“fees for
services”) that it provides to various Federated money market mutual funds.
These fees for services shall be in addition to, and will not reduce, SunTrust
Bank’s compensation.  Such fees for services will not be paid directly by your
account, but will be paid to SunTrust Bank by Federated. The fees for services
are subject to change without notice.

 

4.

I understand no transaction charge will be imposed on the account(s) listed
below with respect to that portion of the account(s) invested in Federated
Funds;

 

5.

I understand that investment funds, except for the SunTrust Deposit options, are
not bank deposits and are not obligations of, or insured, endorsed or guaranteed
by any SunTrust Bank or their affiliates, the Federal Deposit Insurance
Corporation, the Federal Reserve Board or any other government agency. I further
understand that investment in any mutual fund involves some investment risk,
including the possible loss of principal.

 

6.

I have full power to direct and authorize investments in account(s) identified
below.

 

This direction and authorization shall continue in effect until revoked by
written instruction delivered to the Bank. Until a replacement fund is provided
to the Bank all funds will be held in cash.

 

Date:

 

Account Name and Number:

 

X  

X  

Name (printed or typed)

Signature

 

 

 


--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

Bill of Sale

 

(See attached)

 

 

 


--------------------------------------------------------------------------------

 

 

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made as of July 1, 2013, by and among SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (“Buyer”), HPI DIRECT, INC., a Georgia corporation (the “Seller”),
RICHARD J. SOSEBEE (“Sosebee”), KIRBY P. SIMS, JR. (“Sims”) and FREDERICK L.
HILL, III (“Hill” and, collectively with Sosebee and Sims, the “Shareholders”).

 

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of the date
hereof, by and among Buyer, and Seller and the Shareholders (the “Purchase
Agreement”), Seller has agreed to sell, transfer, convey, assign and deliver to
Buyer, and Buyer has agreed to purchase and acquire from Seller, certain assets
of the Seller, hereinafter specified;

 

WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to delegate to
Buyer, and Buyer has agreed to assume, certain obligations of the Seller,
hereinafter specified; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to Seller’s and Buyer’s obligations at the Closing under the Purchase Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Definitions. Capitalized terms used but not otherwise defined herein have
the respective meanings attributed thereto in the Purchase Agreement.

 

2.     Transfer of Purchased Assets. Seller hereby sells, transfers, conveys,
assigns and delivers to Buyer, free and clear of all Encumbrances (other that
Permitted Encumbrances), all right, title and interest in, to and under the
Assets, excepting only the Excluded Assets.

 

3.     Assignment and Assumption of Assumed Liabilities. Seller hereby delegates
to Buyer, and Buyer hereby assumes and agrees to discharge and perform, all of
the Assumed Liabilities. Notwithstanding the foregoing or any other provision of
this Agreement to the contrary, Seller and its Affiliates retain, do not
transfer and will pay, perform and discharge, as and when due, and Buyer does
not assume or agree to pay, perform, or discharge, any of the Excluded
Liabilities.

 

4.     Confirmatory Instruments. The parties to the this Agreement will execute
and deliver such other documents, certificates, agreements and other writings
and take such other actions as may reasonably be necessary or requested by
another party in order to consummate, evidence or implement expeditiously the
transactions contemplated by this Agreement.

 

5.     Further Assurances. Seller and Shareholders agree that they will, at any
time and from time to time, after the date hereof, upon the reasonable request
of Buyer, do, execute, acknowledge, and deliver or will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, and assurances as may be required in order for Buyer, to
receive any and all of the rights, titles, interests, assets and properties
transferred hereunder and to give receipts and releases for and in respect of
the same, and any part thereof, and from time to time to institute and
prosecute, any and all proceedings at law, in equity or otherwise, which Buyer
may deem proper for the collection or reduction to possession of any of the
Assets, or for the collection and enforcement of any claim or right of any kind
hereby sold, conveyed, transferred, assigned, and delivered, or intended so to
be, and to do all acts and things in relation to the Assets which Buyer deems
desirable.

 

 

 


--------------------------------------------------------------------------------

 

 

 

6.     Effect. This Agreement shall be binding upon Buyer, Seller and
Shareholders and their respective successors and permitted assigns. This
Agreement is intended only to effect the assignment of the Assets and the
delegation and assumption of the Assumed Liabilities pursuant to the Purchase
Agreement, and nothing contained herein shall in any way supersede, modify,
replace, amend, change, rescind, waive, exceed, expand, enlarge or in any way
affect the provisions, including the warranties, covenants, agreements,
conditions, representations or, in general any of the rights and remedies, and
any of the obligations and indemnifications of the any party set forth in the
Purchase Agreement.

 

7.     Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument and delivered in
person. Signatures transmitted electronically by .pdf file or facsimile shall be
binding for all purposes hereof.

 

8.     Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

 

(Signature Page Follows)

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Seller, Buyer and Shareholders have duly executed and
delivered this Agreement solely for the purposes set forth above, all as of the
date first above written.

 

BUYER:

 

SUPERIOR UNIFORM GROUP, INC.

 

 

 

By:                                                                             
            

Name: ____________________________________

Title: _____________________________________

 

 

SELLER:

 

HPI DIRECT, INC.

 

 

 

By:                                                                         
                

Name: ____________________________________

Title: _____________________________________

 

 

SHAREHOLDERS:

 

 

 

                                                                                               

RICHARD J. SOSEBEE

 

 

 

                                                                            
                  

 KIRBY P. SIMS, JR.

 

 

 

                                                                  
                            

FREDERICK L. HILL, III

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

Exhibit C

 

License Assignment and Assumption Agreement

 

(See attached)

 

 


--------------------------------------------------------------------------------

 

 







LICENSE ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This LICENSE Assignment and Assumption Agreement (this “Agreement”), is made as
of July 1, 2013, by and between HPI Direct, Inc., a Georgia corporation
(“Assignor”), and Superior Uniform Group, Inc., a Florida corporation
(“Assignee”).

 

WHEREAS, McDonald Ventures VI, LLC, a Georgia limited liability company
(“Licensor”) and Assignor entered into a Temporary License Agreement, dated
January 29, 2013, as amended by the First Amendment to Temporary License
Agreement, dated June 24, 2013, between Licensor and Assignor (collectively, the
“License”), for the license of certain premises (the “Premises”) located in
Forsyth County, Georgia, at 1225 Old Alpharetta Road, Suite 220, Alpharetta,
Georgia, as such Premises are more particularly described in the License;

 

WHEREAS, pursuant to the terms and conditions of that certain Asset Purchase
Agreement, dated as of the date hereof, by and between Assignor, Assignee, and
certain other parties named therein (the “Purchase Agreement”), Assignor has
agreed to assign to Assignee its interest in the Premises, all of its rights and
interests under the License, and all prepaid expenses and deposits related to
the Premises (including security deposits), and Assignee has agreed to assume
certain executory obligations of Assignor to be performed after the Closing Date
under the License; and

 

WHEREAS, pursuant to the License, such assignment and assumption of the License
is subject to the prior consent of the Licensor.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and in the Purchase Agreement, and for other good
and valuable consideration, the receipt, adequacy and legal sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.     Definitions. Capitalized terms used but not otherwise defined herein have
the respective meanings given to them in the Purchase Agreement.

 

2.     Assignment. Effective as of the Closing Date, Assignor hereby sells,
transfers, conveys, assigns and delivers to Assignee, and Assignee hereby
accepts, all of Assignor’s right, title, and interest in, under and to the
License, the Premises, and all prepaid expenses and deposits related to the
Premises (including the security deposit previously paid to Licensor under the
Lease), TO HAVE AND TO HOLD the same unto the Assignee, its legal
representatives, successors and assigns, forever.

 

3.     Assumption. Effective as of the Closing Date, Assignor hereby delegates
to Assignee, and Assignee hereby assumes and agrees to discharge and perform
when due all of Assignor’s executory obligations to be performed after the
Closing Date under the License, but only to the extent such obligations are
Assumed Liabilities.

 

4.     Landlord Consent. This Agreement is conditioned on the written consent of
Licensor, which consent shall be in the form attached hereto as Exhibit A (or in
such other form as may be reasonably acceptable to Assignor and Assignee), and
this Agreement shall not be effective unless and until such consent has been
obtained.

 

5.     Confirmatory Instruments. The parties to this Agreement will execute and
deliver such other documents, certificates, agreements and other writings and
take such other actions as may reasonably be necessary or requested by another
party in order to consummate, evidence or implement expeditiously the
transactions contemplated by this Agreement.

 

 

 


--------------------------------------------------------------------------------

 

 

 

6.     Effect. This Agreement shall be binding upon Assignor, Assignee and their
respective successors and assigns. This Agreement is intended to effect the
assignment of the License and the delegation and assumption of the Assumed
Liabilities related thereto pursuant to the Purchase Agreement, and nothing
contained herein shall in any way supersede, modify, replace, amend, change,
rescind, waive, expand, enlarge or in any way affect the provisions of the
Purchase Agreement, including the warranties, covenants, agreements, conditions,
and representations thereof, or any of the rights and remedies, and any of the
obligations and indemnifications, of any party set forth in the Purchase
Agreement. In the event of any conflict or other inconsistency between this
Agreement and the Purchase Agreement, the Purchase Agreement shall be the
controlling document.

 

7.     Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

 

8.     Counterparts; Effectiveness. This Agreement may be executed in one or
more counterpart signature pages, each of which will be deemed to be an original
copy of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement, which shall be binding upon all of the
parties hereto notwithstanding the fact that all parties are not signatory to
the same counterpart. The exchange and delivery of executed copies of this
Agreement and of signature pages by facsimile transmission, by electronic mail
in “portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature and shall be binding for all purposes hereof.

 

 

[Signature Page Follows]

 

 

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first written above.

 

                              HPI DIRECT,
INC.                                                                      

 

                              By:                                                                           
             

                              Name:                                                                                
   

                              Title:                                                              
                       

 

 

 

 

                              SUPERIOR UNIFORM GROUP,
INC.                                                                      

 

                              By:                                                                                       
  

                              Name:                                                                                     

                              Title:                                                                                    
  

 

 

 

 

 

 

[Signature Page to License Assignment and Assumption Agreement]

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Licensor Consent

 

[See attached pages]

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

Exhibit 4.4

 

Press Release

 

(See attached.)

 

 

 


--------------------------------------------------------------------------------

 

 

 

[sgc20130716_10qex10-1img001.gif]

 

NEWS RELEASE

Superior Uniform Group, Inc.

A NASDAQ Listed Company: SGC

10055 Seminole Boulevard

Seminole, Florida 33772-2539

Telephone (727) 397-9611

Fax (727) 803-9623

 

Contact:

Superior Uniform Group, Inc.

 

 

Andrew D. Demott, Jr.

Draft Not FOR IMMEDIATE RELEASE

 

(727) 803-7135

 

 

 

 

●      Superior Uniform Group Announces Acquisition of HPI Direct, Inc

 

 

●     Expects Early Accretion to Earnings

 

SEMINOLE, Florida – July 1, 2013 –Superior Uniform Group, Inc. (“Superior
Uniform Group” or “Superior”) (NASDAQ: SGC), today announced the acquisition of
HPI Direct, Inc. (“HPI” or “HPI Direct”) of Alpharetta, Georgia, effective
today. Since 1993, HPI Direct has built a stellar reputation for quality and
responsiveness as a privately owned company specializing in the design,
manufacture and distribution of uniforms to major domestic retailers,
foodservice chains, transportation and other service industries throughout the
U.S. HPI’s award-winning image apparel is worn by some of the most prestigious
brands in the markets that they serve. The transaction is an asset purchase
including the assumption of certain liabilities.

 

The purchase price for the acquisition consists of approximately $32.5 million
in cash, subject to adjustment, the issuance of approximately $2.3 million in
shares of Superior Uniform Group’s common stock, the potential future payment of
up to $7.2 million in additional contingent consideration through 2017, and the
assumption of certain liabilities of HPI Direct. The transaction also includes
the acquisition of the corporate offices and warehouse distribution facility
from an entity related to HPI Direct, Inc. Concurrent with the closing of the
acquisition, Superior renewed its $15 million revolver agreement and entered
into a new term loan for $30 million. Both credit facilities carry five year
terms and variable interest rate of LIBOR plus 0.95%.

 

"This union brings to Superior Uniform Group an outstanding sales, marketing and
customer centric team of people. Their outstanding customer base will further
enhance our overall position in the retail, food service, transportation and
other markets that they serve" said Michael Benstock, CEO of Superior Uniform
Group. “We are very pleased to combine our financial strength and vast resources
with HPI’s strong leadership and reputation for excellence. The ability to
combine the strengths of what were two competing organizations is very exciting.
Together, we will be a powerful force to be reckoned with. HPI’s revenues for
the first six months of 2013 were approximately $ 16.0 million. We expect this
acquisition to be accretive to our operating results in 2013 exclusive of
acquisition related expenses.”

 

 

 


--------------------------------------------------------------------------------

 

 

 

“Since 1993, we've built a reputation for quality and responsiveness, not just
for our great products and designs, but for our entire customer support system”
said Kirby Sims, President and Shareholder of HPI Direct, Inc. “Our goal to seek
improvement every day in our products, service, technology and ultimately our
customer satisfaction is very well aligned with Superior’s philosophy of always
putting customers first. HPI and Superior have worked very hard to compete to be
the most innovative and efficient uniform suppliers in the industry. We believe
that this combination with Superior will provide us with the financial backing
that we need to continue to provide a great experience for our customers while
also allowing us to continue to invest in the future growth of our business. We
are very happy that Superior feels strongly about maintaining and fomenting the
same culture that has made us successful in the past.”

 

HPI Direct will continue to service its customers from its location in
Alpharetta, Georgia and will operate as a division of Superior Uniform Group.
The three principals of HPI Direct will remain with the division under long-term
agreements.

 

ABOUT SUPERIOR UNIFORM GROUP, INC.

 

Superior Uniform Group, Inc. (NASDAQ: SGC), established in 1920, is one of
America's foremost providers of fine uniforms and image apparel. Headquartered
in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel
programs for major corporations nationwide.  Leaders in innovative uniform
program design, global manufacturing and state-of-the-art distribution, Superior
Uniform Group helps companies achieve a professional appearance and communicate
their brands—particularly those in the healthcare, hospitality, food service,
retail and private security industries. The company’s commitment to service,
technology, quality and value-added benefits, as well as its financial strength
and resources, support customers’ diverse needs while embracing a "Customer 1st,
Every Time!" philosophy and culture.  For more information, call (800) 727-8643
or visit www.superioruniformgroup.com.

 

Forward-Looking Statements

This press release contains “forward-looking statements” within the meaning of
the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking
statements are statements other than historical fact, and may include statements
relating to goals, plans and projections regarding new markets, products,
services, growth strategies, anticipated trends in Superior’s business and
anticipated changes and developments in its industry. Forward-looking statements
are based on management’s current expectations and beliefs and involve
significant risks and uncertainties that could cause actual results,
developments and business decisions to differ materially from those contemplated
by these statements. Risk factors that could cause actual results to differ
materially from those expressed or implied in Superior’s forward-looking
statements are and will be discussed in its most recent Annual Report on Form
10-K filed with the Securities and Exchange Commission as well as other
documents that may be filed by Superior from time to time with the Securities
and Exchange Commission. Any forward-looking statement made by Superior in this
press release is based only on information currently available to Superior and
speaks only as of the date on which it is made. You should not rely on the
statement as representing our views in the future. Superior undertakes no
obligation to publicly update any forward-looking statement, whether written or
oral, that may be made from time to time, whether as a result of new
information, future developments or otherwise.

 

#####

 